                                                               1



 1                IN THE UNITED STATES DISTRICT COURT

 2                     FOR THE DISTRICT OF OREGON

 3   FEREYDUN TABAIAN and AHMAD       )
     ASHRAFZADEH,                     )
 4                                    )
                Plaintiffs,           ) No. 3:18-cv-00326-HZ
 5                                    )
           vs.                        ) June 19, 2019
 6                                    )
     INTEL CORPORATION,               ) Portland, Oregon
 7                                    )
                Defendant.            )
 8   ---------------------------------

 9

10

11

12

13

14

15                        TECHNOLOGY TUTORIAL

16                     TRANSCRIPT OF PROCEEDINGS

17              BEFORE THE HONORABLE MARCO A. HERNANDEZ

18                 UNITED STATES DISTRICT COURT JUDGE

19
20

21

22

23

24

25
                                                               2



 1                             APPEARANCES

 2   FOR THE PLAINTIFF:   Jeffrey S. Love
                          James G. DeRouin
 3                        Klarquist Sparkman LLP
                          121 S. W. Salmon Street
 4                        Suite 1600
                          Portland, OR 97204
 5
                          Howard L. Close
 6                        Ronald L. Flack, Jr.
                          Wright Close & Barger, LLP
 7                        One Riverway
                          Suite 2200
 8                        Houston, TX 77057

 9   FOR THE DEFENDANT:   Renee E. Rothauge
                          Markowitz Herbold PC
10                        1211 S. W. Fifth Avenue
                          Suite 3000
11                        Portland, OR 97204-3730

12                        Michael J. Summersgill
                          Jordan L. Hirsch
13                        Wilmer Cutler Pickering Hale and Dorr LLP
                          60 State Street
14                        Boston, MA 02109

15                        Grant K. Rowan
                          Todd C. Zubler
16                        Wilmer Cutler Pickering Hale and Dorr LLP
                          1875 Pennsylvania Ave NW
17                        Washington, DC 20006

18   ALSO PRESENT:        Thomas Lee, litigation support
                          James Gripp, litigation support
19                        Mashood Rassam, Intel counsel
                          Kimberly Schmitt, Intel attorney
20                        Luke Motley, IV, attorney
                          James Geringer, attorney
21
     COURT REPORTER:      Nancy M. Walker, CSR, RMR, CRR
22                        United States District Courthouse
                          1000 S. W. Third Avenue, Room 301
23                        Portland, OR 97204
                          (503) 326-8186
24
25
                                                                     3



 1                            P R O C E E D I N G S

 2               THE CLERK:    Your Honor, we're here today for a

 3   technology tutorial in the matter of Tabaian, at al. versus

 4   Intel Corporation, Case No. 3:18-cv-326-HZ.

 5               Counsel, please state your appearances for the

 6   record, starting with plaintiffs.

 7               MR. JEFFREY LOVE:     Jeff Love, Your Honor, Klarquist

 8   Sparkman.

 9               MR. CLOSE:    Howard Close with Wright Close & Barger

10   in Houston Texas, Your Honor.

11               THE COURT:    Good afternoon.

12               MR. CLOSE:    I can introduce my other --

13               THE COURT:    Sure.   Whatever you want, whatever makes

14   you happy.

15               MR. CLOSE:    I've got, from my office, Ronnie

16   Flack -- you've heard these names on the phone, I'm

17   sure -- and Patrick McAndrew; and my partner, Russ Holleneck.

18   And then my co-counsel from Texas, I have Mr. Luke Motley.

19               I have my client -- one of my clients here,

20   Mr. Ashrafzadeh, who is right here (indicating).

21               And then we have some folks from Klarquist:      Jeff,

22   of course, and Mr. Jimmy DeRouin.

23               And then Dr. Majid Sarrafzadeh is going to be

24   presenting our tutorial.

25               THE COURT:    Okay.   Great.
                                                                   4



 1            MS. ROTHAUGE:     Good afternoon.   Renee Rothauge with

 2   Markowitz Herbold.

 3            And it's my pleasure to introduce Michael

 4   Summersgill, who you've heard on the phone, and he will

 5   introduce our team.

 6            THE COURT:     Thank you.

 7            MR. SUMMERSGILL:     Good afternoon, Your Honor.

 8            Grant Rowan is a partner at Wilmer Hale, and he'll be

 9   presenting our tutorial today.

10            And then over here, Kim Schmitt is the director of

11   patent litigation at Intel; Mashood Rassam, who is associate

12   general counsel at Intel; and then Todd Zubler and Jordan

13   Hirsch, both of Wilmer Hale.     They'll both be arguing part of

14   the claim construction hearing tomorrow, Your Honor.

15            THE COURT:     That's a lot of lawyers.

16            Welcome, to all of you.     Let's get down to business

17   on the tutorial.     I'm ready to roll.

18            Are these the same slides that were submitted

19   previously?

20            DR. SARRAFZADEH:     They are, Your Honor.

21            THE COURT:     All right.

22            DR. SARRAFZADEH:     Good afternoon.

23            My goal today here is to cover some of the circuit

24   fundamentals that you see in the '944 patent.      I'm showing the

25   abstract and title of the patent on this page.     Some of the
                                                                     5



 1   terms that are covered today are fundamental terms such as

 2   "circuit," "power," "droop," "programmable," "droop loss

 3   compensation."    And these are the terms that we see on the

 4   title of the patent, the '944 patent, in the abstract, and

 5   throughout the patent itself.     These are many of the concepts

 6   that I teach or have been teaching for the past 32 years to my

 7   students at UCLA and Northwestern University.

 8             I have organized the tutorial today in six sections.

 9   First, I will cover some of the background on microprocessor

10   design.   Then I will get into some of the basics and

11   fundamentals on design and analysis of circuits.     We'll follow

12   that with a very important concept called voltage regulators.

13   We'll spend some time on that.     I will then talk about two

14   fundamental classes of circuit design:     one-phase design and

15   multiphase design.

16             There is an important notion here that's called

17   calibration.     I would like to spend some time to discuss that

18   and what calibration means and how one does calibration in the

19   context of circuit design.

20             Finally, at the end, I'll bring everything together

21   to show how the whole thing works together, how voltage

22   regulators work with microprocessors and the rest of the

23   system.

24             So let me begin by background on microprocessors.

25   Microprocessors, other names that you may hear today or
                                                                     6



 1   throughout this case are processors or central processing

 2   units or CPUs.     They are very complex, and at the same time

 3   they are very powerful.    I can do Photoshop with these

 4   microprocessors.    I can or somebody can play very

 5   sophisticated video games with them.     We can do very complex

 6   computation, including, but not limited to, accounting

 7   computation, so very powerful systems.

 8            And a picture of them is shown on the right here.

 9   It's a top view of a microprocessor.     Each color represents a

10   different part of a microprocessor that has a particular task.

11            At the same time these microprocessors are super

12   delicate, so we have to take care in designing them, making

13   sure everything goes well.     And we have to make sure that

14   during operation and during manufacturing, everything goes

15   exactly as planned.

16            So one of the concepts that you're going to hear in

17   my tutorial is the notion of voltage regulation.      Voltage

18   regulation plays a fundamental role in making sure the

19   processors operate well throughout their lifetime.

20            Today I will cover the notion of voltage regulators.

21   I will show how they are designed and how do they work with

22   the rest of the system to make them work and how do they

23   indeed, quote, unquote, regulate the voltage.

24            A typical microprocessor, a high-end microprocessor,

25   consists of billions of transistors.     Transistors are simply
                                                                     7



 1   switches, the kind of switch that we see on the wall, that we

 2   turn this light on and off with.     We have a billion of them.

 3   Transistors are responsible for computation.     They do

 4   addition, multiplication, Photoshop, video rendering, so on

 5   and so forth.

 6              We also have billions of wires.   Wires are

 7   responsible for communication.     They allow information to go

 8   from one transistor to the next.     Again, you have billions of

 9   wires.

10              To the right I'm showing a very small cross-section

11   of a microprocessor.   Each vertical blue rectangle is a wire.

12   Every time we have a rectangle on top of a green rectangle,

13   that's how we form a transistor.     So here I'm showing 10, 12

14   or so transistors and wires.     And in reality, in a typical

15   microprocessor we would have a billion of them, so quite

16   complex.

17              On the lower left I'm showing a bunch of wires, the

18   type of wires that maybe you see at Home Depot.     There are a

19   hundred, 200 of them or so that I'm showing here.     As one

20   could imagine, if you want to wire a building using those

21   hundred or so wires, that's quite complex.     If I switch two of

22   them, nothing works.   Fuses blow out, the light doesn't work,

23   the air conditioning doesn't work.    And this is only for a few

24   hundred wires.

25              Imagine, if you would, we have a billion of these
                                                                      8



 1   wires and transistors in a typical microprocessor.       So things

 2   could go wrong, and it's the responsibility -- the

 3   responsibility of an electrical engineer to make sure that

 4   does not happen.

 5              And just to provide another example, I'm showing a

 6   pin sort of in the middle of the slide.     We can put a hundred

 7   million transistors on the head of a pin.     Again, this shows

 8   that transistors and wires are very small and therefore

 9   extremely delicate.

10              Where are these microprocessors used?   All over.

11   Microprocessors are used everywhere, almost everywhere, in

12   every electronic system these days.     A laptop would use it, as

13   I've shown it here.     A desktop PC would use that.    A cell

14   phone would use it.     Various systems that do heart rate

15   monitoring, like the watch that I've shown, would use a

16   microprocessor.

17              About 20 years ago I was in (indiscernible),

18   Schaumberg, Illinois.     I designed one of the first digital

19   cameras.   And our job then was to design a microprocessor that

20   goes in this tiny digital cameras.     So they are everywhere.

21              Things that we need to take care of in designing the

22   microprocessor is the speed.     We have to make sure the

23   microprocessors are fast.     No one would buy a slow

24   microprocessor.

25              We have to make sure that they don't consume too much
                                                                   9



 1   power.     If someone advertised that I have the best cell phone,

 2   but it consumes too much power, you'll have to charge it every

 3   hour or so, or even five times a day, no one would be

 4   interested in that.     So power is extremely important in design

 5   of the microprocessor.

 6               And, last, but certainly not least, is the

 7   reliability.     Reliability in design of microprocessor is quite

 8   important.     If I have the fastest and the least power

 9   microprocessor, but it's not reliable, no one would be

10   interested in it.     If somebody sells me my dream car that's

11   extremely low cost and has a good gas mileage and all that,

12   but they say it's not reliable, the brake doesn't work every

13   now and then, I would absolutely not buy that.      I would not

14   put my family in that car.     So reliability is extremely

15   important in design of a microprocessor.

16               So we have a very narrow range of operating voltage.

17   The voltage cannot seem too much when you design a

18   microprocessor, a CPU.     So we have to take care of the

19   voltage.     We have to control it.   Otherwise, it's not going to

20   be reliable, it's not going to be fast, and it consumes too

21   much power.

22               So a thing that you're going to see throughout my

23   tutorial are in fact these three parameters -- speed, power,

24   and reliability -- and, of course, other parameters that an

25   engineer would take into consideration.
                                                                    10



 1            There are two types of variations in designing the

 2   microprocessor.     One is at the factory.   When they are

 3   manufacturing, there are variations.

 4            I remember this story that, oh, about 20-some years

 5   ago in a chip factory in Japan, they realized that every day

 6   at 10:00 the quality of chips, microprocessors, are not good,

 7   exactly at 10:00.    So every everyone started investigating

 8   that.

 9            After months of investigation, they learned somewhere

10   10 miles away from the factory there is a train, a high-speed

11   train, that passes every day at 10:00.       That little variation

12   caused a lot of malfunction and lower quality microprocessors.

13   So little things that happens in microprocessor design will

14   cause variation.

15            In fact, the U.S. Department of Transportation, in

16   September of 2012, published a 248-page report that says one

17   of the things everyone needs to take care of when they plan

18   for high-speed trains is where is the closest chip

19   manufacturer?     And they got to account for that.    They call

20   that a high-sensitive area of concentration.

21            The other thing that we need to take care of is

22   customer use variation.     A customer may use a lot of

23   Photoshop.   That will make the transistors switch on and off a

24   lot, and that heats up the microprocessor.      That could

25   potentially make it slow, make it consume a lot of power and,
                                                                         11



 1   at the end, make it unreliable.

 2              So the two fundamental sources of variation are -- is

 3   one at the manufacturing site and one when the processor is

 4   already in a system, in a laptop, in a desktop, and somebody

 5   is using it.

 6              Next I would like to spend a little bit of time

 7   discussing some fundamentals of circuit design.       Here I'm

 8   showing a simple circuit, the type of circuit that we teach

 9   our undergraduate students at UCLA.

10              A simple circuit consists of a power supply.     It

11   could be the plug, the socket on the wall, or it could be a

12   battery.   Here I'm demonstrating an 8-volt battery as a power

13   supply.

14              We have wires that are shown in color purple, in

15   horizontal and vertical shapes.

16              And we have a light bulb that we call a load.        A

17   load could be anything.    It could be a dishwasher, could be a

18   toaster oven or could be a microprocessor or could be part of

19   a microprocessor.

20              THE COURT:   So when you use the term "load," it is

21   always going to be something that is consuming energy?

22              DR. SARRAFZADEH:   That's exactly right.    And it

23   consumes energy to make it power up.    If it doesn't consume

24   energy, the lights will not be powered up.    That's exactly

25   correct.
                                                                   12



 1              So the three fundamental concepts in design of a

 2   fundamental circuit is power supply, wire, and load.

 3              Going to the next slide, there is actually a

 4   relationship, a very basic relationship, called ohms law,

 5   o-h-m, which says V is equal to IR; voltage is equal to I,

 6   current, times resistance.

 7              For example, if I have an 8-volt battery and I know

 8   my load -- in this case, a light bulb -- consumes 2 ohms of

 9   resistance, then the current must be 4, because 8 is equal to

10   4 times 2.

11              When designers design a system, they don't use the

12   picture of a light bulb or a microprocessor or a dishwasher.

13   They use an abstract model that I've tried to demonstrate at

14   the lower left side of the slide.     The abstract in the

15   abstract model will show the voltage source as a circle with

16   plus and minus in it.     We put a V next to it which shows the

17   voltage.     For example, we would write 5 volts.   That means the

18   voltage is 5, or it's 8.

19              All the wires are shown typically, but not always, as

20   horizontal and vertical.     We could also show it as curves, but

21   typically horizontal and vertical.     And we show the flow of

22   current through the wires with an arrow.     And then, finally,

23   this figure of a zig-zag line with an R next to it is to

24   represent the load.

25              So what will happen in design of a circuit is voltage
                                                                    13



 1   pushes the electrons out of it, out of the source.      The

 2   electrons go around the circuit until they hit the load.       In

 3   this example they light up the load and they go back to the

 4   other side of the voltage supply.      So the current flows

 5   through the circuit all the time unless I somehow turn it off

 6   or disconnect one of the wires.

 7              In addition to a microprocessor that I'm showing on

 8   the next slide, we may have a bigger system.      A bigger system

 9   could be an example of a motherboard that has other things in

10   it.

11              In fact, here in front of me I have a motherboard.

12   With your permission, I would like to approach and show you

13   this or hand it to you.

14              THE COURT:   Sure.

15              DR. SARRAFZADEH:     I appreciate that (handing).

16              Thank you.

17              THE CLERK:   (Handing).

18              DR. SARRAFZADEH:     So the big rectangle that you see

19   there in the middle, that's a microprocessor.      There are a lot

20   of connectors.    There are other circuits that you see in

21   there.

22              So the thing in front of you, we'll call it a system.

23   It's bigger than a microprocessor.      So when we typically refer

24   in engineering design to a system, it's something bigger than

25   that.    So if you open one of our desktops, we will see
                                                                     14



 1   something very similar that's inside it.     We could pull it out

 2   and look at all the ingredients of it.

 3             We may have -- instead of one microprocessor, we may

 4   have a set of cores.     So in this example, I'm showing four

 5   cores.   The processor that you have in the motherboard in

 6   front of you had two cores in it.     So this has four cores.

 7   Each core is a CPU.     Each core can -- the cores can work

 8   independently to work on different part of a problem -- for

 9   example, Photoshop or video rendering -- or each of them could

10   be doing different things.     So the cores are working parallel.

11   One core could do a computation on a tax return.     The other

12   core can do Photoshop, all at the same time.

13             In the next slide I'm showing the abstract model

14   that we've seen before.     Instead of a load, I'm showing a very

15   specific kind of load called the processor or CPU, and I'm

16   also showing in a rectangle in a peach color what I call

17   a -- what we call a voltage regulator.

18             So what a voltage regulator does, it's responsible to

19   make sure the right voltage gets to the processor.     If I have

20   plugged the system that you have in front of you to a wall

21   socket, I have 120 volts coming in.     The voltage regulator,

22   the peach block, is responsible to convert that into 5 volts.

23   Throughout this tutorial, as an example, I will assume the

24   processor receives only 5 volts.     So the voltage regulator is

25   responsible for that.
                                                                   15



 1              Also, if there are variations in the voltage -- you

 2   have seen some source of variations and you'll see more of it

 3   today.   If there are slight variations, a .1 variation in the

 4   voltage, the voltage regulator is responsible to go and fix

 5   that.    Otherwise, the microprocessor becomes slow, consumes

 6   too much power, and at the end of the day becomes unreliable,

 7   something that absolutely is not acceptable to the user of a

 8   microprocessor.

 9              If, in fact, we look at the next slide, we see on the

10   top of the picture a processor that's working under normal

11   conditions.    At the bottom we see a processor that is heating

12   up because someone has been doing too much with it, doing too

13   much -- two Photoshop and one video game and a number of

14   number crunching.    It heats up.   Now it's the job of the

15   voltage regulator to go adjust the voltage to make sure the

16   right voltage gets to the processor, the 5 volts that was

17   ideal to begin with.

18              So there are a number of reasons for variation in

19   voltage; and one of them, one of the fundamental ones, once

20   somebody is using the microprocessor, is the temperature.       The

21   temperature could be environmental temperature.     The

22   environment may be hot.    But more often it's because it's

23   being used too much.    If somebody has been at their laptop for

24   10 hours doing all sorts of things, the microprocessor will

25   for sure heat up.    And the voltage regulator is responsible to
                                                                     16



 1   adjust -- to account and to adjust for that.

 2             So next slide I'm just showing two examples.    On the

 3   left is somebody who is not a heavy user of their laptop or

 4   desktop; they are just doing a few Google searches and the

 5   like.   On the right is somebody who is using Photoshop and

 6   rendering of videos and images and everything else; and,

 7   therefore, obviously that processor will heat up.     The voltage

 8   regulator comes in to make the necessary adjustment.

 9             Next concept is the concept of voltage regulation.

10   Because it's such an important piece of the design, because

11   it's responsible to ensuring the speed is exactly where we

12   want it to be, the power is low as we expect it, and the

13   entire system is reliable, the voltage regulator needs to be

14   discussed a bit further.

15             Here we see a triangle called an operational

16   amplifier, a gray triangle.     It has two inputs, one on the

17   minus and one on the plus side.     What an operational amplifier

18   does or its functionality is really doing the differencing.

19   It looks at the difference between the two inputs that it gets

20   and it tries to minimize that difference.

21             There is a clever design technique where you can take

22   the output of this triangle, the output of the amplifier,

23   bring it back in.    We say that's a feedback loop, shown in

24   black vertical and horizontal lines, not the purple ones, only

25   the black ones.     That's a feedback loop.
                                                                      17



 1               What the feedback loop does is it makes sure that

 2   the output is equal to a reference voltage.       What is a

 3   reference voltage?       That 5 volts that the microprocessor

 4   wanted to receive and desired to receive, that's the reference

 5   voltage.

 6               So any time, for example, due to temperature or due

 7   to manufacturing variation, that the output is not what it is

 8   supposed to do, this feedback loop makes sure the reference

 9   voltage gets to the load.       That's the zig-zag line all the way

10   to the right, which could be the microprocessor.

11               This is a very important design concept that allows

12   the voltage to all get adjusted automatically so the right

13   voltage gets to the load.

14               THE COURT:    Let me interrupt you for just a second to

15   make sure I'm understanding.

16               DR. SARRAFZADEH:    Please do.

17               THE COURT:    The feedback loop is giving information

18   to the operational amplifier; and that information, and

19   perhaps some other information from the reference, are helping

20   the operational amplifier to make sure that 5 volts is going

21   back out?

22               DR. SARRAFZADEH:    That's precisely what it does.

23   Exactly.

24               THE COURT:    Thank you.

25               DR. SARRAFZADEH:    My pleasure.
                                                                    18



 1            And so here we are controlling the voltage.     When we

 2   talked about ohms law, V equal to IR, there is another

 3   parameter, and that's current.

 4            So what we can do is we can also put a feedback loop

 5   to control the current, shown in the color purple.     So this

 6   feedback loop does -- controls certain operations that we call

 7   modulation, and it ensures that the right current gets out.

 8            So as I've mentioned on this slide, this current

 9   feedback is good for safety.     It makes sure the current is not

10   more than it's supposed to do, and in general it makes sure

11   the right current gets to the load.

12            So now you are dealing with two parameters:     voltage

13   and current.     And through these feedback loops, we can control

14   them both.     And having control over a design is extremely

15   important.

16            THE COURT:     So tell me the difference between --

17   you're using the words "current" and "voltage."     What's the

18   difference with between those two things?

19            DR. SARRAFZADEH:     Sure.

20            Voltage is, for example, the 5 volts.     If that

21   fluctuates and 5.2 is getting out, this feedback loop makes

22   sure that it goes back to 5.     And the current, if it's two and

23   a half amps and that's more than the limit, we want to bring

24   it back down to 2; the current feedback makes sure we get that

25   to the load.
                                                                    19



 1              So it deals with both parameters of the design.

 2              THE COURT:   Okay.

 3              DR. SARRAFZADEH:     If we look at the next slide, I'm

 4   showing again an example of the motherboard you have in front

 5   of you.    The voltage regulator could be completely outside of

 6   the processor, as shown on the left, or as I show on the

 7   right, the voltage regulator, the two feedback loops, and

 8   other circuits that are associated with voltage regulation,

 9   part of it is outside the processor and part of it is inside.

10              So this notion of feedback loops, of voltage and

11   current, works equally well on the left picture as on the

12   right picture.    It's not designed for one or the other.     It's

13   more versatile than that.

14              THE COURT:   Is current always going to be discussed

15   in terms of amperage, as opposed to some other term?

16              DR. SARRAFZADEH:     Usually the national standard for

17   current is amperage.

18              THE COURT:   Okay.

19              DR. SARRAFZADEH: So it's either amperage or

20   milliamperage or microamperage, but that's the unit of

21   measure.

22              THE COURT:   All right.

23              DR. SARRAFZADEH:     Same thing for voltage.   Almost

24   always voltage is what's used as a standard.      And resistance,

25   we use ohms.     Those are the standards.
                                                                        20



 1             THE COURT:    Oh, resistance is always measured in

 2   terms of ohms?

 3             DR. SARRAFZADEH:      That's correct.

 4             THE COURT:    Okay.    Thanks.

 5             DR. SARRAFZADEH:      Sure.

 6             A term that you're going to see in the patent, in the

 7   '944 patent, is the term "droop," d-r-o-o-p.         Droop is a

 8   voltage change.

 9             Another term that you see in the title of the patent

10   and elsewhere is the notion of "droop loss compensation."          So

11   droop loss compensation, it accounts for up and down of

12   voltage from its desired value.         So if it goes up like .2

13   volts, droop loss compensation accounts and compensates for

14   that.   And if it's 4.8 volts, again, droop loss compensation

15   accounts and compensates for that.

16             Another term that you see is "droop function," in the

17   next slide.     That's really automatically lowering the output

18   voltage based on the output current.         It's a relationship

19   between voltage and current, which could be a linear

20   relationship.     And the reason for that is to avoid high

21   voltage variation.

22             I would like to point out that not every voltage

23   regulator has or implements a droop function.         It's simply a

24   design choice.

25             THE COURT:    Those terms are looking a little bit
                                                                       21



 1   funny to me, because it says it "automatically lowers the

 2   output voltage based on the output current."

 3               So "current," you said, was a synonym for "amperage".

 4               DR. SARRAFZADEH:     Current, exactly.

 5               So there is a relationship between current and

 6   voltage; for example, through ohms law.          So it looks at the

 7   current, it knows voltage is related to current, and it tries

 8   to adjust one based on the other.

 9               THE COURT:   And that information is going to go to

10   the regulator based on information on both voltage and

11   amperage.

12               DR. SARRAFZADEH:     That's exactly right.

13               THE COURT:   Okay.

14               DR. SARRAFZADEH:     Precisely.

15               THE COURT:   Thank you.

16               DR. SARRAFZADEH:     My pleasure.

17               And, again, it is an option.        You could implement a

18   droop function or you could not.       It's simply a design choice.

19               THE COURT:   Okay.

20               DR. SARRAFZADEH:     Before we proceed, I would like to

21   discuss two types of design.       One is called the one-phase

22   design, and the other one is called the multiphase design.

23               In a one-phase design, we have one of these voltage

24   feedbacks shown in the box with the color peach, and we see

25   also this current feedback.       We have one of each.     They both
                                                                      22



 1   start to work, and I've tried to demonstrate that with a

 2   stopwatch, with that imaginary stopwatch, where the red area

 3   shows that they are both working almost all the time.        They

 4   take a little break.     Then they go to work again.

 5              This is called the one-phase design, because we have

 6   only one of each.     The nice thing about one-phase design is

 7   that it's very simple, because it's only one.

 8              And always, when I teach that, I tell the folks that

 9   it's similar to one person running a track.      It's only one

10   person.    I don't need to be responsible for anybody else.         I

11   just go around the track.     I run.   It's all me.    I'm

12   responsible for everything.

13              If you go to the next slide, now we see three of

14   these current feedbacks.     This is called the multiphase

15   design.    In this example, it's a three-phase design.

16              So the first phase, the top one, the first purple

17   box does one-third of the work as, again, I tried to

18   demonstrate with that stopwatch doing one-third of the work,

19   shown in red color.    Then it takes a break, the first one.

20   The second one gets to work, and it does the second third of

21   the work while the other two are resting.      And, finally, the

22   last one does the last piece of the work; the first two are

23   resting.

24              And it goes into a loop.    Then it's the first one,

25   second one, third one, so on and so forth.      It's like relay
                                                                     23



 1   running.   The first person runs one-third of the track, takes

 2   a break; the second person does the other third of the track;

 3   and the last person does the other third.      And the advantage

 4   of that is no one gets super tired because they each have run

 5   one-third of the way.

 6              So the advantage of a multiphase design is it's

 7   faster, it has a faster response time, and it's power

 8   efficient, whereas with one-phase design, the advantage is

 9   it's simple, so controlling it becomes simpler.

10              One thing that we need to be careful in design of a

11   multiphase system is to make sure the current is balanced,

12   everyone gets roughly one-third of the work.      We cannot give

13   the first one 90 percent of the work and the other two

14   5 percent each.   They all got to do about one-third.     And

15   there are systems and circuits that ensures that.

16              So the voltage regulator that we discussed and the

17   current feedback that we discussed, they work equally well

18   with a one-phase design system and with a multiphase design

19   system; in this example, a three-phase design system.

20              THE COURT:   Okay.

21              DR. SARRAFZADEH:     The next topic that I like to

22   discuss is the notion of calibration.      We see calibration in

23   many experiences in everyday life.

24              When I go and buy a weight scale, when I bring it

25   home, it's not zeroed out.      It shows the weight -- nobody is
                                                                    24



 1   standing on it -- usually at two pounds or minus two pounds.

 2   Fortunately there is a knob.     I take that knob and I adjust it

 3   to be zero so it doesn't show my weight more than it needs to

 4   be.     If I take that weight scale from the first floor to the

 5   second floor, again I need to do this task, I need to zero it

 6   out.    This process is called calibration.

 7               So the reason for calibration is two.    One is there

 8   are variations, as we discussed, when we manufacture each

 9   part, when we manufacture each CPU, because of the train

10   that's running 10 miles away or because of chemical

11   composition of material being a little bit off that day or the

12   machine that makes the processor from one side to the other

13   might have a slight variation.     These will all cause variation

14   at the manufacturing site.     We need to calibrate for that, and

15   I'll discuss how to do that.

16               Another place that we do calibration is called

17   dynamic calibration or adjustment.     If somebody is using their

18   laptop or desktop through a number of Photoshop and

19   renderings, the processor will heat up because it's been used

20   for the past 10 hours or so.     So we need to calibrate for

21   that.

22               So there are two types of calibration.   And I will

23   demonstrate how to account for each of them and how to fix

24   variations and the lack of (indiscernible) that goes with the

25   variation.
                                                                     25



 1            So on the left I'm showing a processor that has been

 2   manufactured and, because of variation, it doesn't have the

 3   desired voltage.     So we do a calibration there to fix it.

 4   I'll show you how to fix that.     Or as we are using the system,

 5   the processor heats up, shown with the red aura around the

 6   processor.     We need to fix that as well.    Both of these are

 7   called calibration.     One is called a static adjustment or a

 8   static calibration.     One is called dynamic or in-use

 9   calibration.

10            So during manufacturing, normally, maybe I need -- I

11   inspect each processor, and half of them are bad because

12   something went wrong in manufacturing.        So normally I would

13   throw them out.     That will increase the profit per part

14   because I'm getting rid of half of them, I trash them, whereas

15   if I can adjust for that and fix it, the profit per part

16   increases.     If I can only throw 10 percent of them and

17   calibrate the remaining 40 percent, so now I have 90 percent

18   of the parts working properly, that's ideal.

19            So that's really what manufacturing variation and the

20   calibration associated with it does.

21            Next thing is customer use variation.        Again, if the

22   customer is using a system a lot, it starts getting slow, it

23   consumes a lot of power, it becomes unreliable.        But if I can

24   realize that and adjust for it, again, I would maximize the

25   performance of a given spec, making sure the system is
                                                                    26



 1   reliable, system is fast, system consumes the least amount of

 2   power that it can use.

 3             So doing calibration to account for manufacturing

 4   variation and for customer use variation is really important.

 5             Next what I would like to do is to bring all the

 6   concepts that I discussed today and put them next to each

 7   other and show how the whole thing works.   How do we do

 8   manufacturing base calibration?   How do we do customer use

 9   base calibration?   Where do voltage regulators fit in, and how

10   do they adjust for the voltage?   We now have all the

11   ingredients of bringing all that together and making it work.

12   That's what I will cover in the next set of slides.

13             Circuit designers, instead of drawing every little

14   piece of a circuit, all the gates and all the resistors,

15   sometimes they express their design as a block.     We call them

16   a circuit block.

17             A circuit block, in this example, has one input line

18   showing an arrow, and I could receive many inputs from that

19   line.   I could receive many images through that line.     And it

20   has one output line; in this case, one wire.     And I could

21   receive many outputs through that wire, many images, many

22   pictures, many numbers through that line.   So a typical

23   circuit block has inputs and outputs as shown.     We call that a

24   block diagram.

25             Some examples of a block diagram is going to be a
                                                                      27



 1   control block.     A control block controls many aspects of a

 2   circuit.     It decides where to read things, what time to read

 3   things, where to get the data from.      They make a lot of

 4   decisions, very similar to an air traffic controller.         An air

 5   traffic controller decides which plane to land, what time to

 6   land, how much time do we need between the plane landings, so

 7   on and so forth.     And, therefore, they ensure a safe operation

 8   of all the planes throughout the day.      They are a controller.

 9   That's what the control block does.

10              We may have a memory block.    Memory block is where we

11   store things.

12              We may have a voltage regulator block.    A voltage

13   regulator block is, of course, very important.      They get their

14   own block because they are important, because they are

15   responsible for voltage variation and fixing that, as we

16   discussed.

17              And, finally, we may have load blocks.    That's where

18   the microprocessors or a core of a microprocessor would

19   reside.    And, of course, we may have many other types of

20   blocks.

21              So when one sees a typical electronic engineering

22   design, you will see transistors and all that.      You may also

23   see these rectangles that are really blocks, each of which

24   have a certain task that they perform.

25              One of the blocks that is used quite frequently in
                                                                        28



 1   design are memory blocks, and there are really two types of

 2   them.     One is called the volatile memory, and the other one is

 3   called nonvolatile memory.

 4               With volatile memory, if I turn off the system, if I

 5   turn off my laptop, all the data is lost.     So next time I turn

 6   my laptop on, anything involved in the memory is gone.        In

 7   nonvolatile memory, if I turn the system off and on again, all

 8   the data is going to remain in the memory.

 9               So, in summary, volatile memory requires power.

10   Nonvolatile memory doesn't require power, but it's more

11   expensive to build and maintain.     And for that matter, I

12   typically or we don't typically, have too many nonvolatile

13   memory.    They're really scarce.   There are just a few of them

14   here and there, whereas volatile memory, they are everywhere.

15   They are very low cost.     They are very fast.   Volatile memory

16   are faster.     So things that I want to do on the fly realtime,

17   I put that information typically in volatile memory.

18               When I teach this concept to my classes, I typically

19   tell them, think of nonvolatile memory as a safe in your

20   house.    You put only very important things in the safe in your

21   house.    I personally put my passport there and birth

22   certificates of myself and my family, and usually not much

23   more, whereas things such as plates and forks and knives, I

24   put in other cabinets.     You could think of them as volatile

25   memory.    I need to quickly be able to access them.     I do not
                                                                  29



 1   need to put too much stuff in nonvolatile memory, in the safe.

 2   So there are these two types of memory elements.

 3              Now I would like to, if I could, walk you through the

 4   process of calibration.   So we already covered that there are

 5   manufacturing variations at the manufacturer's site.    We can

 6   program these parts in nonvolatile memory to realize what kind

 7   of voltage they need based on the variation they have, based

 8   on the vibration that they had during manufacturing, based on

 9   variation in chemical composition that makes up the

10   transistors and the wires.

11              So in the first processor, let's assume that's

12   perfect.   Processor 1 is exactly according to spec.   I put,

13   for example, five zeros and five ones to indicate that.     And I

14   put that in the nonvolatile memory, because these parts get

15   shipped in a laptop or desktop, and that's normally off.     And

16   the next time I turn it on, I want to know what those values

17   were.   I don't want them to be gone.

18              Processor 2, on the other hand, maybe is getting too

19   much voltage naturally.   So, again, I program that part, that

20   processor No. 2, through nonvolatile memory to remember that,

21   so when I'm using it in operation, I remember that I need,

22   instead of 5 volts, to provide 4.8 volts to processor 2.

23              Same thing in processor 3.   Maybe I remember that I

24   need to give it more voltage, 5.2, for example.    I remember

25   that, and I program the part, processor 3 part, to remember
                                                                     30



 1   that I need to provide more voltage to it.

 2               So I can account for manufacturing variations by

 3   programming these parts at the manufacturer.      So now that I

 4   ship them with my cell phone or with my digital camera or with

 5   my variable watch, these are already programmed in and

 6   remember it.

 7               So the processor and the corresponding device

 8   programmability that accounted for manufacturing variation is

 9   put into a desktop in the example that I'm showing here.        The

10   user is now using it, is doing his or her Photoshop and other

11   types of number crunching.

12               The calibration control block now takes charge.

13   Remember, these control blocks do a lot of management and

14   planning of who does what when.

15               So the calibration control blocks remembers this

16   programming of the devices.     Then it says a temperature

17   sensor.     I'm showing a thermometer.   Of course, a typical

18   sensor is much, much smaller.     It's tiny and typically inside

19   a microprocessor.     You may have one or more of them.

20   Pictorially, I'm showing it as sort of a thermometer.        It's

21   not that.    It's much smaller than that.

22               So this temperature sensor keeps track of the

23   temperature throughout the processor.       Then what it does is

24   when the processor heats up because it's being used a lot,

25   because I'm doing Photoshop and heavy number crunching, the
                                                                   31



 1   temperature sensor remembers that.    It works with the

 2   calibration control block.

 3            The calibration control block takes that information

 4   about realtime use of the system, that this person right now

 5   is using -- is a heavy user of the processor, of the laptop,

 6   right now.   Let's remember that.    Let's write that

 7   information, for example, in volatile memory.     And let's

 8   dictate -- starting from control block, let's dictate to the

 9   voltage regulator to go and fix things, to provide, for

10   example, the right voltage.

11            And when it does, everything comes down.       5 volts

12   gets to the processor again, and everything will resume with

13   its normal operation.   The processor will have the desired

14   speed, will have the desired power consumption, and it's going

15   to be reliable again.

16            If we look at the title of the patent, "Programmable

17   Calibration Circuit for Power Supply Current Sensing and Droop

18   Loss Compensation," we have really covered all of that.

19            Programmability is when we write in nonvolatile

20   memory and, for example, in volatile memory to adjust and to

21   account and compensate for manufacturing variation and in-use

22   variation.

23            Calibration circuit is the controller shown in green.

24   That controls things.   It decides when the voltage regulator

25   does what.   It reads information, for example, from
                                                                   32



 1   nonvolatile memory.

 2            And, of course, the concept here is power supply

 3   where we do current sensing shown in purple box.     That's the

 4   feedback loop and the modulation concept that we discussed and

 5   droop loss compensation, meaning variation in voltage.

 6            So putting everything that we have just put together

 7   or designed together today in this tutorial, we can make the

 8   whole thing work.

 9            THE COURT:   Is the calibration control block, as

10   written in the patent, in your opinion, part of the voltage

11   regulator or is it something that's contained outside of the

12   voltage regulator?

13            DR. SARRAFZADEH:     It is outside of it.   Indeed, if we

14   look at Claim 1, it says, "A circuit comprising a regulator

15   circuit and a calibration control circuit."    And it talks

16   about how they interface with each other, which I'm going to

17   go over that right now.

18            THE COURT:   Okay.

19            DR. SARRAFZADEH:     So it become clear that they are

20   separate, but they communicate with each other.

21            THE COURT:   Okay.

22            DR. SARRAFZADEH:     So now, in fact, going to the

23   Claim 1 as an example of the patent, I have drawn these boxes.

24   They don't exist in Figure 1 of the '944 patent.     I've drawn

25   four boxes, really in order to enable communication of the
                                                                       33



 1   name of these blocks.

 2              So the peach block, as I've used throughout this

 3   tutorial, is the regulator circuit block.       The calibration

 4   control block is shown in color green.       In the blue is the

 5   kind of circuitry that is associated with the temperature.

 6   And, finally, I have a load, which could be the microprocessor

 7   here.

 8              So Claim 1, for example, talks about -- so I'm not

 9   going to show what is inside these blocks, because that's not

10   what Claim 1 is talking about.       For example, we see in Claim 1

11   the word "sense outputs."       It says sense output -- and that I

12   have highlighted in the figure to the right -- is communicated

13   from calibration control circuit to the regulator circuit

14   block.

15              THE COURT:   You're getting ahead of me.    Hang on a

16   second.

17              DR. SARRAFZADEH:     Sure, of course.

18              (Pause) So in this slide, I have blocked everything.

19   I have hidden all the details of what goes in a regulator

20   circuit.   And the next slide, I have highlighted the words

21   "sense outputs."

22              THE COURT:   Okay.

23              DR. SARRAFZADEH:     So sense outputs is -- as the claim

24   says, it gets communicated between calibration control circuit

25   and regulator circuit block.       So this claim talks about the
                                                                  34



 1   interface and the communication between them.

 2              Another term that we see in Claim 1 is "droop

 3   outputs," which I have highlighted in the figure in the next

 4   slide in yellow, which is, again, an interface communication

 5   between the green block and the peach block.

 6              It talks about the load voltage input, which, again,

 7   as it says, "said calibration control circuit interfaces with

 8   said regulator circuit via" all these things, one of which is

 9   a load voltage input.     So load voltage input is an interface

10   between regulator circuit block and the calibration control

11   circuit.

12              And, finally, we talk about temperature input.

13   That's another interface from the temperature input block to

14   calibration control circuit.

15              So bringing all that together, we see that Claim 1

16   doesn't -- focuses on the interfaces between these blocks that

17   I have highlighted.     One of ordinary skill in the art knows

18   that there are many ways to design what goes inside of each

19   block.

20              I remember about 20 years ago we started a company

21   with one of my former student called Higher Design,

22   hierarchical design, designing circuits.     And the very first

23   mandate that I had for my team is you have to -- when you

24   design a block like this, like a regulator block, you have to

25   look at all variations.     And there are many of them, and there
                                                                        35



 1   is trade-off.     One is faster.   One is bigger.    One consumes

 2   less power.     Let's make it rigorous in looking at these design

 3   variations.     That was my mandate from Day 1.     That turned out

 4   to be quite powerful.     Instead of just designing the first

 5   thing that you see, let's look at all variation.

 6              I've been back to -- this company was acquired by

 7   the biggest FPGA manufacturer, called Xilinx, and my student

 8   now oversees 1200 employees.       And what he tells me is that

 9   notion of variation they use rigorously as of today.         The

10   entire CAD group has been replaced by our design.        And I think

11   it's because of these trade-off mandates that we started from

12   Day 1.

13              So there are many ways to design each of these

14   blocks.    There are claims -- for example, Claim 26 -- which

15   gets into details of how these blocks are designed.        For

16   example, in Claim 26 we see the words "multiphase clock

17   register" or we see the notion of "adjustable sense

18   amplifier."     They are discussed in Claim 26.

19              Claim 3, for example, is the first time we see that

20   it talks about the notion of "multiphase regulator."         In fact,

21   Figure 1 shows a two-phase regulator.

22              Another thing you see in Claim 26 is the notion of

23   "adjustable droop controller."      We did not see that in

24   Claim 1.   The interfaces were discussed in Claim 1.       Here the

25   notion of "adjustable droop amplifier" is called for in
                                                                     36



 1   Claim 26.

 2               In fact, there are certain ways of designing a

 3   circuit where there are no adjustable droop amplifiers.        If

 4   you look at the provisional patent for this, for '944,

 5   Figure 8 -- I've shown Figure 8 here -- clearly, an adjustable

 6   droop amplifier is missing.     It means there are other

 7   variations of how you can design the details of that regulator

 8   voltage, the peach block.

 9               Another thing, Claim 1 doesn't get into detail on

10   what is inside the temperature input block.      Claim 14 does.

11   Claim 14 says that inside the blue block, the temperature

12   input block, we will have a temperature sensor that senses the

13   temperature.     You see that only starting in Claim 14.     And we

14   have an amplifier, the triangle that you see in the blue box.

15               THE COURT:   Is an amplifier always something that's

16   going to make changes?

17               DR. SARRAFZADEH:   Yes, correct.   It takes an input or

18   multiple inputs and makes changes to them.

19               THE COURT:   It's the thing that does the adjusting

20   work; is that correct?

21               DR. SARRAFZADEH:   That's correct, yes.

22               THE COURT:   And is it the controller that tells it

23   how to adjust?

24               DR. SARRAFZADEH:   We see there is a line from

25   calibration control circuit back to temperature input block,
                                                                      37



 1   with an arrow that goes on the side of the triangle.    Yes, it

 2   is dictating certain type of how to adjust information.

 3            THE COURT:   So the controller is getting information

 4   from the temperature input block and then using that

 5   information, sending it back to the adjustable temperature

 6   amplifier, which is then making changes based on whatever the

 7   standard is, the calibration standard is.

 8            DR. SARRAFZADEH:     That's precisely what happens.

 9            THE COURT:   I don't know what I just said, but it

10   sounded good at the time.

11            DR. SARRAFZADEH:     It was 100 percent correct.

12            THE COURT:   All right.

13            DR. SARRAFZADEH:     I appreciate that.

14            And we see, for example, in Claim 18 the notion of

15   an "external interface" for the first time is discussed, and

16   that's shown in yellow highlight at the bottom of Figure 1.

17            If we go to Figure 2 of the patent, same thing.

18   Claim 1 really talks about the interfaces between calibration

19   control -- or circuit controller and everything else.       It

20   talks about sense outputs, droop outputs, load voltage inputs,

21   and temperature input.   These are the interfaces.   That's what

22   Claim 1 is concerned about.    It doesn't talk about other

23   amplifiers and other things that you see.

24            There are claims that dictate and focus on other

25   things that we see in Figure 2.    For example, Claim 10 says
                                                                  38



 1   that the "sense output comprises a digital-to-analog

 2   converter."   The symbol for that is DAC that you see kind of

 3   on top of Figure 2.     The rectangle, the yellow rectangle, says

 4   "DAC with register input," digital-to-analog converter with

 5   register input and an amplifier buffer.     The triangle above

 6   that is an amplifier buffer.

 7            So these are discussed in Claim 10, not, for example,

 8   in Claim 1.

 9            THE COURT:     Can you explain what a digital-to-analog

10   converter means?

11            DR. SARRAFZADEH:     Absolutely.

12            So many circuits, part of it works in digital; they

13   deal with zeros and ones.     And part of it works with analogs;

14   these are continuous signals.     So at times we need to

15   interface or convert one to the other.      So if you have

16   digital -- zeros and ones -- and you want to translate that

17   into a continuous signal, we use a digital-to-analog

18   converter.

19            And, vice versa, if you want to take those continuous

20   signals and translate that into zeros and ones, we use an ADC,

21   an analog-to-digital converter.

22            THE COURT:     But what does that mean to me, a regular

23   guy that doesn't know very much about what you're talking

24   about at this moment?

25            DR. SARRAFZADEH:     Sure.   Exactly.
                                                                         39



 1               I see people come and go from this room.         I don't

 2   care about details of every step, the continuous movement that

 3   they make, whether they raise their foot, whether they put

 4   their foot down.        I just want to know how many steps they

 5   take.     That's digital:     0, 1, 2.      Details of my movement is

 6   not relevant.

 7               THE COURT:     Okay.

 8               DR. SARRAFZADEH:       A system like Fitbit that counts

 9   how many steps I take, that make sure I hit my 10,000 steps,

10   does that.     It has analog signal.        I don't understand, as a

11   user, what that analog signal is.           I only care about the

12   number:     500, 501.    Those are digital information.

13               THE COURT:     Okay.

14               DR. SARRAFZADEH:       And typical circuits have both

15   digital parts and analog parts, and we need to be able to

16   convert back and forth.

17               THE COURT:     And in terms of this device, how are

18   the -- what's the importance of the digital-to-analog and

19   analog-to-digital?

20               DR. SARRAFZADEH:       Great.

21               So many of the elements here -- for example, the way

22   voltage is sent, the voltage variation, the voltage signal

23   itself, if I look at it, that's an analog signal.

24               THE COURT:     Okay.

25               DR. SARRAFZADEH:       But if I want to take that
                                                                       40



 1   information and store it somehow in nonvolatile memory, I

 2   would convert it into digital information, because there are

 3   advantages in dealing with each of those domains.          So the best

 4   of both worlds, you deal with them both simultaneously in this

 5   patent.

 6               THE COURT:   And is information always stored best if

 7   it's digital?

 8               DR. SARRAFZADEH:     Not necessarily.

 9               THE COURT:   Okay.

10               DR. SARRAFZADEH:     But typically memory is stored as

11   digital information, zeros and ones.

12               THE COURT:   Okay.   Thank you.

13               DR. SARRAFZADEH:     My pleasure.

14               So my hope today was to cover some fundamentals of

15   circuit design, really to enable the Court to look at the

16   title of the abstract and the rest of the patent and some of

17   the terms become more familiar.

18               And we have done exactly that today.        We have covered

19   regulation of power that you see in the first line of the

20   abstract.    We have talked about droop.        We have talked about

21   multiphase, temperature variation.       We have talked about a

22   very important concept called calibration, both due to

23   manufacturing variation and in-use variation.

24               So I hope you have found my tutorial useful today.

25               THE COURT:   Yes.    Thank you very much.     I appreciate
                                                                     41



 1   it.

 2               DR. SARRAFZADEH:     It's a pleasure.

 3               THE COURT:   Next?

 4               MR. SUMMERSGILL:     Your Honor, we're prepared to dive

 5   right in, or if you want to take a break from voltage

 6   regulation technology, we're also happy to --

 7               THE COURT:   No.     Let's roll on.

 8               MR. SUMMERSGILL:     Okay.

 9               THE COURT:   I'm having a good time here.

10               MR. SUMMERSGILL:     All right.    Good.

11               Well, you're about to learn some more about voltage

12   regulation technology.

13               As I mentioned, Grant Rowan will be doing our

14   tutorial.    He's an engineer.      He got his engineering degree in

15   1990 from Maryland.      He's a member of the patent bar.    He's,

16   of course, also a lawyer, and for the last 15 years has had

17   the misfortune of having to teach me about all of this

18   technology, so he's grown accustomed to it.

19               THE COURT:   Okay.    Thank you.

20               MR. SUMMERSGILL:     And do you have a copy, a hard copy

21   of our --

22               THE COURT:   I do.    Unless they've changed.

23               MR. SUMMERSGILL:     They have not changed.

24               THE COURT:   By the way, after I'm done letting the

25   experts educate me, to the extent that they have, I will have
                                                                    42



 1   questions for each of the experts regarding the other expert's

 2   presentations and whether they agree or disagree with what was

 3   said.

 4            MR. ROWAN:     Okay.   Great.

 5            Good afternoon, Your Honor.

 6            In this tutorial, as shown on slide 2, I plan on

 7   covering four topics.     The first topic deals with voltage

 8   regulation.   And then we'll explain a little bit about

 9   feedback loops, which are used in some but not all types of

10   voltage regulators.     And then we'll talk about a specific way

11   of regulating voltage known as a droop function.     And not all

12   voltage regulators employ a droop function.

13            And then, finally, once we go through the background

14   technology, we'll go into some details of the patent at issue

15   in this case, which we'll refer to as the '955 [sic] patent.

16            So let's first talk about voltage regulators.     As its

17   name implies, a voltage regulator is an electronic device that

18   will control or regulate the level of voltage that's supplied

19   to other types of electronic devices.

20            But before we dive into the details of voltage

21   regulation, it might be helpful to talk about some of the

22   background technology at issue for the voltage regulators.      So

23   as shown in slide 4, all electric circuits operate using

24   current and voltage.     Current and voltage are aspects of power

25   that help power electronic devices and help them operate.
                                                                  43



 1             So examples of electric circuits are the very types

 2   of many electric circuits in a laptop computer, such as your

 3   display, the processor, and so forth.

 4             If you take a look at slide 5, current is the flow of

 5   electric charge through a circuit.   So the flow of electric

 6   charge or current helps make these electric devices operate.

 7   And if you want to think about an analogy, the flow of current

 8   through a circuit is much like the flow of water through a

 9   pipe.   So you can think about a conductor of an electric

10   circuit being a pipe and the flow of current through that

11   conductor or circuit is like the flow of water through the

12   pipe.

13             On the other hand, as shown in slide 6, voltage is

14   the electrical pressure in a circuit.    This electrical

15   pressure helps to force the current through the circuit.     And,

16   again, going back to the water pipe analogy, you can think of

17   current being the water flowing through the pipe.    The voltage

18   is the pressure, the water pressure that helps force that

19   water through the pipe.

20             And so power sources are used to supply voltage and

21   current to the electrical circuit so that they can operate.

22   There are many types of power sources.   Common power sources

23   are batteries or the electrical wall outlet that you plug an

24   electrical device into to help it run.

25             And so in the example shown here in slide 7, we show
                                                                    44



 1   a battery that supplies voltage and current to the laptop

 2   computer.     This battery is a direct current or DC power source

 3   and supplies a fixed level of voltage to the laptop computer.

 4   And here we show the battery supplying 4 volts to the

 5   computer.

 6               However, while some of the components in the laptop

 7   may operate based on 4 volts, there are other components that

 8   may require a different level of voltage to operate properly.

 9               So, for example, a processor within the laptop may

10   operate properly if it receives 2 volts as opposed to

11   receiving the 4 volts from the battery.     So if, by mistake,

12   the 4 volts from the battery are supplied to the processor, as

13   shown in slide 8, the processor may not function, it may

14   overheat, and may become damaged.

15               So turning to slide 9, to overcome this problem,

16   laptops and other devices include components called voltage

17   regulators.     And, again, as their name implies, voltage

18   regulators will regulate the voltage that's supplied to

19   electronic devices such as the processor so those devices

20   receive the correct level of voltage for their operation.        And

21   voltage regulators, they're not new.     They've been known well

22   before the '944 patent.

23               So if we turn to slide 10, slide 10 shows a simple

24   example of how a voltage regulator operates.     So, first, the

25   voltage regulator receives a voltage from the battery of 4
                                                                     45



 1   volts.   And this voltage is typically referred to as an input

 2   voltage or V in.

 3             And then moving along to slide 11, the voltage

 4   regulator will then regulate the voltage or convert that

 5   4 volts that is input from the battery into 2 volts that is

 6   the proper voltage to be used by the processor.

 7             Then as shown in slide 12, that voltage of 2 volts

 8   is output as an output voltage to the processor.     And that

 9   output voltage supplied by the voltage regulator to the

10   processor is typically referred to as an output voltage or

11   V out.   And here we can see that the voltage regulator

12   converted the 4 volts from the battery to the appropriate

13   level of voltage -- namely, 2 volts -- so the output voltage

14   could be supplied to the processor so the processor can

15   operate correctly.

16             Now, the processor is the device that receives the

17   output voltage from the voltage regulator, and this is

18   typically referred to as the "load" in the '944 patent and in

19   the field.

20             So I'd like to move on to feedback loops.    Feedback

21   loops, in some voltage regulators, help the regulators

22   regulate the voltage.

23             So if we turn to slide 14, voltage regulators that

24   use feedback loops -- feedback loops have been around.

25   They're not new.     They've been around long before the '944
                                                                  46



 1   patent, but some feedback loops take information regarding the

 2   output voltage and output current from the voltage regulator,

 3   and they will supply that output current and output voltage

 4   that's supplied to the load or processor and also feed that

 5   information back to the voltage regulator so that the

 6   regulator can make certain adjustments and reconfigure the

 7   levels of the voltage, for example, that it supplies to the

 8   load.

 9            THE COURT:   Is the feedback loop always going to be

10   between the regulator and the load or can it be something that

11   is coming off of the load itself?

12            MR. ROWAN:   You could have a feedback loop from the

13   load or between the regulator and the load.    It depends on the

14   design of the circuitry.   You can even have certain feedback

15   loops, for example, inside the voltage regulator itself.

16            THE COURT:   Okay.

17            MR. ROWAN:   But as shown in red here in slide 14, the

18   feedback loop, here in slide 14, the voltage regulator is

19   outputting an output voltage to the load.     The red feedback

20   loop feeds that output voltage to the load; and in addition to

21   feeding it to the load, the red feedback loop feeds the output

22   voltage back to the voltage regulator.

23            So in one example, if the voltage regulator wants to

24   supply 2 volts to the processor, and let's say the actual

25   voltage being supplied, because of some internal error or
                                                                   47



 1   something, is actually 1.9 volts, that 1.9 volts that's being

 2   supplied to the processor can be fed back to the regulator.

 3   The regulator can compare that 1.9 volts that's actually being

 4   supplied to the processor with the desired target voltage of

 5   2 volts.     And if there are any differences between those two,

 6   the voltage regulator can adjust the output voltage up by a

 7   tenth of a volt so that 2 volts are now being supplied to the

 8   processor.

 9              THE COURT:   Does the measurement of what comprises

10   the feedback loop use energy?

11              MR. ROWAN:   The feedback loop, yes, it will use

12   energy.

13              THE COURT:   A very small amount of energy, I assume.

14              MR. ROWAN:   Just a small amount of energy, that's

15   correct.

16              THE COURT:   Okay.   Thank you.

17              MR. ROWAN:   So to learn more details about the

18   feedback loop, if we go to slide 16, we can go into the inner

19   workings of the voltage regulator.     And this shows some of the

20   feedback loops.     And, in particular, the voltage regulator in

21   slide 16 shows two types of feedback loops:     a voltage

22   feedback loop and a current feedback loop.

23              And I'll explain in a little more detail, but the

24   voltage feedback loop includes the component -- if you go down

25   along the right side of the voltage regulator, the voltage
                                                                  48



 1   feedback loop goes to the error amplifier, which is the

 2   triangle at the bottom of the figure, and continues around up

 3   to a triangle in the upper left portion of the figure that's

 4   known as a pulse width modulator or PWM.

 5            This voltage regulator also includes a current

 6   feedback loop.   And the current feedback loop includes a

 7   current sense circuit, which is the rectangle in the upper

 8   right corner of the figure; a sense amplifier, which is the

 9   triangle in the middle of the figure; and the pulse width

10   modulator, which is again the PWM triangle in the upper left.

11            THE COURT:    Your slide 16 looks completely different

12   than my slide 16.   My slide 16 just has a gray box.

13            So just in case you want me to have the right slide

14   16, I don't have it.

15            MR. ROWAN:    Well, you know what?   I'm sorry.   There

16   is an animation that transforms that gray box in slide 16 into

17   what's shown in the figure.

18            THE COURT:    Okay.

19            MR. ROWAN:    I apologize, Your Honor.

20            So maybe this will add a little more clarity and sort

21   of remove the mystery of the gray box, if you will.

22            On slide 17 we're focusing in on just the voltage

23   feedback loop.   And, again, the voltage feedback loop includes

24   the error amplifier, the triangle at the bottom of the slide;

25   and includes the pulse width modulator or PWM in the upper
                                                                    49



 1   left portion of the slide.      And in the voltage feedback loop,

 2   the regulator supplies an output voltage to the load and also

 3   feeds back that output voltage to the regulator so the

 4   regulator can make further adjustments.

 5              And so let's walk through that in a few more steps.

 6   On slide 18 the regulator supplies an output voltage to the

 7   load, as shown by the red-colored portion of the wire going

 8   from the regulator to the load on the right.

 9              THE COURT:   You lost me a little bit.    Can I back you

10   up just for a moment?

11              Is this whole thing the regulator or is this diagram

12   simply showing -- where the two arrows are pointing up and

13   down, is that where the regulator would be located in this

14   diagram?

15              MR. ROWAN:   So the whole -- the load is not within

16   the regulator.

17              THE COURT:   Okay.

18              MR. ROWAN:   The load is on the right-hand side.

19              THE COURT:   Correct.     Okay.

20              MR. ROWAN:   Here, the rest of the circuitry in this

21   figure is all considered to be the regulator.

22              THE COURT:   Thank you.

23              MR. ROWAN:   And so the feedback loop here is actually

24   internal to the regulator itself.       But as you can see at the

25   junction from where the red portion of the line turns black,
                                                                       50



 1   it is the same voltage that's being supplied to the load, it's

 2   actually being fed back to the error amplifier in the voltage

 3   regulator at the bottom of the slide.

 4               THE COURT:    Wouldn't the use of -- that the load uses

 5   regarding the voltage lower the amount of energy that is being

 6   fed back?

 7               MR. ROWAN:    So as the load consumes current, it's

 8   going to be consuming energy.         And that energy is being

 9   supplied to the load from the voltage regulator.

10               THE COURT:    Right.     And so then the energy that then

11   comes back from the load, returning to the error amplifier,

12   would be somewhat less than what was going to the load itself?

13               MR. ROWAN:    So the voltage regulator wants to supply,

14   in this case, for example, 2 volts to the load.

15               THE COURT:    Correct.

16               MR. ROWAN:    That 2 volts is going to be applied to

17   the load and it's going to be applied also to the error

18   amplifier.    It's the same 2 volts.       But what happens is there

19   is also current that's being supplied to the load from the

20   voltage regulator.       And so the majority of that current is

21   going to be consumed by the load, and a small portion of that

22   current is going to be continued around and being consumed by

23   the error amplifier within the feedback loop.

24               THE COURT:    Okay.

25               MR. ROWAN:    So you are correct that the load will
                                                                     51



 1   consume the majority of the energy that's being provided by

 2   the voltage regulator, primarily in the form of the current.

 3   And a small portion of current is also going to continue

 4   around in the voltage feedback loop to then be consumed by the

 5   error amplifier and the other components within the voltage

 6   regulator.

 7               THE COURT:   And the use of the language that you are

 8   giving to the Court, current and voltage are two different

 9   things?

10               MR. ROWAN:   Current and voltage are two different

11   things.     Current you can think about as the flow of water

12   through a pipe.     The voltage, you can think about that as the

13   water pressure that pushes the water through the pipe.

14               THE COURT:   Thank you.

15               MR. ROWAN:   And together, the level of voltage and

16   the level of current, in combination, dictate how much power

17   is being provided.

18               THE COURT:   Okay.

19               MR. ROWAN:   So in addition to the voltage being

20   applied, the output voltage being applied to the load, the

21   output voltage is also fed back to the regulator, as shown in

22   slide 19.

23               And, more particularly, as we've been discussing, in

24   slide 20 this output voltage is fed to a component in the

25   voltage feedback loop called the error amplifier.     And the
                                                                       52



 1   error amplifier receives the actual output voltage being

 2   provided to the load.

 3            As shown in side 21, the error amplifier also

 4   receives a reference voltage.     And the reference voltage can

 5   be thought of what is the desired or target voltage that I

 6   want to supply to the load?

 7            So the load or the processor in this example is

 8   supposed to receive 2 volts.     The reference voltage may have a

 9   value of 2 volts.   And so what the error amplifier does is it

10   will receive the actual output voltage from the load.       And

11   let's say due to some internal temperature variations or what

12   have you, it's 1.9 volts.     The error amplifier will compare

13   the actual output voltage of 1.9 volts being supplied to the

14   load with the desired or target reference voltage in green of

15   2 volts; and the error amplifier is then going to create an

16   error signal, as shown in slide 22.

17            And that error signal is going to represent the

18   difference between the desired target voltage being referenced

19   and the actual output load voltage being supplied to the load.

20   And that error signal is going to represent that difference.

21   And the error signal is then supplied to the pulse width

22   modulator or PWM in the upper left portion of the figure.

23            And that PWM, as set forth in slide 23 and shown in

24   gray, basically controls circuitry in blue.     And those

25   switches that are denoted -- that's the things with the upper
                                                                  53



 1   pointing arrow and lower pointing arrow to the right of the

 2   blue control circuitry -- and the pulse width modulator in

 3   gray and the control circuitry are going to adjust the

 4   regulator so it increases the 1.9 volts being supplied to the

 5   load so that it meets the target reference voltage of 2 volts

 6   to be supplied to the load.

 7             THE COURT:   The change from 1.9 to 2.0 in your

 8   example occurs in the circuitry to control switches?

 9             MR. ROWAN:   Yes.   So the two black switches to the

10   right of the blue control circuitry box, those switches turn

11   on and off, much like turning on and off a light switch in the

12   room.   If you want more light in the room, you keep the light

13   switch on longer; and if you want less light in the room, you

14   keep the switch off for a longer period of time.

15             So the way these switches work is if you want to

16   supply more voltage to the load, you turn the switches on very

17   quickly, you turn them on and off very quickly, but you keep

18   them on longer than you keep them off to supply more voltage

19   to the load.   If you want to supply less voltage to the load,

20   you still turn them on and off very quickly, but you keep them

21   off a little bit longer than you would otherwise keep them on,

22   to supply less voltage to the load.

23             THE COURT:   I never knew that.   That's very

24   interesting.

25             MR. ROWAN:   So based on this voltage feedback loop,
                                                                 54



 1   the voltage regulator can basically determine how much voltage

 2   is actually being applied to the load, how far it is off from

 3   the desired voltage that should be supplied to the load.    And

 4   it's going to change the timing, the on/off timing of these

 5   switches to then recalibrate how much voltage is being

 6   supplied to the load to bring the actual output voltage

 7   supplied to the load in line with the desired output voltage

 8   to be supplied to the load.

 9            So if we turn to slide 24 --

10            THE COURT:   This is a good -- it's not that I need a

11   break, but I have some responsibility to my staff to let them

12   have a break from time to time.    So why don't we take a break

13   for 10 minutes, and then we'll continue with your

14   presentation.

15            MR. ROWAN:   Of course, Your Honor.   Thank you.

16            THE COURT:   Thank you.

17            (A recess is then taken.)

18            THE COURT:   Be seated.

19            Go ahead.

20            MR. ROWAN:   Thank you very much, Your Honor.

21            So I believe we left off on slide 24, with respect to

22   the current feedback loop.

23            THE COURT:   Yes, sir.

24            MR. ROWAN:   And if you take a look at slide 24, the

25   current feedback loop includes the current sense circuit,
                                                                  55



 1   which is in the box in the upper right portion of the figure;

 2   the sense amplifier, which is the triangle in the middle of

 3   the figure; and the pulse width modulator that is in the upper

 4   left portion of the figure, abbreviated PWM.

 5            And when the voltage regulator supplies current to

 6   the load, the current feedback loop measures the amount of

 7   current being supplied to the load and feeds that information

 8   back to the regulator so that the regulator can make further

 9   adjustments.

10            So if we go to slide 25, maybe we can break that down

11   just a little bit.

12            And, Your Honor, I just realized that we do have some

13   animations, and so some of the things I may have been talking

14   about may have been animated on your screen.

15            THE COURT:   Okay.

16            MR. ROWAN:   I'll let you know when an animation is

17   coming up, if that would be helpful for Your Honor.

18            THE COURT:   Sure.

19            MR. ROWAN:   So the current sense circuit, as shown in

20   the animation, will actually measure the current that's being

21   supplied to the load and it will output an initial measured

22   current signal to the sense amplifier, the sense amplifier

23   being shown in yellow.

24            And then, as shown in slide 26, the sense amplifier

25   will adjust the signal.   In this case, the sense amplifier may
                                                                   56



 1   amplify or increase the signal to create a final measured

 2   current signal to have a value that can be understood by the

 3   pulse width modulator in the upper left-hand portion of the

 4   figure.

 5               And then the pulse width modulator, shown in gray in

 6   the animation in slide 27, will then control the circuitry in

 7   blue, which turns on and off the switches to then make

 8   adjustments.

 9               THE COURT:   So before you go on, just -- and I think

10   I'm starting to understand this.     The yellow arrows, are those

11   measuring amperage?

12               MR. ROWAN:   So the yellow arrows, those are measuring

13   amps.     Current is typically measured in units of amps or

14   milliamps.

15               THE COURT:   And at the same time, the black arrows

16   are measuring volts.

17               MR. ROWAN:   Yes.

18               So what happens, if I can dive a little more deeply

19   into the technology, Your Honor, the black arrows are

20   measuring the output voltage in the voltage feedback loop, and

21   that brings that back to the voltage regulator.

22               THE COURT:   Okay.

23               MR. ROWAN:   The current sense circuit measures the

24   current, which is in amps, that's being supplied to the load.

25   However, the current sense circuit outputs a corresponding
                                                                     57



 1   signal that is not necessarily a current signal, but a value,

 2   a measured signal, and sends that to the sense amplifier.           So

 3   it's not actually feeding back actual current itself.        It's

 4   sending a signal back to the sense amplifier that says, By the

 5   way, there are 2 amps or there are 3 amps that are being

 6   supplied from this voltage regulator to the load.

 7            THE COURT:     Go ahead.

 8            MR. ROWAN:     Okay.   Thank you, Your Honor.

 9            So I'd like to now go into and explain a voltage

10   regulation technique known as the droop function.        And if we

11   turn to slide 29, as previously explained, voltage regulators

12   regulate voltage.     Some, but not all, voltage regulators use

13   voltage feedback loops to ensure that the output voltage,

14   V out, coincides with a target or desired reference voltage,

15   V ref.

16            The droop function is a different technique for

17   regulating voltage.    It's different than just simply using a

18   voltage feedback loop to make the target voltage equal to the

19   reference voltage.    It's a very specific technique that

20   actually preemptively adjusts the output voltage based on the

21   output current being supplied to the load, to keep the output

22   voltage within a specific range of voltages so it doesn't

23   exceed a maximum voltage or fall below a minimum voltage.

24            And we'll dive in a little bit more deeply, but as we

25   turn to slide 30, to better understand what the droop function
                                                                     58



 1   is, it might be helpful to go into just a little bit more

 2   background technology.

 3               So as previously mentioned, a voltage regulator is

 4   designed to supply a particular output voltage, having a

 5   particular value to the load.    In our example, our voltage

 6   regulator was supplying 2 volts as an output voltage to the

 7   processor.

 8               In actuality, previously I said the processor needed

 9   to receive 2 volts to operate properly.     In actuality, the

10   processor can receive a range of voltage.    It doesn't need to

11   receive precisely 2 volts to operate properly.     If it

12   receives a voltage that's higher than a minimum threshold

13   voltage and that's less than a maximum threshold voltage, if

14   the voltage output to it is in that range, it will function

15   properly.

16               So if you take a look at the graph on slide 30,

17   you'll see a V min, which represents the minimum voltage, and

18   a V max that represents the maximum permitted voltage that the

19   processor can receive.

20               So going back to our example where the processor was

21   receiving 2 volts to operate properly, the processor may

22   actually be able to operate properly if it receives a voltage

23   that's greater than one volt but that's less than three volts.

24   Somewhere in that range it can operate okay.

25               And so conventional voltage regulators are designed
                                                                   59



 1   to output the output voltage to be at the midpoint between

 2   V max and V min.     So as shown in this figure, a conventional

 3   voltage regulator without a droop function is designed to keep

 4   the output voltage, V out, to be 2 volts, which is halfway

 5   between the minimum voltage of 1 volt and the maximum voltage,

 6   V max, of 3 volts.

 7            However, as we'll get into, simply trying to maintain

 8   that output voltage of 2 volts precisely at the midpoint

 9   between the minimum of 1 volt and the maximum of 3 volts isn't

10   always a great technique; and trying to do so may actually

11   cause damage to the processor.     And I'll explain that

12   momentarily.

13            On slide 31 the amount of current that the processor

14   demands to operate is going to change over time.     When a

15   processor is really busy, performing a lot of mathematical

16   calculations, crunching numbers, doing rendering of data and

17   things like that, the processor is very busy and needs a lot

18   of current to energize itself to run.

19            THE COURT:     Yeah.   The plaintiffs always show some

20   kid working at a computer to demonstrate that there's a lot of

21   stuff going on.

22            MR. ROWAN:     The child has a lot more energy than I do

23   at my age, Your Honor.

24            THE COURT:     Yeah.   I thought that was a good way to

25   display that.
                                                                    60



 1              MR. ROWAN:   So when the processor is extremely busy,

 2   demanding a lot of current, we refer to that processor as

 3   being awake, for the purposes of this tutorial.

 4              On the other hand, when the processor is idle and not

 5   instructed to perform a lot of operations, it doesn't demand a

 6   lot of current; and we refer to the processor in that

 7   situation as being asleep.

 8              And so what happens is over time, as you can imagine,

 9   Your Honor, is that the processor is going to transition from

10   times it's very busy and consuming a lot of current to where

11   it's idle and not demanding much current whatsoever.

12              And these fluctuations of the processor and the

13   demand for current is going to cause the output voltage that's

14   supplied from the regulator to the processor to also fluctuate

15   unintentionally.   And so maintaining the voltage precisely at

16   the midpoint of 2 volts, between the minimum of 1 volt and the

17   maximum of 3 volts, sometimes may cause those fluctuations in

18   the output voltage to drop below the minimum voltage or

19   increase above the maximum voltage.    And we have a little bit

20   of an animation on slide 32 that may help explain what I mean

21   by that.

22              So let's use this water faucet analogy, and let's

23   assume that the processor is sleeping.    It's not demanding a

24   lot of current.    And this is analogous to the water faucet

25   shown on the right-hand side of slide 32 as being turned off.
                                                                  61



 1   There is no current that's being demanded or flowing into the

 2   processor, just like there is no water that's flowing through

 3   the faucet because the faucet is off.

 4            When the faucet is off, the water pressure inside the

 5   pipes behind the faucet is relatively high because the water

 6   has nowhere to go.   And that's demonstrated by the water

 7   pressure sensor in the bottom of the figure, showing that the

 8   water pressure, when the faucet is off, is high.

 9            So assume that the processor is sleeping.    It's not

10   demanding a lot of current.    There's no water flowing through

11   the water faucet.    Then all of a sudden the processor wakes up

12   and wants to demand a lot of current to perform a lot of

13   operations.

14            As shown in the animation, that's like turning the

15   water faucet on all of a sudden and the current is flowing to

16   the processor.   Under that situation, the pressure that had

17   built up to be a high pressure when the water faucet was off

18   all of a sudden decreases in pressure when the water faucet is

19   on and the water is flowing freely.

20            That's much like the voltage, when the processor is

21   sleeping, is at a certain value; and then all of a sudden,

22   when the processor wakes up and demands current, the water is

23   going to start to flow and the water pressure or the voltage

24   is similarly going to drop.

25            On the other hand, let's assume in slide 33 that the
                                                                   62



 1   processor is awake and it's consuming a lot of voltage.     The

 2   water is flowing -- sorry, consuming a lot of current.     The

 3   water is flowing through the water faucet.     In this scenario

 4   the water pressure in the pipes is relatively low, as shown by

 5   the pressure sensor in the slide.

 6              When the processor is demanding a lot of current and

 7   is awake and then all of a sudden becomes idle and asleep and

 8   stops demanding current, that's like turning the water faucet

 9   off.   When the water faucet turns off, as shown by the

10   animation, all of a sudden, then, the pressure of the water in

11   the pipe, as soon as the water is turned off, increases to a

12   high value, as shown by the pressure sensor.

13              And so that is analogous to when the processor is

14   awake and demanding a lot of current suddenly turns off and

15   doesn't demand a lot of current, there's going to be an

16   increase in voltage or voltage spike from the output of the

17   voltage regulator.

18              And so let's maybe take that back to the graph that

19   we have here and try to explain that in slide 34.

20              So in slide 34, let's assume the processor is

21   sleeping, as shown in the graph, not demanding a lot of

22   current.   And the voltage regulator that does not employ a

23   droop function is trying to maintain the voltage at the

24   midpoint between the minimum voltage, V min, and the maximum

25   voltage, V max.
                                                                     63



 1            When the processor suddenly wakes up, as shown in

 2   slide 35, that's like turning on the faucet.     The current

 3   starts flowing to the processor because it becomes awake, and

 4   the water pressure in the faucet drops because the water is

 5   now flowing.   That is like the voltage, the electrical

 6   pressure being output to the load suddenly dropping, as shown

 7   in the figure, to create a voltage droop.     And that sudden

 8   unintentional voltage droop now falls below V min because the

 9   processor turned on, became awake, started demanding current,

10   and the voltage then suddenly dropped unintentionally.        And,

11   as you can see, that voltage droop falls below the minimum

12   voltage, V min, and that may cause the processor to

13   malfunction.

14            On the other hand, going to slide 36, let's take the

15   scenario where the processor is awake.     The processor is

16   demanding a lot of current.    There's a lot of water flowing

17   through the water faucet.     If the processor suddenly goes to

18   sleep and becomes idle and stops demanding the current, that's

19   like turning the water faucet on.     The water pressure for the

20   water faucet spikes, goes up momentarily, just like the

21   voltage that's being output from the regulator to the

22   processor will spike up.    And the voltage spike, as shown here

23   in slide 37, now exceeds the maximum voltage, V max.

24            And when the voltage momentarily spikes up and the

25   processor goes from being awake to being asleep and that
                                                                  64



 1   voltage spike exceeds the maximum permitted voltage, it can

 2   cause the processor to malfunction, and it can even cause

 3   damage to the processor.

 4            So to overcome this problem associated with voltage

 5   droops dropping too low below the voltage minimum or voltage

 6   spikes from rising up too high and exceeding the voltage

 7   maximum, some voltage regulators employ what's known as a

 8   droop function.

 9            Now, all voltage regulators, as we've discussed,

10   regulate voltage.   Some of them will regulate voltage using

11   that voltage feedback loop to compare the actual output

12   voltage with a desired reference voltage.    But the droop

13   function is not simply the same as regulating voltage by using

14   a voltage feedback loop.

15            The droop function is a technique that is designed to

16   prevent voltage spikes from exceeding the predetermined

17   maximum that can be supplied to a processor and prevent

18   voltage droops from falling below the predetermined minimum

19   voltage that can be supplied to the processor.

20            Now, I should point out that engineers use the term

21   "droop" a little bit loosely, in two ways.   In one way,

22   "droop" refers to the unintentional drop in the voltage.     The

23   second meaning of "droop" is -- it refers to the intentional

24   implementation of a droop function.

25            And when reading "droop" in light of the '944 patent,
                                                                   65



 1   every instance of the patent talks about the droop being

 2   related to the implementation of an intentional implementation

 3   of a droop function and not the unintentional drop in voltage

 4   when the processor goes from being in asleep state and

 5   demanding no current to being in an awake state, demanding a

 6   lot of current.

 7            And so if we can turn to slide 39, we'll explain the

 8   technique of the droop function.    And in the graph on the

 9   right-hand side of 39, let's assume that the processor is

10   sleeping and the processor is not consuming a lot of current.

11   Instead of the voltage regulator keeping the value of the

12   output voltage at the midpoint between the minimum voltage,

13   V min, and the maximum voltage, V max, the voltage regulator

14   that employs the droop function while the processor is

15   demanding very little current is going to raise the level of

16   the voltage preemptively up to a higher level above the

17   midpoint in anticipation of the processor subsequently waking

18   up, demanding a lot of current, and there being a voltage

19   droop.

20            And how does that prevent the voltage droop from

21   falling below the minimum voltage level?     Well, as shown in

22   slide 40, when the processor wakes up and starts demanding a

23   lot of current, there's a voltage droop as shown, which is an

24   unintentional drop in voltage.     But because the droop function

25   increased the output voltage from the voltage regulator to a
                                                                  66



 1   higher level above the midpoint while the processor was

 2   sleeping, when the droop occurred, after the processor woke

 3   up, there's enough room for the droop to fall without falling

 4   below the minimum voltage level, V min, so the processor does

 5   not malfunction in that situation.

 6              And as shown in slide 41, raising the level of the

 7   output voltage while the processor is sleeping to account for

 8   subsequent voltage drops, to keep them still above the voltage

 9   minimum, is known as providing additional legroom between that

10   elevated value of V out and the minimum voltage, V min.     So

11   that's how the droop function prevents droops.

12              And so let's -- on slide 42, let's do a side-by-side

13   comparison of a voltage regulator that does not have droop

14   function, which is on left, and a voltage regulator that

15   employs a droop function, which is on the right.

16              As shown on the left, when the load or the processor

17   is sleeping and not demanding a lot of current, a voltage

18   regulator without droop function is going to maintain the

19   output voltage at the midpoint between V minimum and V

20   maximum.

21              However, when the processor then suddenly wakes up

22   and demands current, there's going to be a drop in the water

23   pressure or a drop in the voltage so that the voltage droop is

24   going to fall below V minimum and create a malfunction.

25              Now let's compare that with a processor that
                                                                  67



 1   implements a droop function and -- I'm sorry, a voltage

 2   regulator that implements a droop function.   When a voltage

 3   regulator is implementing a droop function, it intentionally

 4   and preemptively raises the level of the output voltage to a

 5   higher value above the midpoint while the processor is

 6   sleeping so that when the processor subsequently wakes up and

 7   there is a voltage drop, there's enough legroom so that

 8   voltage drop does not fall below the minimum voltage level,

 9   V min, and the processor continues to operate properly.

10             Now, if we turn to slide 43, there's a little bit of

11   an animation and an analogy, trying to analogize using the

12   droop function to increase the output voltage in anticipation

13   of subsequent voltage droops is like driving a car over a

14   hill.   Drivers want to keep the speed of the car, if they're a

15   good driver, between a certain speed range, let's say between

16   50 miles an hour and 60 miles an hour.

17             However, as the car is approaching the hill, the car

18   would ordinarily slow down as it's going up the hill.     So in

19   order to anticipate for the speed of the car slowing down as

20   it approaches the hill, the driver will accelerate slightly so

21   that as it goes up the hill and slows down, the speed is still

22   going to be maintained within the range of acceptable speeds,

23   between 50 miles per hour and 60 miles per hour.

24             So that was an explanation as to how voltage

25   droops -- or the droop function prevents voltage drops or
                                                                     68



 1   droops from falling below the minimum.     How does the droop

 2   function prevent voltage spikes from rising up above the

 3   maximum permitted voltage?

 4             THE COURT:   You know what?    I think I understand

 5   this.   It's going to be the opposite.

 6             MR. ROWAN:   Yes.

 7             THE COURT:   Let's kind of move through that, because

 8   you're going to run out of time, and I don't want to spend

 9   time on things that we don't need to.

10             MR. ROWAN:   Okay.

11             THE COURT:   So let's kind of get to the next part of

12   the presentation.

13             MR. ROWAN:   Okay.

14             So if I can --

15             THE COURT:   I think it takes you around to 49 or so.

16             MR. ROWAN:   Yes.    So if we can maybe start at slide

17   50, Your Honor.

18             THE COURT:   Sure.

19             MR. ROWAN:   Thank you very much.

20             So as we previously explained for the droop function,

21   it preemptively increases the output voltage when the current

22   being demanded by the processor is low; and on the flip side,

23   as Your Honor noted, the droop function will actually lower

24   the output voltage when the processor is consuming a lot of

25   current so that when the processor stops demanding current,
                                                                     69



 1   the voltage spike does not exceed the maximum.

 2             So the droop function can be implemented using a

 3   droop feedback loop.   The droop feedback loop is a different

 4   kind of feedback loop besides the voltage feedback loop and

 5   the current feedback loop.      And the droop feedback loop

 6   receives information regarding how much current is being

 7   demanded by the processor, and it's going to help adjust the

 8   output voltage to either increase the output voltage when the

 9   processor is demanding a little current or decrease the output

10   voltage when the processor is demanding a lot of current.

11             And so if we can go to slide 51, this shows the

12   voltage regulator that we've been talking about that includes

13   also a droop feedback loop.     And as Your Honor can see on the

14   screen, this -- I'm sorry.      I think I have -- is my laser

15   pointer working, Your Honor?

16             THE COURT:   It is.

17             MR. ROWAN:   Okay.    Great.

18             So this voltage regulator has all types of feedback

19   loops.   It has the voltage feedback loop that we talked about,

20   which, if you follow the laser pointer, goes to the error

21   amplifier and then goes up to the pulse width modulator.

22             This voltage regulator also has a current feedback

23   loop that we discussed, which begins with the current sense

24   circuit and goes to the sense amplifier in the middle of the

25   screen and goes up to the pulse width modulator in the upper
                                                                  70



 1   left of the screen.

 2              And then it also has a droop feedback loop.   And the

 3   droop feedback loop connects the current feedback loop to the

 4   voltage feedback loop, because the droop feedback loop uses

 5   the amount of current that's being supplied to the load to

 6   then try to adjust the voltage up or down, depending on

 7   whether the load is consuming a lot of current or a little

 8   current.     And so the droop feedback loop includes the droop

 9   amplifier, as well as including the error circuit.

10              And I will go through this a little quickly, Your

11   Honor, but as you can see, with the droop function, the

12   current sense circuit shown in the upper right of the screen

13   will measure the current being supplied to the load and output

14   an initial measured current signal to the sense amplifier.

15   That sense amplifier will then adjust that measured current

16   signal to provide a final measured current signal.     And that

17   information about how much current is being supplied to the

18   load now goes from the current feedback loop to the droop

19   amplifier.

20              That droop amplifier will then adjust this current

21   signal and supply the adjusted current signal to the error

22   circuit, which is shown in brown in slide 52.

23              The error circuit will then take information from the

24   voltage feedback loop.     And based on the current information

25   that it receives from the droop amplifier and ultimately from
                                                                   71



 1   the current feedback loop, this error circuit is going to add

 2   and offset to the voltage feedback in the feedback loop so

 3   that if the error circuit senses that there's being very

 4   little current that's being demanded by the processor, the

 5   processor is sleeping, the error circuit is going to add an

 6   offset so that the voltage regulator increases the output

 7   voltage to be higher than the midpoint, to account for voltage

 8   droops when the processor subsequently wakes up.

 9            Alternatively, if the current information fed from

10   the current feedback loop through the droop feedback loops

11   droop amplifier indicates that there is a lot of current being

12   demanded by the processor, the error circuit is going to

13   incorporate and offset into the fed-back voltage to instruct

14   the voltage regulator circuit to now lower the output voltage

15   being supplied to the load below the midpoint, between V min

16   and V max, so that when there is a subsequent voltage spike,

17   there is enough headroom and that voltage spike does not rise

18   above V max.

19            So I'm going to skip ahead a little bit.

20            THE COURT:   Go back.   I want you to finish explaining

21   what happens next.

22            MR. ROWAN:   Okay.   So let's say -- let me take a step

23   back, if I can, Your Honor.   And let's say that there is very

24   little current being supplied to the load.   So the current

25   sense circuit -- and I'm using my pointer here.    The current
                                                                  72



 1   sense circuit is going to measure that very little current

 2   being supplied to the load, and it's going to output a

 3   corresponding measured current signal indicating there's very

 4   little current.

 5            That measured current signal is going to be adjusted

 6   by the sense amplifier.    And that measured current signal is

 7   then going to be sent to the droop feedback loop to the droop

 8   amplifier.   The droop amplifier is also going to adjust that

 9   measured current signal.    And the measured current signal is

10   going to make its way to the brown error circuit.

11            The measured current signal is going to inform the

12   error circuit that the amount of current being demanded by the

13   load, by the processor, is very little.    And in that scenario,

14   the error circuit is then going to add an offset to the

15   voltage -- if you see the highlighted pointer -- that's being

16   fed back from the voltage feedback.    That offset is going to

17   be added to the fed-back voltage that's supplied to the error

18   amplifier.

19            That offset is then going to be supplied from the

20   error amplifier, as shown by the red line, to the pulse width

21   modulator in gray, up at the upper left.    And that offset is

22   going to cause the pulse width modulator to control the

23   circuitry and switches to then raise the output voltage that's

24   being supplied to the load so that when the processor is

25   demanding very little current, the voltage regulator is going
                                                                    73



 1   to increase the value of the output voltage supplied to the

 2   load, because when the processor subsequently wakes up and

 3   water flows through the faucet, there's going to be a voltage

 4   drop.

 5               So what the voltage regulator does is when the

 6   processor is consuming very little current, it preemptively

 7   raises the output voltage supply to the load so that when the

 8   processor subsequently wakes up and there's a voltage drop,

 9   that drop doesn't fall below the minimum permitted voltage in

10   the circuit.

11               And, Your Honor, that's shown in the slide, in slide

12   54.     I don't know if I was too convoluted in my explanation,

13   Your Honor, but if you have any questions about that --

14               THE COURT:   No.   Thank you.

15               MR. ROWAN:   So in terms of -- we actually just walked

16   through this a little bit, so I'm going to, if you don't

17   mind -- so this is just a -- slide 57, it's just the converse,

18   as Your Honor noted, that when the current -- when the

19   measured current signal from the current feedback loop

20   indicates there's a lot of current being demanded by the

21   processor, that measured current signal is fed back to the

22   droop feedback loop, through the droop amplifier, to the error

23   circuit, so the error circuit knows that the processor is

24   awake and consuming a lot of current.

25               The error circuit adds an offset to the fed-back
                                                                  74



 1   voltage in the voltage feedback loop, which propagates to the

 2   control circuitry, so that the control circuitry preemptively

 3   lowers the output voltage, as shown in the graph in slide 57,

 4   in anticipation of the processor suddenly going to sleep, the

 5   water faucet turning off, the water pressure increasing, which

 6   is analogous to the voltage creating a voltage increase spike,

 7   as shown in the figure.   But since the voltage was

 8   preemptively lowered to a lower voltage, there is enough

 9   headroom or enough room to accommodate that voltage spike and

10   still keep it below the maximum permitted voltage to be

11   supplied to the processor.

12            So I'm going to skip over that a little bit.

13            So with that background, we've talked about voltage

14   regulators in general.    We've talked about voltage feedback

15   loops, current feedback loops, the droop function being

16   implemented by a droop feedback loop.

17            Let's turn to the '944 patent shown in slide 60.       So

18   as shown in slide 61, the '944 patent is entitled

19   "Programmable Calibration Circuit for Power Supply Current

20   Sensing and Droop Loss Compensation."

21            As we'll discuss in detail in a little bit, the

22   alleged novelty of this patent is to perform current sensing

23   and droop loss compensation based on temperature.     When

24   temperature changes, the circuit wants to be able to

25   compensate for the current sensing circuitry and the droop
                                                                    75



 1   function.

 2               So if we go to slide 62, here's Figure 1 of the '944

 3   patent.     Figure 1 of the '944 patent shows a voltage regulator

 4   that includes the three well-known feedback loops.     It

 5   includes the voltage feedback loop, it includes the current

 6   feedback loop, and it includes a droop feedback loop.

 7               And turning to slide 63, there will be a little bit

 8   of an animation, Your Honor.     If we talk about what the

 9   voltage feedback loop is, you can see the voltage regulator

10   supplies an output voltage, shown by the red line, to the

11   load.     That output voltage is fed back via the voltage

12   feedback loop to the error amplifier, which is now shown in

13   red.

14               The error amplifier compares the actual output

15   voltage in red with the desired target reference voltage in

16   green.    It creates an error signal.   That is supplied to the

17   PWM or pulse width modulator, which, as we discussed in some

18   of the prior examples, will control that circuitry to bring

19   the actual output voltage in line with the desired target

20   reference voltage.

21               The '944 patent also includes a current feedback

22   loop.     The current feedback loop, as shown in slide 64,

23   includes the current sense circuitry in brown.     The current

24   sense circuitry will measure the current being demanded by the

25   load or demanded by the processor and will supply that initial
                                                                   76



 1   measured current signal to the sense amplifier shown in the

 2   yellow triangle.

 3             That sense amplifier in the yellow triangle will then

 4   adjust that measured current signal to produce a final

 5   measured current signal, apply it to the gray PWM in slide 64,

 6   which in turn will control the circuitry in blue so the

 7   regulator can make adjustments.

 8             THE COURT:   Tell me what you believe the amplifiers

 9   do, whether it's the error amplifier or an adjustable sense

10   amplifier or a droop amplifier.   What is the function of an

11   amplifier?

12             MR. ROWAN:   So let me start off sort of with the

13   first concept, and then I'll explain in a moment a later

14   concept that's implemented by the '944 patent.

15             The amplifier, as its name implies, amplifies the

16   signal.   So if you have the measured current signal coming

17   from the current sense circuitry to the amplifier, you can

18   think of the amplifier, at a high level, as a multiplier.

19             So let's say that the measured current signal coming

20   from the brown current sense circuitry shown in slide 64,

21   let's say that signal has a value of 2.   And let's say the

22   amplifier is designed to multiply the magnitude of that signal

23   of 2 by a factor of 10.

24             So if the measured current signal from the current

25   sense circuitry input to the sense amplifier is 2, the
                                                                     77



 1   amplifier will multiple that by 10 and output a final current

 2   measured signal of 20.

 3            THE COURT:     And is that because it makes it easier

 4   for the PW something to read?

 5            MR. ROWAN:     Yeah.   So it brings -- one function is it

 6   will bring the signal level up to a level that can be handled

 7   and appreciated by the PWM --

 8            THE COURT:     PWM.

 9            MR. ROWAN:     -- for it to do its function.

10            THE COURT:     Okay.

11            MR. ROWAN:     That's exactly right.

12            Now --

13            THE COURT:     But the amplifier itself, other than

14   amplifying, isn't performing any other function?     It's not

15   adjusting current or --

16            MR. ROWAN:     Well, it actually is, Your Honor.

17            THE COURT:     Okay.

18            MR. ROWAN:     So if you see -- on slide 64, you see the

19   yellow line going into the amplifier and the yellow line going

20   out of the amplifier?

21            THE COURT:     I do.

22            MR. ROWAN:     There is also another black line that is

23   shown going into the amplifier, at the bottom of the

24   amplifier.   Can you see that, Your Honor?

25            THE COURT:     Yes.
                                                                      78



 1             MR. ROWAN:   If you trace that black line down, that

 2   black line goes to the calibration control circuit at the

 3   bottom left-hand portion of Figure 1.      What that black line

 4   going to the sense amplifier is, that is a sense output, as

 5   described in the patent.      And that sense output is actually

 6   going to adjust the operation of the sense amplifier.

 7             And I'll pause there.     If you'd like me to move on,

 8   Your Honor, I'm happy to do so or I'll pause.

 9             THE COURT:   It looks like the information is coming

10   from the calibration control circuit to the amplifier.      Is

11   that the line you're referring to?

12             MR. ROWAN:   That is exactly right.    So there is a

13   line that comes from the calibration control circuit at the

14   bottom.

15             And, Your Honor, let me use my pointer.     Do you see

16   the pointer on the screen?

17             THE COURT:   Yes.

18             MR. ROWAN:   The sense output comes up and it goes

19   into the adjustable sense amplifier.      And that's going to

20   change the way the adjustable sense amplifier operates.

21             So before, the sense amplifier was multiplying the

22   initial current value of 2 by a factor of 10 to output a final

23   measured current signal of 20.      What this sense output will

24   do, if you change the sense output, the sense output is going

25   to change the magnitude by which the sense amplifier
                                                                  79



 1   multiplies that initial current signal from the current sense

 2   circuitry.

 3               So let's say in one situation the sense amplifier

 4   instructs -- I'm sorry, the sense output instructs the sense

 5   amplifier to multiply by a factor of 10.     The initial measured

 6   current signal comes in at 2.    The amplifier multiplies it by

 7   a factor of 10 and outputs the final measured current signal

 8   of 20.

 9               Now, as we'll get into, as the temperature changes,

10   the sense output value is going to change.    So what the

11   calibration control circuit will do at a different

12   temperature, it may output a sense output to the sense

13   amplifier at a different temperature to cause the sense

14   amplifier to not multiply the measured current signal from the

15   current sense circuit by a factor of 10, but at a different

16   temperature the sense output may instruct the sense amplifier

17   to multiply that measured current signal of 2 by a factor of

18   11 and then output a final measured current signal of 22.

19               So as temperature changes, the sense output is going

20   to change.    That sense output is going to adjust how much that

21   sense amplifier multiplies the initial measured current signal

22   by to output a corrected final measured current signal to the

23   gray PWM.

24               So at one temperature, the sense amplifier may

25   multiply the initial current measured signal of 2 by a factor
                                                                     80



 1   of 10 to output a final measured current signal of 20.     In

 2   another situation, at a different temperature, the sense

 3   output may cause the sense amplifier to multiply that initial

 4   current measured signal of 2 by a factor of 11 to output a

 5   corrected measurement to the PWM, and that corrected

 6   measurement being 2 times 11, 22.

 7            So collectively, the current sense circuit and the

 8   sense amplifier work together to adjust and measure the true

 9   current being supplied to the load, based on changes in

10   temperature.   And that occurs by changing -- the calibration

11   control circuit changing the value of the sense output based

12   on temperature to change the operation of the yellow sense

13   amplifier.

14            THE COURT:   Is the information that's coming from the

15   calibration control circuit -- you're using the term "sense

16   output" to say that's the information that's coming out of the

17   calibration control circuit.

18            MR. ROWAN:   Correct.

19            So the patent describes that this output, as shown in

20   the highlight on the screen --

21            THE COURT:   Yes.

22            MR. ROWAN:   The patent describes that output that

23   goes from the calibration control circuit to the yellow

24   adjustable sense amplifier as being the sense output.

25            THE COURT:   Okay.
                                                                    81



 1            MR. ROWAN:     Similarly, if we can look at the

 2   highlighting as well, the droop output is the output that the

 3   calibration control circuit outputs, as shown by the

 4   highlighting, that goes to the adjustable droop amplifier.

 5            So the sense output can adjust the sense amplifier

 6   to correct and adjust the measurements of current being

 7   supplied to the load.    The droop output does the same thing to

 8   the droop amplifier.    It will change how much the droop

 9   amplifier amplifies or multiplies that signal that comes into

10   its input.

11            And so as temperature changes, that droop output is

12   going to tell the droop amplifier, multiply by a factor of 3,

13   multiply by a factor of 4, so it can adjust the droop function

14   that's being implemented by that droop feedback loop based on

15   temperature.

16            THE COURT:     All right.   So getting back to my

17   original question, which is what do amplifiers do, and your

18   response is amplifiers convey information, in this case it

19   looks like -- I don't know if they always end up with the PWM.

20            MR. ROWAN:     So if you take an amplifier -- let's

21   leave the amplifier out of this context and talk about it in a

22   vacuum, if that's okay, Your Honor.

23            THE COURT:     Sure.

24            MR. ROWAN:     There are two types of amplifiers.     There

25   is an adjustable amplifier, and then there's an amplifier that
                                                                      82



 1   is not adjustable.

 2               If you have an amplifier that is not adjustable, it

 3   has a fixed multiplier in it.     It multiplies everything by a

 4   factor of 10 no matter what.     So whatever signal is input, if

 5   you put in a signal of 3, that amplifier is going to multiply

 6   it by a factor of 10 and output 30.     If you input 4, that

 7   amplifier is going to multiply it by a factor of 10 and output

 8   40.   That is one type of amplifier.

 9               What's being used here is called an adjustable

10   amplifier.    So you can see in Figure 1, the sense

11   amplifier actually -- and I know the type is small.        It refers

12   to it as an adjustable sense amplifier.

13               The droop amplifier likewise is referred to as an

14   adjustable droop amplifier.     Those have a slightly different

15   function.    The amplifier multiplies the input signal by a

16   factor, but the adjustability of those, it can be adjusted so

17   that you can actually change the factor by which the amplifier

18   multiplies it by changing the input to the bottom of

19   amplifier.

20               So the adjustable amplifier, under one set of

21   circumstances, may input 3; the control signal may say

22   multiply that by 10, so it outputs 30.      In the next instance

23   the amplifier may input 3.     The control signal to the

24   amplifier says multiply it by 11.      So it doesn't output 30

25   anymore; it outputs 33.
                                                                     83



 1               THE COURT:   Thank you.

 2               MR. ROWAN:   And so -- let me just get my bearings a

 3   little bit, Your Honor.     I apologize.

 4               THE COURT:   That's okay.   I throw people off all the

 5   time.

 6               MR. ROWAN:   So if you turn to slide 65, the '944

 7   patent talks about the droop function in column 1, lines 36 to

 8   41.     And this droop function, as shown, it says that the droop

 9   function "automatically lowers the output voltage based on the

10   output current" and "This provides more headroom in the case

11   of load transients."

12               And that's described in the graph at the bottom of

13   the slide.    So in the bottom of the slide, when the processor

14   is awake and consuming a lot of current, the droop function

15   will lower the output current -- or lower the output voltage

16   to a lower level below the midpoint, based on the demand for

17   the output current.

18               And what that does is that provides more headroom.

19   That provides more space between the level of the output

20   voltage that's been lowered and the maximum voltage, V max, so

21   that when the processor subsequently goes to sleep and there

22   is a voltage spike or increase, there's more headroom to

23   accommodate that voltage transient or the voltage spike, so

24   that the voltage spike does not go above the maximum voltage,

25   V max.
                                                                  84



 1               Also, as shown on the next slide, on slide 66, the

 2   droop function also sets the voltage higher when the processor

 3   is sleeping and thereby adjusts the drop loss, as shown in the

 4   slide.

 5               So as quoted in column 8, lines 64 to 67, it says

 6   that the "adjustable droop amplifier" -- which we're talking

 7   about -- "may be used to adjust the droop loss."

 8               And so if you see in the slide, on the left-hand side

 9   there are two graphs.    There is one graph that begins with a

10   purple line and then falls into a red line and another graph

11   that begins with a purple line and falls into a green line.

12   The graph that has purple and red is the voltage regulated

13   without the droop function.    The voltage regulator tries to

14   keep that voltage, output voltage, at the midpoint between

15   V max and V min.    And, therefore, the starting point for the

16   droop loss, the voltage drop, is lower, and the corresponding

17   droop loss goes below the threshold of V min as shown by the

18   red line.

19               Alternatively, by adjusting the starting point of the

20   droop loss up, that's shown by the green line in the graph.

21   And when there is a subsequent voltage drop, that voltage drop

22   does not fall below the minimum voltage, V min.

23               Your Honor, I'd like to skip over, because I know I'm

24   running short on time, if that's okay, unless you have any

25   questions thus far.
                                                                    85



 1              THE COURT:    No.     Keep going.

 2              MR. ROWAN:    Okay.    I'd like to skip forward to slide

 3   87.

 4              And I'm sorry.      My remote control is slower than I

 5   am.

 6              Okay.    So let's walk through an example.

 7              Sorry.    I'm going to back up to slide -- I'm going to

 8   back up to slide 82, if that's okay, Your Honor.

 9              THE COURT:    Sure.

10              MR. ROWAN:    And 82, what I'd like to do is show the

11   language of the claim and how that corresponds to the various

12   things in Figure 1 of the '944 patent.

13              So Claim 1 is the only independent claim in the '944

14   patent.    And as shown in Claim 1, the highlighted portion says

15   that the "calibration control circuit interfaces with said

16   temperature input to receive temperature data."

17              As you can see in Figure 1 on the right-hand side of

18   the slide, there's a temperature sensor in light blue, and

19   that receives -- that senses the temperature of the voltage

20   regulator components and will output corresponding temperature

21   data via the blue line to the dark blue calibration control

22   circuit.

23              Then if you go to slide 83, the highlighted portion

24   of the claim states that the "calibration control circuit

25   interfaces with the regulator circuit via said sense outputs,
                                                                  86



 1   said droop outputs, and said load voltage input."

 2             So if we take a look at the annotated Figure 1 on the

 3   right-hand side, the sense output, as we were discussing, Your

 4   Honor, is shown by the yellow line that goes from the blue

 5   calibration control circuit to the yellow adjustable sense

 6   amplifier represented by the triangle.   The droop outputs are

 7   shown by the pink line that go from the blue calibration

 8   control circuit up to the pink adjustable droop amplifier.

 9   And the purple line represents the load voltage input that is

10   supplied from the load via the purple line to the blue

11   calibration control circuit.

12             And that is basically -- that load voltage input

13   supplies the actual output voltage that's being applied to the

14   load.   And so as you can see, that line goes down all the way

15   back to the calibration control circuit so the calibration

16   control circuit can take that into account when it's doing its

17   calibration.

18             If we move to slide 84, the claim states that the

19   temperature data is used by the calibration control circuit to

20   adjust the sense outputs and the droop outputs.     And so as you

21   can see, in light blue the temperature sensor senses

22   temperature, provides temperature data to the calibration

23   control circuit via the blue line.   The calibration control

24   circuit will then analyze that temperature data, and it will

25   change the yellow sense outputs going to the yellow sense
                                                                   87



 1   amplifier and will change the pink droop outputs being sent to

 2   the pink droop amplifier based on the temperature.

 3            Moving on to slide 85, the highlighted language

 4   states that the calibration control circuit will interface

 5   with nonvolatile memory to store calibration data.

 6            Now, the calibration data is the data in the blue

 7   calibration control circuit that will relate the temperature

 8   to the sense and droop outputs that are supplied to the sense

 9   and droop amplifier.

10            So if the temperature is 52 degrees Celsius, which is

11   pretty high -- it's about 126 degrees Fahrenheit -- at that

12   temperature the calibration control circuit is going to send

13   certain values of the sense output and another value of the

14   droop output to the droop and sense amplifiers so that the

15   current measurement circuitry can be corrected based on that

16   temperature of 52 degrees Celsius, and the droop function

17   that's implemented by the droop amplifier can be corrected to

18   be accurate at that temperature of 52 degrees.

19            If the temperature then drops to 35 degrees Celsius,

20   the temperature sensor in light blue is going to send that

21   temperature data to the calibration control circuit.   That

22   calibration control circuit is then going to output different

23   sense output and a different droop output to the sense and

24   droop amplifiers so that the sense amplifier will adjust the

25   current measured circuitry based on that temperature, and the
                                                                      88



 1   droop amplifier will adjust the droop function based on that

 2   as well.

 3              And this calibration control data is stored in

 4   nonvolatile memory, as shown by the highlighted language of

 5   Claim 1.

 6              So, Your Honor, I'm going to pause there.      It's a

 7   good breaking point.    I might have been a little bit selfish

 8   with my time and run over.      But unless Your Honor has any

 9   questions, I think I'll stop there.

10              THE COURT:   All right.      Thank you.

11              MR. ROWAN:   Thank you very much.

12              THE COURT:   I probably have questions.     I just

13   haven't thought of them yet.

14              Thank you.

15              Dr. Sarrafzadeh, do you have any response to anything

16   you heard from the defense expert?

17              DR. SARRAFZADEH:     I would, if I could have a couple

18   of minutes.

19              THE COURT:   Sure.    Take your time.

20              DR. SARRAFZADEH:     I appreciate that.

21              THE COURT:   Absolutely.

22              And, really, what I'm looking for is where you

23   disagree and why.

24              DR. SARRAFZADEH:     Sure.   Thank you, Your Honor.     I

25   appreciate the opportunity.
                                                                   89



 1              When I started learning about patents about 30 years

 2   ago, I learned that you got to look at a claim and interpret

 3   the claim terms.

 4              If you look at this slide that I highlighted before,

 5   it talks about a regulator circuit block in the preamble.        It

 6   talks about the calibration control circuit in the preamble.

 7   And the regulator could obviously contain both the regulator

 8   circuit block and calibration control circuit.

 9              And what Claim 1 talks about is how these two

10   interface and how the calibration control circuit interfaces

11   with the temperature input block.

12              What I heard in the tutorial preceding me is not

13   that.   The tutorial started looking at details of Figure 1 --

14   if you could go to the next slide, please -- and started

15   interpreting what is in Claim 26 as being Claim 1.     That's not

16   what is going on.

17              What I heard here was -- it was stated that '944

18   contains voltage feedback loop.

19              Go to the previous slide, please.

20              Here I do not see any feedback loop.   This is

21   Claim 1.   There are many ways of implementing the regulator

22   circuit block.     I do not see any voltage feedback loop.

23              In the previous tutorial I heard that '944 contains

24   current feedback loop.    First of all, what does it even mean

25   to say '944 has this or doesn't have this?     We need to talk
                                                                     90



 1   about a claim, Claim 1 maybe.     Claim 1 doesn't show any

 2   feedback loop.   It's just a block.    That's what Claim 1 talks

 3   about.

 4              It was also stated that the temperature sensor gives

 5   information to calibration control circuit.        Again, in

 6   Claim 1, there is no temperature sensor.        In my tutorial, I

 7   showed there are specific claims that talks about the

 8   temperature sensor.     We cannot read that into Claim 1.

 9              It was also stated, mistakenly, that anywhere in the

10   patent when there is a discussion of droop, they are

11   implementing droop function.     Nowhere in Claim 1 I see there

12   and read the word "droop function."     So that's incorrect.

13              So I fundamentally disagree with the number of claims

14   made, in particular trying to read -- again, if we could go to

15   the next slide -- the details of what is in the regulator

16   circuit block into Claim 1.     It's not.

17              At best, Claim 26 is talking about adjustable droop

18   amplifier and all that, not Claim 1.        In fact, I have shown in

19   my tutorial alternative design where an adjustable droop

20   amplifier is missing.     This is Figure 8 of provisional.

21              So I do disagree, respectfully, with a number of

22   comments made, but more specifically about taking Figure 1 and

23   imagining that '944 patent is Claim 1.        It's not.

24              This, what is shown here in front of you, that's

25   Claim 1.   It does not talk about what is inside calibration
                                                                      91



 1   control circuit.     It does not talk about what is inside

 2   temperature input block.       And, more specifically and very

 3   important, where the tutorial was built on, it does not talk

 4   about any of the details of what is inside the regulator

 5   circuit block.     There are no loops, there are no amplifiers

 6   that is discussed in Claim 1.

 7               So this is my fundamental disagreement, but there are

 8   a number of detailed ones that will take too long to go over.

 9               THE COURT:    Do you have any disagreement with the

10   description about what the different components do and how

11   they function?

12               DR. SARRAFZADEH:     Well, different components, as it

13   is stated in Claim 26, the general functionality of what PWM

14   does, that's fine.       But that's not stated in Claim 1.

15               What an amplifier --

16               THE COURT:    Yeah, that's a different discussion.    I

17   get that.    We're going to hear all about that tomorrow, over

18   and over again.

19               I'm not there yet.     I just want to make sure that I

20   understand kind of the way the different things in this

21   particular patent work.

22               DR. SARRAFZADEH:     Some of the detailed

23   circuits -- for example, amplifier and error amplifier that is

24   in Claim 26 -- it seems more or less they are discussed and

25   explained properly, for the most part.
                                                                         92



 1            THE COURT:     Okay.    And I guess one of the places

 2   where I thought I heard a difference -- and it could just be

 3   my ignorance regarding electronics -- is that I thought in

 4   your description and in answer to my question, that you were

 5   telling me that the amplifiers actually change things, that

 6   they -- well, by comparison, as I understood from the defense

 7   expert, the amplifiers are providing information.         As I

 8   understood from my conversation with you, no, the amplifiers

 9   are actually changing things; there's a function, that they're

10   changing things.    And I may have misunderstood you as compared

11   to what they were telling me.

12            DR. SARRAFZADEH:       Right.    I think what they did is

13   they put all the amplifiers under the same umbrella.

14            So what I was discussing in my tutorial is an

15   operational amplifier, which is block 180, which is an

16   adjustable droop -- I'm sorry.        It's block 175, which is an

17   error amplifier.

18            THE COURT:     Slow down.       Is that on this diagram?

19            DR. SARRAFZADEH:       It is on that, sort of in the

20   middle, the triangle, going from right to left.

21            THE COURT:     The adjustable droop amplifier?

22            DR. SARRAFZADEH:       No.   The one kind of below it, an

23   error amplifier.

24            THE COURT:     I see it.

25            Okay.     Thank you.
                                                                       93



 1               DR. SARRAFZADEH:     So what that does is takes the

 2   reference voltage, the desired voltage, 5, and it takes the

 3   voltage that it is reading from the system, and through a

 4   feedback loop makes sure that the voltage that gets delivered

 5   to the load is the same or very similar to the reference

 6   voltage.    So it does a differencing, whereas the amplifier

 7   that you see way on top, 150, through a gain that comes from

 8   calibration control circuit, you can adjust the gain and send

 9   the higher value there.

10               So you heard, I think, both of us correctly.     But

11   each of them have a different function.

12               THE COURT:   Okay.

13               DR. SARRAFZADEH:     And that needs to be very clear.

14   That's fundamental to understanding Claim 26, not Claim 1, and

15   Figure 1.

16               THE COURT:   Okay.

17               What information does the calibration control circuit

18   use in order to adjust whatever it ends up adjusting?

19               DR. SARRAFZADEH:     Sure.

20               Previous slide, if you don't mind.

21               So that's dictated in Claim 1.     It says you get the

22   load voltage input from the regulator circuit block.       It

23   receives a temperature input from the temperature input block.

24   And Claim 1 is open to what they could be.       It's just where

25   they are coming from.
                                                                         94



 1              Then the calibration control circuit, which inside of

 2   it is a little microprocessor or a controller or finite-state

 3   machine as we call it, it goes through computation, it writes

 4   things into local volatile memory, and gives information back

 5   to the regulator circuit block in terms of what to do with the

 6   current, what to do with the voltage.         That's the limit of

 7   Claim 1.

 8              THE COURT:   And in looking at Figure 1, where it

 9   shows the things that the calibration control circuit is

10   taking into consideration, does it also take into

11   consideration information from the memory?

12              DR. SARRAFZADEH:     Yes.   So one of the -- the very

13   first thing of the first claim elements says said nonvolatile

14   memory stores calibration data.        That's not shown in this

15   figure, but that is in Claim 1, yes.

16              Remember, during the manufacturing, you program the

17   device to know what went wrong in manufacturing.         Calibration

18   control circuit now takes that information and other

19   things -- temperature and load voltage input -- and dictates

20   to the regulator circuit block what to do with current and

21   voltage.

22              THE COURT:   Okay.    Thank you.

23              Is there anything else you want to share with me at

24   this time?

25              DR. SARRAFZADEH:     There are a number of details, but
                                                                    95



 1   this is a fundamental misunderstanding, it seems, between

 2   myself, at least, and the other side.

 3               THE COURT:   All right.

 4               DR. SARRAFZADEH:    Claim 1 is not Figure 1.

 5               THE COURT:   All right.    Thank you.

 6               DR. SARRAFZADEH:    My pleasure.

 7               THE COURT:   Would you like to respond?

 8               MR. ROWAN:   Yes.

 9               If you don't mind keeping up this figure here,

10   please --

11               THE COURT:   Not at all.

12               MR. ROWAN:   And so, Judge, just very briefly, because

13   I know there is going to be a lot of talk, as Your Honor

14   noted, about this tomorrow, what I was trying to do was give

15   some background of how Figure 1 operated and what the

16   disclosure of the '944 patent specification was all about so

17   that Your Honor -- to assist Your Honor to help interpret the

18   claims as they should be in light of the specification.

19               As shown in slide 55 up on the screen, what the

20   plaintiffs are doing is they're masking everything that is in

21   Figure 1 to avoid what is actually going on.

22               If you take a look at the claim, the claim requires

23   sense outputs, the claim requires droop outputs.       Based on the

24   Figure 1 that's shown on the screen that's masked, those

25   outputs are just outputs.       There's no meaning given to what
                                                                   96



 1   "droop" means or "sense" means in the terms "sense outputs" or

 2   "droop outputs" in the claim.

 3              One other thing that I would like to point out, I do

 4   have some disagreements with plaintiff's tutorial, but there

 5   is one thing that I just wanted to highlight.      And it may be a

 6   slight -- it may be a slight misunderstanding, but if we can

 7   pull up slide 22 of plaintiff's tutorial.

 8              So on slide 22 of plaintiff's tutorial, note that

 9   the slide talks about a droop function, and it talks about

10   automatically lowering the output voltage based on output

11   current.   That is what the droop function does.

12              However, Your Honor, what is actually shown in the

13   graph on the right-hand side is just a regular voltage

14   regulation.   The voltage regulator wants to keep the output

15   voltage at a midpoint when the processor is sleeping in the

16   first part of the graph.

17              When the processor wakes up, that voltage then dips

18   and then it comes back up to the midpoint while it's awake.

19              And then if you travel to the right on the graph,

20   when the processor goes back to sleep, that voltage will then

21   spike and then come back to the midpoint.

22              So this is showing a regular voltage regulation,

23   where the voltage regulator is always trying to bring that

24   output voltage back to the midpoint.   It is showing a voltage

25   regulator without a droop function.
                                                                   97



 1               And this figure looks a lot like a figure on

 2   Wikipedia -- if we can pull that up -- and I'm not sure if

 3   that's where the plaintiffs got this figure, but if we can put

 4   the two figures side by side and blow it up, you can compare

 5   the wave form on the left-hand side.      Although they seem to

 6   imply that that relates to a droop function, this is really a

 7   voltage regulator without a droop function.

 8               And then if you take a look at Wikipedia on the

 9   right-hand side, that talks about, at the very first line, in

10   a regulator not employing droop.      So that is a very similar

11   wave form.

12               So just to avoid any confusion with Your Honor, this

13   mention of a droop function in slide 22, that is not the

14   corresponding wave form that slide 22 is showing, the droop

15   function.

16               As we know, what the droop function does is when the

17   processor is consuming low current, the voltage regulator

18   preemptively lowers the output voltage to account for a

19   voltage spike.    When the processor is consuming a lot of

20   current -- or consuming very little current, it will raise the

21   output voltage to accommodate a subsequent voltage droop.

22               So that is one -- one disagreement that I have with

23   the tutorial.    I'm not sure if it's intentional or not, Your

24   Honor, but I just wanted to address that.

25               THE COURT:   Thank you.
                                                                      98



 1            Do you have any comment or disagreement about what a

 2   droop function is or what droop is?

 3            DR. SARRAFZADEH:     Yes, I do.

 4            As I was explaining, the figure on the right is the

 5   figure from the previous slide where I discussed droop loss

 6   compensation.   And on this slide, I said let's compare droop

 7   loss compensation with droop function.       So the right is a

 8   different thing; left is a different thing.

 9            The figure on the right was not supposed to be a

10   picture of droop function, totally agree with that.       But the

11   idea here was to contrast the two.    But the fact that droop

12   function is what automatically lowers the output voltage based

13   on the output current, that's a fact.      We teach that every day

14   to our student, no disagreement there.

15            THE COURT:   Okay.

16            DR. SARRAFZADEH:     And the fact that droop function is

17   nowhere in Claim 1, that's a fact, no argument there.

18            THE COURT: Okay.     All right.     Thank you.

19            DR. SARRAFZADEH:     My pleasure.

20            THE COURT:   I think that's everything for today.

21            We're going to get back together -- is it tomorrow

22   afternoon when we get back together or tomorrow morning?

23            MR. CLOSE:   Tomorrow morning, Your Honor, at 9:00, I

24   understand.

25            THE COURT:   All right.    Unless there's anything else,
                                                                99



 1   I think that's all for today.   I'll see you all tomorrow at

 2   9:00.

 3            Thank you very much.

 4            COUNSEL:   Thank you, Your Honor.

 5

 6

 7            (Proceedings concluded.)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                          100



 1                           --oOo--

 2

 3          I certify, by signing below, that the

 4   foregoing is a correct transcript of the record

 5   of proceedings in the above-titled cause.   A

 6   transcript without an original signature,

 7   conformed signature or digitally signed signature

 8   is not certified.

 9

10

11
      /s/ Nancy M. Walker                 7-15-19
12   ______________________________     _______________
     NANCY M. WALKER, CSR, RMR, CRR        DATE
13   Official Court Reporter
     Oregon CSR No. 90-0091
14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                                                     1



                     '                       19 [2] - 1:5, 51:22                          4.8 [2] - 20:14, 29:22
                                             1990 [1] - 41:15                             40 [3] - 25:17, 65:22, 82:8
'944 [23] - 4:24, 5:4, 20:7, 32:24, 36:4,                                                 41 [2] - 66:6, 83:8
  44:22, 45:18, 45:25, 64:25, 74:17,                               2                      42 [1] - 66:12
  74:18, 75:2, 75:3, 75:21, 76:14, 83:6,                                                  43 [1] - 67:10
  85:12, 85:13, 89:17, 89:23, 89:25,         2 [43] - 12:8, 12:10, 18:24, 20:12, 29:18,   49 [1] - 68:15
  90:23, 95:16                                29:20, 29:22, 37:17, 37:25, 38:3, 39:5,
                                              42:6, 44:10, 45:5, 45:7, 45:13, 46:24,
'955 [1] - 42:15                                                                                                 5
                                              47:5, 47:7, 50:14, 50:16, 50:18, 52:8,
                     /                        52:9, 52:15, 53:5, 57:5, 58:6, 58:9,        5 [14] - 12:17, 12:18, 14:22, 14:24,
                                              58:11, 58:21, 59:4, 59:8, 60:16, 76:21,      15:16, 17:3, 17:20, 18:20, 18:22,
/s [1] - 100:11                               76:23, 76:25, 78:22, 79:6, 79:17,            23:14, 29:22, 31:11, 43:4, 93:2
                                              79:25, 80:4, 80:6                           5.2 [2] - 18:21, 29:24
                     0                       2.0 [1] - 53:7                               50 [3] - 67:16, 67:23, 68:17
                                             20 [7] - 8:17, 34:20, 51:24, 77:2, 78:23,    500 [1] - 39:12
0 [1] - 39:5                                  79:8, 80:1                                  501 [1] - 39:12
02109 [1] - 2:14                             20-some [1] - 10:4                           503 [1] - 2:23
                                             200 [1] - 7:19                               51 [1] - 69:11
                     1                       20006 [1] - 2:17                             52 [4] - 70:22, 87:10, 87:16, 87:18
                                             2012 [1] - 10:16                             54 [1] - 73:12
1 [65] - 15:3, 29:12, 32:14, 32:23, 32:24,   2019 [1] - 1:5                               55 [1] - 95:19
 33:8, 33:10, 34:2, 34:15, 35:3, 35:12,      21 [1] - 52:3                                57 [2] - 73:17, 74:3
 35:21, 35:24, 36:9, 37:16, 37:18,           22 [7] - 52:16, 79:18, 80:6, 96:7, 96:8,
 37:22, 38:8, 39:5, 59:5, 59:9, 60:16,        97:13, 97:14
 75:2, 75:3, 78:3, 82:10, 83:7, 85:12,                                                                           6
                                             2200 [1] - 2:7
 85:13, 85:14, 85:17, 86:2, 88:5, 89:9,      23 [1] - 52:23                               6 [1] - 43:13
 89:13, 89:15, 89:21, 90:1, 90:2, 90:6,      24 [3] - 54:9, 54:21, 54:24                  60 [4] - 2:13, 67:16, 67:23, 74:17
 90:8, 90:11, 90:16, 90:18, 90:22,
                                             248-page [1] - 10:16                         61 [1] - 74:18
 90:23, 90:25, 91:6, 91:14, 93:14,
                                             25 [1] - 55:10                               62 [1] - 75:2
 93:15, 93:21, 93:24, 94:7, 94:8, 94:15,
                                             26 [11] - 35:14, 35:16, 35:18, 35:22,        63 [1] - 75:7
 95:4, 95:15, 95:21, 95:24, 98:17
                                              36:1, 55:24, 89:15, 90:17, 91:13,           64 [5] - 75:22, 76:5, 76:20, 77:18, 84:5
1.9 [7] - 47:1, 47:3, 52:12, 52:13, 53:4,
                                              91:24, 93:14                                65 [1] - 83:6
 53:7
                                             27 [1] - 56:6                                66 [1] - 84:1
10 [22] - 7:13, 10:10, 15:24, 24:10,
                                             29 [1] - 57:11                               67 [1] - 84:5
 24:20, 25:16, 37:25, 38:7, 44:23,
 54:13, 76:23, 77:1, 78:22, 79:5, 79:7,
 79:15, 80:1, 82:4, 82:6, 82:7, 82:22                              3                                             7
10,000 [1] - 39:9                            3 [11] - 29:23, 29:25, 35:19, 57:5, 59:6,    7 [1] - 43:25
100 [1] - 37:11                               59:9, 60:17, 81:12, 82:5, 82:21, 82:23      7-15-19 [1] - 100:11
1000 [1] - 2:22                              30 [6] - 57:25, 58:16, 82:6, 82:22, 82:24,   77057 [1] - 2:8
10:00 [3] - 10:6, 10:7, 10:11                 89:1
11 [5] - 45:3, 79:18, 80:4, 80:6, 82:24
12 [2] - 7:13, 45:7
                                             3000 [1] - 2:10                                                     8
                                             301 [1] - 2:22
120 [1] - 14:21                              31 [1] - 59:13                               8 [7] - 12:9, 12:18, 36:5, 44:13, 84:5,
1200 [1] - 35:8                              32 [3] - 5:6, 60:20, 60:25                    90:20
121 [1] - 2:3                                326-8186 [1] - 2:23                          8-volt [2] - 11:12, 12:7
1211 [1] - 2:10                              33 [2] - 61:25, 82:25                        82 [2] - 85:8, 85:10
126 [1] - 87:11                              34 [2] - 62:19, 62:20                        83 [1] - 85:23
14 [6] - 36:10, 36:11, 36:13, 45:23,         35 [2] - 63:2, 87:19                         84 [1] - 86:18
 46:17, 46:18                                36 [2] - 63:14, 83:7                         85 [1] - 87:3
15 [1] - 41:16                               37 [1] - 63:23                               87 [1] - 85:3
150 [1] - 93:7                               39 [2] - 65:7, 65:9
16 [7] - 47:18, 47:21, 48:11, 48:12,         3:18-cv-00326-HZ [1] - 1:4                                          9
 48:14, 48:16                                3:18-cv-326-HZ [1] - 3:4
1600 [1] - 2:4                                                                            9 [1] - 44:15
17 [1] - 48:22                                                                            90 [2] - 23:13, 25:17
175 [1] - 92:16
                                                                   4
                                                                                          90-0091 [1] - 100:13
18 [2] - 37:14, 49:6                         4 [12] - 12:9, 12:10, 42:23, 44:4, 44:7,     97204 [2] - 2:4, 2:23
180 [1] - 92:15                               44:11, 44:12, 44:25, 45:5, 45:12,           97204-3730 [1] - 2:11
1875 [1] - 2:16                               81:13, 82:6                                 9:00 [2] - 98:23, 99:2
                                                                                                                                    2



                     A                        ahead [4] - 33:15, 54:19, 57:7, 71:19      annotated [1] - 86:2
                                              AHMAD [1] - 1:3                            answer [1] - 92:4
abbreviated [1] - 55:4                        air [3] - 7:23, 27:4                       anticipate [1] - 67:19
able [4] - 28:25, 39:15, 58:22, 74:24         al [1] - 3:3                               anticipation [3] - 65:17, 67:12, 74:4
above-titled [1] - 100:5                      alleged [1] - 74:22                        apologize [2] - 48:19, 83:3
absolutely [4] - 9:13, 15:7, 38:11, 88:21     allow [1] - 7:7                            APPEARANCES [1] - 2:1
abstract [8] - 4:25, 5:4, 12:13, 12:14,       allows [1] - 17:11                         appearances [1] - 3:5
 12:15, 14:13, 40:16, 40:20                   almost [3] - 8:11, 19:23, 22:3             applied [6] - 50:16, 50:17, 51:20, 54:2,
accelerate [1] - 67:20                        ALSO [1] - 2:18                             86:13
acceptable [2] - 15:7, 67:22                  alternative [1] - 90:19                    apply [1] - 76:5
access [1] - 28:25                            alternatively [2] - 71:9, 84:19            appreciate [5] - 13:15, 37:13, 40:25,
accommodate [3] - 74:9, 83:23, 97:21          amount [8] - 26:1, 47:13, 47:14, 50:5,      88:20, 88:25
according [1] - 29:12                          55:6, 59:13, 70:5, 72:12                  appreciated [1] - 77:7
account [10] - 10:19, 16:1, 24:23, 26:3,      amperage [5] - 19:15, 19:17, 19:19,        approach [1] - 13:12
 30:2, 31:21, 66:7, 71:7, 86:16, 97:18         21:11, 56:11                              approaches [1] - 67:20
accounted [1] - 30:8                          amperage" [1] - 21:3                       approaching [1] - 67:17
accounting [1] - 6:6                          amplifier [130] - 16:16, 16:17, 16:22,     appropriate [1] - 45:12
accounts [3] - 20:11, 20:13, 20:15             17:18, 17:20, 35:18, 35:25, 36:6,         area [2] - 10:20, 22:2
accurate [1] - 87:18                           36:14, 36:15, 37:6, 38:5, 38:6, 48:1,     arguing [1] - 4:13
accustomed [1] - 41:18                         48:8, 48:24, 50:2, 50:11, 50:18, 50:23,   argument [1] - 98:17
acquired [1] - 35:6                            51:5, 51:25, 52:1, 52:3, 52:9, 52:12,     arrow [5] - 12:22, 26:18, 37:1, 53:1
actual [11] - 46:24, 52:1, 52:10, 52:13,       52:15, 55:2, 55:22, 55:24, 55:25, 57:2,   arrows [5] - 49:12, 56:10, 56:12, 56:15,
 52:19, 54:6, 57:3, 64:11, 75:14, 75:19,       57:4, 69:21, 69:24, 70:9, 70:14, 70:15,    56:19
 86:13                                         70:19, 70:20, 70:25, 71:11, 72:6, 72:8,   art [1] - 34:17
actuality [2] - 58:8, 58:9                     72:18, 72:20, 73:22, 75:12, 75:14,        Ashrafzadeh [1] - 3:20
ADC [1] - 38:20                                76:1, 76:3, 76:9, 76:10, 76:11, 76:15,    ASHRAFZADEH [1] - 1:3
add [4] - 48:20, 71:1, 71:5, 72:14             76:17, 76:18, 76:22, 76:25, 77:1,         asleep [4] - 60:7, 62:7, 63:25, 65:4
added [1] - 72:17                              77:13, 77:19, 77:20, 77:23, 77:24,        aspects [2] - 27:1, 42:24
addition [4] - 7:4, 13:7, 46:20, 51:19         78:4, 78:6, 78:10, 78:19, 78:20, 78:21,   assist [1] - 95:17
additional [1] - 66:9                          78:25, 79:3, 79:5, 79:6, 79:13, 79:14,    associate [1] - 4:11
address [1] - 97:24                            79:16, 79:21, 79:24, 80:3, 80:8, 80:13,   associated [4] - 19:8, 25:20, 33:5, 64:4
adds [1] - 73:25                               80:24, 81:4, 81:5, 81:8, 81:9, 81:12,
                                                                                         assume [8] - 14:23, 29:11, 47:13, 60:23,
                                               81:20, 81:21, 81:25, 82:2, 82:5, 82:7,
adjust [32] - 15:15, 16:1, 21:8, 24:2,                                                    61:9, 61:25, 62:20, 65:9
                                               82:8, 82:10, 82:11, 82:12, 82:13,
 25:15, 25:24, 26:10, 31:20, 36:23,                                                      attorney [3] - 2:19, 2:20, 2:20
                                               82:14, 82:15, 82:17, 82:19, 82:20,
 37:2, 47:6, 53:3, 55:25, 69:7, 70:6,                                                    aura [1] - 25:5
                                               82:23, 82:24, 84:6, 86:6, 86:8, 87:1,
 70:15, 70:20, 72:8, 76:4, 78:6, 79:20,                                                  automatically [6] - 17:12, 20:17, 21:1,
                                               87:2, 87:9, 87:17, 87:24, 88:1, 90:18,
 80:8, 81:5, 81:6, 81:13, 84:7, 86:20,                                                    83:9, 96:10, 98:12
                                               90:20, 91:15, 91:23, 92:15, 92:17,
 87:24, 88:1, 93:8, 93:18                                                                Ave [1] - 2:16
                                               92:21, 92:23, 93:6
adjustability [1] - 82:16                                                                Avenue [2] - 2:10, 2:22
                                              amplifiers [13] - 36:3, 37:23, 76:8,
adjustable [25] - 35:17, 35:23, 35:25,                                                   avoid [3] - 20:20, 95:21, 97:12
                                               81:17, 81:18, 81:24, 87:14, 87:24,
 36:3, 36:5, 37:5, 76:9, 78:19, 78:20,                                                   awake [12] - 60:3, 62:1, 62:7, 62:14,
                                               91:5, 92:5, 92:7, 92:8, 92:13
 80:24, 81:4, 81:25, 82:1, 82:2, 82:9,                                                    63:3, 63:9, 63:15, 63:25, 65:5, 73:24,
                                              amplifies [2] - 76:15, 81:9
 82:12, 82:14, 82:20, 84:6, 86:5, 86:8,                                                   83:14, 96:18
                                              amplify [1] - 56:1
 90:17, 90:19, 92:16, 92:21
                                              amplifying [1] - 77:14
adjusted [4] - 17:12, 70:21, 72:5, 82:16
                                              amps [6] - 18:23, 56:13, 56:24, 57:5                          B
adjusting [4] - 36:19, 77:15, 84:19,
 93:18                                        analog [11] - 38:1, 38:4, 38:9, 38:17,     background [7] - 5:9, 5:24, 42:13,
                                               38:21, 39:10, 39:11, 39:15, 39:18,         42:22, 58:2, 74:13, 95:15
adjustment [3] - 16:8, 24:17, 25:7
                                               39:19, 39:23                              bad [1] - 25:11
adjustments [5] - 46:6, 49:4, 55:9, 56:8,
                                              analog-to-digital [2] - 38:21, 39:19
 76:7                                                                                    balanced [1] - 23:11
                                              analogize [1] - 67:11
adjusts [2] - 57:20, 84:3                                                                bar [1] - 41:15
                                              analogous [3] - 60:24, 62:13, 74:6
advantage [3] - 23:3, 23:6, 23:8                                                         Barger [2] - 2:6, 3:9
                                              analogs [1] - 38:13
advantages [1] - 40:3                                                                    base [2] - 26:8, 26:9
                                              analogy [4] - 43:7, 43:16, 60:22, 67:11
advertised [1] - 9:1                                                                     based [25] - 20:18, 21:2, 21:8, 21:10,
                                              analysis [1] - 5:11                         29:7, 29:8, 37:6, 44:7, 53:25, 57:20,
afternoon [6] - 3:11, 4:1, 4:7, 4:22, 42:5,
 98:22                                        analyze [1] - 86:24                         70:24, 74:23, 80:9, 80:11, 81:14, 83:9,
age [1] - 59:23                               animated [1] - 55:14                        83:16, 87:2, 87:15, 87:25, 88:1, 95:23,
ago [4] - 8:17, 10:5, 34:20, 89:2             animation [9] - 48:16, 55:16, 55:20,        96:10, 98:12
                                               56:6, 60:20, 61:14, 62:10, 67:11, 75:8    basic [1] - 12:4
agree [2] - 42:2, 98:10
                                              animations [1] - 55:13
                                                                                                                                          3


basics [1] - 5:10                              48:12, 48:16, 48:21, 53:10, 55:1            certainly [1] - 9:6
batteries [1] - 43:23                         boxes [2] - 32:23, 32:25                     certificates [1] - 28:22
battery [11] - 11:12, 12:7, 44:1, 44:2,       brake [1] - 9:12                             certified [1] - 100:8
 44:4, 44:11, 44:12, 44:25, 45:5, 45:12       break [8] - 22:4, 22:19, 23:2, 41:5,         certify [1] - 100:3
bearings [1] - 83:2                            54:11, 54:12, 55:10                         change [15] - 20:8, 53:7, 54:4, 59:14,
became [1] - 63:9                             breaking [1] - 88:7                           78:20, 78:24, 78:25, 79:10, 79:20,
become [3] - 32:19, 40:17, 44:14              briefly [1] - 95:12                           80:12, 81:8, 82:17, 86:25, 87:1, 92:5
becomes [7] - 15:5, 15:6, 23:9, 25:23,        bring [9] - 5:20, 16:23, 18:23, 23:24,       changed [2] - 41:22, 41:23
 62:7, 63:3, 63:18                             26:5, 54:6, 75:18, 77:6, 96:23              changes [8] - 36:16, 36:18, 37:6, 74:24,
BEFORE [1] - 1:17                             bringing [2] - 26:11, 34:15                   79:9, 79:19, 80:9, 81:11
begin [2] - 5:24, 15:17                       brings [2] - 56:21, 77:5                     changing [5] - 80:10, 80:11, 82:18,
begins [3] - 69:23, 84:9, 84:11               brown [4] - 70:22, 72:10, 75:23, 76:20        92:9, 92:10
behind [1] - 61:5                             buffer [2] - 38:5, 38:6                      charge [4] - 9:2, 30:12, 43:5, 43:6
below [19] - 57:23, 60:18, 63:8, 63:11,       build [1] - 28:11                            chemical [2] - 24:10, 29:9
 64:5, 64:18, 65:21, 66:4, 66:24, 67:8,       building [1] - 7:20                          child [1] - 59:22
 68:1, 71:15, 73:9, 74:10, 83:16, 84:17,      built [2] - 61:17, 91:3                      chip [2] - 10:5, 10:18
 84:22, 92:22, 100:3                          bulb [3] - 11:16, 12:8, 12:12                chips [1] - 10:6
best [4] - 9:1, 40:3, 40:6, 90:17             bunch [1] - 7:17                             choice [2] - 20:24, 21:18
better [1] - 57:25                            business [1] - 4:16                          circle [1] - 12:15
between [31] - 16:19, 18:16, 18:18,           busy [4] - 59:15, 59:17, 60:1, 60:10         circuit [115] - 4:23, 5:2, 5:14, 5:19, 11:7,
 20:19, 21:5, 27:6, 33:24, 34:1, 34:5,        buy [3] - 8:23, 9:13, 23:24                   11:8, 11:10, 12:2, 12:25, 13:2, 13:5,
 34:10, 34:16, 37:18, 46:10, 46:13,                                                         26:13, 26:14, 26:16, 26:17, 26:23,
 47:5, 52:18, 59:1, 59:5, 59:9, 60:16,                            C                         27:2, 31:23, 32:14, 32:15, 33:3, 33:13,
 62:24, 65:12, 66:9, 66:19, 67:15,                                                          33:20, 33:24, 33:25, 34:7, 34:8, 34:10,
 67:23, 71:15, 83:19, 84:14, 95:1             cabinets [1] - 28:24                          34:11, 34:14, 36:3, 36:25, 37:19,
big [1] - 13:18                               CAD [1] - 35:10                               40:15, 43:5, 43:8, 43:10, 43:11, 43:14,
bigger [5] - 13:8, 13:23, 13:24, 35:1         calculations [1] - 59:16                      43:15, 43:21, 48:7, 54:25, 55:19,
biggest [1] - 35:7                            calibrate [3] - 24:14, 24:20, 25:17           56:23, 56:25, 69:24, 70:9, 70:12,
billion [3] - 7:2, 7:15, 7:25                 Calibration [2] - 31:17, 74:19                70:22, 70:23, 71:1, 71:3, 71:5, 71:12,
billions [3] - 6:25, 7:6, 7:8                 calibration [76] - 5:17, 5:18, 23:22,         71:14, 71:25, 72:1, 72:10, 72:12,
birth [1] - 28:21                              24:6, 24:7, 24:16, 24:17, 24:22, 25:3,       72:14, 73:10, 73:23, 73:25, 74:24,
bit [20] - 11:6, 16:14, 20:25, 24:11, 42:8,    25:7, 25:8, 25:9, 25:20, 26:3, 26:8,         78:2, 78:10, 78:13, 79:11, 79:15, 80:7,
 49:9, 53:21, 55:11, 57:24, 58:1, 60:19,       26:9, 29:4, 30:12, 30:15, 31:2, 31:3,        80:11, 80:15, 80:17, 80:23, 81:3,
 64:21, 67:10, 71:19, 73:16, 74:12,            31:23, 32:9, 32:15, 33:3, 33:13, 33:24,      85:15, 85:22, 85:24, 85:25, 86:5, 86:8,
 74:21, 75:7, 83:3, 88:7                       34:7, 34:10, 34:14, 36:25, 37:7, 37:18,      86:11, 86:15, 86:16, 86:19, 86:23,
black [10] - 16:24, 16:25, 49:25, 53:9,        40:22, 78:2, 78:10, 78:13, 79:11,            86:24, 87:4, 87:7, 87:12, 87:21, 87:22,
 56:15, 56:19, 77:22, 78:1, 78:2, 78:3         80:10, 80:15, 80:17, 80:23, 81:3,            89:5, 89:6, 89:8, 89:10, 89:22, 90:5,
block [52] - 14:22, 26:15, 26:16, 26:17,       85:15, 85:21, 85:24, 86:5, 86:7, 86:11,      90:16, 91:1, 91:5, 93:8, 93:17, 93:22,
 26:23, 26:24, 26:25, 27:1, 27:9, 27:10,       86:15, 86:17, 86:19, 86:22, 86:23,           94:1, 94:5, 94:9, 94:18, 94:20
 27:12, 27:13, 27:14, 30:12, 31:2, 31:3,       87:4, 87:5, 87:6, 87:7, 87:12, 87:21,       Circuit [2] - 31:17, 74:19
 31:8, 32:9, 33:2, 33:3, 33:4, 33:14,          87:22, 88:3, 89:6, 89:8, 89:10, 90:5,       circuitry [23] - 33:5, 46:14, 49:20, 52:24,
 33:25, 34:5, 34:10, 34:13, 34:19,             90:25, 93:8, 93:17, 94:1, 94:9, 94:14,       53:2, 53:3, 53:8, 53:10, 56:6, 72:23,
 34:24, 36:8, 36:10, 36:11, 36:12,             94:17                                        74:2, 74:25, 75:18, 75:23, 75:24, 76:6,
 36:25, 37:4, 89:5, 89:8, 89:11, 89:22,       camera [1] - 30:4                             76:17, 76:20, 76:25, 79:2, 87:15,
 90:2, 90:16, 91:2, 91:5, 92:15, 92:16,       cameras [2] - 8:19, 8:20                      87:25
 93:22, 93:23, 94:5, 94:20                    cannot [3] - 9:17, 23:12, 90:8               circuits [11] - 5:11, 13:20, 19:8, 23:15,
blocked [1] - 33:18                           car [7] - 9:10, 9:14, 67:13, 67:14, 67:17,    34:22, 38:12, 39:14, 42:23, 43:1, 43:2,
blocks [12] - 27:17, 27:20, 27:23, 27:25,      67:19                                        91:23
 28:1, 30:13, 30:15, 33:1, 33:9, 34:16,       care [7] - 6:12, 8:21, 9:18, 10:17, 10:21,   circumstances [1] - 82:21
 35:14, 35:15                                  39:2, 39:11                                 claim [16] - 4:14, 33:23, 33:25, 35:19,
blow [2] - 7:22, 97:4                         careful [1] - 23:10                           85:11, 85:13, 85:24, 86:18, 89:2, 89:3,
blue [19] - 7:11, 33:4, 36:11, 36:14,         case [9] - 6:1, 12:8, 26:20, 42:15, 48:13,    90:1, 94:13, 95:22, 95:23, 96:2
 52:24, 53:2, 53:10, 56:7, 76:6, 85:18,        50:14, 55:25, 81:18, 83:10                  Claim [54] - 32:14, 32:23, 33:8, 33:10,
 85:21, 86:4, 86:7, 86:10, 86:21, 86:23,      Case [1] - 3:4                                34:2, 34:15, 35:14, 35:16, 35:18,
 87:6, 87:20                                  caused [1] - 10:12                            35:22, 35:24, 36:1, 36:9, 36:10, 36:11,
Boston [1] - 2:14                             cell [3] - 8:13, 9:1, 30:4                    36:13, 37:14, 37:18, 37:22, 37:25,
bottom [12] - 15:11, 37:16, 48:2, 48:24,      Celsius [3] - 87:10, 87:16, 87:19             38:7, 38:8, 85:13, 85:14, 88:5, 89:9,
 50:3, 61:7, 77:23, 78:3, 78:14, 82:18,       central [1] - 6:1                             89:15, 89:21, 90:1, 90:2, 90:6, 90:8,
 83:12, 83:13                                 certain [9] - 18:6, 27:24, 36:2, 37:2,        90:11, 90:16, 90:17, 90:18, 90:23,
box [9] - 21:24, 22:17, 32:3, 36:14,           46:6, 46:14, 61:21, 67:15, 87:13             90:25, 91:6, 91:13, 91:14, 91:24,
                                                                                                                                   4


 93:14, 93:21, 93:24, 94:7, 94:15, 95:4,    32:2, 32:4, 40:22, 76:13, 76:14            copy [2] - 41:20
 98:17                                     concepts [4] - 5:5, 6:16, 12:1, 26:6        core [5] - 14:7, 14:11, 14:12, 27:18
claims [5] - 35:14, 37:24, 90:7, 90:13,    concerned [1] - 37:22                       cores [6] - 14:4, 14:5, 14:6, 14:7, 14:10
 95:18                                     concluded [1] - 99:7                        corner [1] - 48:8
clarity [1] - 48:20                        conditioning [1] - 7:23                     Corporation [1] - 3:4
classes [2] - 5:14, 28:18                  conditions [1] - 15:11                      CORPORATION [1] - 1:6
clear [2] - 32:19, 93:13                   conductor [2] - 43:9, 43:11                 Correct [1] - 49:19
clearly [1] - 36:5                         conformed [1] - 100:7                       correct [13] - 11:25, 20:3, 36:17, 36:20,
CLERK [2] - 3:2, 13:17                     confusion [1] - 97:12                        36:21, 37:11, 44:20, 47:15, 50:15,
clever [1] - 16:21                         connectors [1] - 13:20                       50:25, 80:18, 81:6, 100:4
client [1] - 3:19                          connects [1] - 70:3                         corrected [5] - 79:22, 80:5, 87:15, 87:17
clients [1] - 3:19                         consideration [3] - 9:25, 94:10, 94:11      correctly [2] - 45:15, 93:10
clock [1] - 35:16                          considered [1] - 49:21                      corresponding [6] - 30:7, 56:25, 72:3,
CLOSE [4] - 3:9, 3:12, 3:15, 98:23         consists [2] - 6:25, 11:10                   84:16, 85:20, 97:14
Close [4] - 2:5, 2:6, 3:9                  construction [1] - 4:14                     corresponds [1] - 85:11
closest [1] - 10:18                        consume [4] - 8:25, 10:25, 11:23, 51:1      cost [2] - 9:11, 28:15
co [1] - 3:18                              consumed [3] - 50:21, 50:22, 51:4           COUNSEL [1] - 99:4
co-counsel [1] - 3:18                      consumes [9] - 9:2, 9:20, 11:23, 12:8,      counsel [4] - 2:19, 3:5, 3:18, 4:12
coincides [1] - 57:14                       15:5, 25:23, 26:1, 35:1, 50:7              counts [1] - 39:8
collectively [1] - 80:7                    consuming [14] - 11:21, 50:8, 60:10,        couple [1] - 88:17
color [7] - 6:9, 11:14, 14:16, 18:5,        62:1, 62:2, 65:10, 68:24, 70:7, 73:6,      course [9] - 3:22, 9:24, 27:13, 27:19,
 21:24, 22:19, 33:4                         73:24, 83:14, 97:17, 97:19, 97:20           30:17, 32:2, 33:17, 41:16, 54:15
colored [1] - 49:7                         consumption [1] - 31:14                     COURT [136] - 1:1, 1:18, 2:21, 3:11,
column [2] - 83:7, 84:5                    contain [1] - 89:7                           3:13, 3:25, 4:6, 4:15, 4:21, 11:20,
combination [1] - 51:16                    contained [1] - 32:11                        13:14, 17:14, 17:17, 17:24, 18:16,
coming [9] - 14:21, 46:11, 55:17, 76:16,   contains [2] - 89:18, 89:23                  19:2, 19:14, 19:18, 19:22, 20:1, 20:4,
 76:19, 78:9, 80:14, 80:16, 93:25          context [2] - 5:19, 81:21                    20:25, 21:9, 21:13, 21:15, 21:19,
comment [1] - 98:1                         continue [2] - 51:3, 54:13                   23:20, 32:9, 32:18, 32:21, 33:15,
comments [1] - 90:22                       continued [1] - 50:22                        33:22, 36:15, 36:19, 36:22, 37:3, 37:9,
common [1] - 43:22                         continues [2] - 48:2, 67:9                   37:12, 38:9, 38:22, 39:7, 39:13, 39:17,
communicate [1] - 32:20                    continuous [4] - 38:14, 38:17, 38:19,        39:24, 40:6, 40:9, 40:12, 40:25, 41:3,
communicated [2] - 33:12, 33:24             39:2                                        41:7, 41:9, 41:19, 41:22, 41:24, 46:9,
communication [4] - 7:7, 32:25, 34:1,      contrast [1] - 98:11                         46:16, 47:9, 47:13, 47:16, 48:11,
 34:4                                      control [73] - 9:19, 18:5, 18:13, 18:14,     48:18, 49:9, 49:17, 49:19, 49:22, 50:4,
company [2] - 34:20, 35:6                   27:1, 27:9, 30:12, 30:13, 30:15, 31:2,      50:10, 50:15, 50:24, 51:7, 51:14,
compare [6] - 47:3, 52:12, 64:11, 66:25,    31:3, 31:8, 32:9, 32:15, 33:4, 33:13,       51:18, 53:7, 53:23, 54:10, 54:16,
 97:4, 98:6                                 33:24, 34:7, 34:10, 34:14, 36:25,           54:18, 54:23, 55:15, 55:18, 56:9,
compared [1] - 92:10                        37:19, 42:18, 53:2, 53:3, 53:8, 53:10,      56:15, 56:22, 57:7, 59:19, 59:24, 68:4,
compares [1] - 75:14                        56:6, 72:22, 74:2, 75:18, 76:6, 78:2,       68:7, 68:11, 68:15, 68:18, 69:16,
                                            78:10, 78:13, 79:11, 80:11, 80:15,          71:20, 73:14, 76:8, 77:3, 77:8, 77:10,
comparison [2] - 66:13, 92:6
                                            80:17, 80:23, 81:3, 82:21, 82:23, 85:4,     77:13, 77:17, 77:21, 77:25, 78:9,
compensate [2] - 31:21, 74:25
                                            85:15, 85:21, 85:24, 86:5, 86:8, 86:11,     78:17, 80:14, 80:21, 80:25, 81:16,
compensates [2] - 20:13, 20:15
                                            86:15, 86:16, 86:19, 86:23, 87:4, 87:7,     81:23, 83:1, 83:4, 85:1, 85:9, 88:10,
Compensation [2] - 31:18, 74:20
                                            87:12, 87:21, 87:22, 88:3, 89:6, 89:8,      88:12, 88:19, 88:21, 91:9, 91:16, 92:1,
compensation [9] - 5:3, 20:10, 20:11,
                                            89:10, 90:5, 91:1, 93:8, 93:17, 94:1,       92:18, 92:21, 92:24, 93:12, 93:16,
 20:13, 20:14, 32:5, 74:23, 98:6, 98:7
                                            94:9, 94:18                                 94:8, 94:22, 95:3, 95:5, 95:7, 95:11,
completely [2] - 19:5, 48:11
                                           controller [9] - 27:4, 27:5, 27:8, 31:23,    97:25, 98:15, 98:18, 98:20, 98:25
complex [4] - 6:2, 6:5, 7:16, 7:21
                                            35:23, 36:22, 37:3, 37:19, 94:2            Court [3] - 40:15, 51:8, 100:13
component [2] - 47:24, 51:24
                                           controlling [2] - 18:1, 23:9                Courthouse [1] - 2:22
components [7] - 44:6, 44:7, 44:16,
                                           controls [4] - 18:6, 27:1, 31:24, 52:24     cover [5] - 4:23, 5:9, 6:20, 26:12, 40:14
 51:5, 85:20, 91:10, 91:12
                                           conventional [2] - 58:25, 59:2              covered [4] - 5:1, 29:4, 31:18, 40:18
composition [2] - 24:11, 29:9
                                           conversation [1] - 92:8                     covering [1] - 42:7
comprises [2] - 38:1, 47:9
                                           converse [1] - 73:17                        CPU [4] - 9:18, 14:7, 14:15, 24:9
comprising [1] - 32:14
                                           convert [5] - 14:22, 38:15, 39:16, 40:2,    CPUs [1] - 6:2
computation [5] - 6:6, 6:7, 7:3, 14:11,
                                            45:4                                       create [4] - 52:15, 56:1, 63:7, 66:24
 94:3
                                           converted [1] - 45:12                       creates [1] - 75:16
computer [5] - 43:2, 44:2, 44:3, 44:5,
                                           converter [5] - 38:2, 38:4, 38:10, 38:18,   creating [1] - 74:6
 59:20
                                            38:21                                      cross [1] - 7:10
concentration [1] - 10:20
                                           convey [1] - 81:18                          cross-section [1] - 7:10
concept [10] - 5:12, 16:9, 17:11, 28:18,
                                           convoluted [1] - 73:12                      CRR [2] - 2:21, 100:12
                                                                                                                                      5


crunching [4] - 15:14, 30:11, 30:25,       decides [3] - 27:2, 27:5, 31:24             determine [1] - 54:1
 59:16                                     decisions [1] - 27:4                        device [6] - 30:7, 39:17, 42:17, 43:24,
CSR [3] - 2:21, 100:12, 100:13             decrease [1] - 69:9                          45:16, 94:17
current [205] - 12:6, 12:9, 12:22, 13:4,   decreases [1] - 61:18                       devices [7] - 30:16, 42:19, 42:25, 43:6,
 18:3, 18:5, 18:7, 18:8, 18:9, 18:11,      deeply [2] - 56:18, 57:24                    44:16, 44:19
 18:13, 18:17, 18:22, 18:24, 19:11,        Defendant [1] - 1:7                         diagram [5] - 26:24, 26:25, 49:11,
 19:14, 19:17, 20:18, 20:19, 21:2, 21:3,   DEFENDANT [1] - 2:9                          49:14, 92:18
 21:4, 21:5, 21:7, 21:25, 22:14, 23:11,    defense [2] - 88:16, 92:6                   dictate [4] - 31:8, 37:24, 51:16
 23:17, 32:3, 42:24, 43:4, 43:6, 43:7,     degree [1] - 41:14                          dictated [1] - 93:21
 43:10, 43:15, 43:17, 43:21, 44:1, 44:2,   degrees [5] - 87:10, 87:11, 87:16,          dictates [1] - 94:19
 46:2, 46:3, 47:22, 48:5, 48:6, 48:7,       87:18, 87:19                               dictating [1] - 37:2
 50:7, 50:19, 50:20, 50:22, 51:2, 51:3,    delicate [2] - 6:12, 8:9                    difference [7] - 16:19, 16:20, 18:16,
 51:8, 51:10, 51:11, 51:16, 54:22,         delivered [1] - 93:4                         18:18, 52:18, 52:20, 92:2
 54:25, 55:5, 55:6, 55:7, 55:19, 55:20,    demand [5] - 60:5, 60:13, 61:12, 62:15,     differences [1] - 47:5
 55:22, 56:2, 56:13, 56:23, 56:24,          83:16                                      differencing [2] - 16:18, 93:6
 56:25, 57:1, 57:3, 57:21, 59:13, 59:18,   demanded [9] - 61:1, 68:22, 69:7, 71:4,     different [24] - 6:10, 14:8, 14:10, 44:8,
 60:2, 60:6, 60:10, 60:11, 60:13, 60:24,    71:12, 72:12, 73:20, 75:24, 75:25           48:11, 51:8, 51:10, 57:16, 57:17, 69:3,
 61:1, 61:10, 61:12, 61:15, 61:22, 62:2,   demanding [21] - 60:2, 60:11, 60:23,         79:11, 79:13, 79:15, 80:2, 82:14,
 62:6, 62:8, 62:14, 62:15, 62:22, 63:2,     61:10, 62:6, 62:8, 62:14, 62:21, 63:9,      87:22, 87:23, 91:10, 91:12, 91:16,
 63:9, 63:16, 63:18, 65:5, 65:6, 65:10,     63:16, 63:18, 65:5, 65:15, 65:18,           91:20, 93:11, 98:8
 65:15, 65:18, 65:23, 66:17, 66:22,         65:22, 66:17, 68:25, 69:9, 69:10,          digital [18] - 8:18, 8:20, 30:4, 38:1, 38:4,
 68:21, 68:25, 69:5, 69:6, 69:9, 69:10,     72:25                                       38:9, 38:12, 38:16, 38:17, 38:21, 39:5,
 69:22, 69:23, 70:3, 70:5, 70:7, 70:8,     demands [3] - 59:14, 61:22, 66:22            39:12, 39:15, 39:18, 39:19, 40:2, 40:7,
 70:12, 70:13, 70:14, 70:15, 70:16,                                                     40:11
                                           demonstrate [5] - 12:13, 22:1, 22:18,
 70:17, 70:18, 70:20, 70:21, 70:24,                                                    digital-to-analog [5] - 38:1, 38:4, 38:9,
                                            24:23, 59:20
 71:1, 71:4, 71:9, 71:10, 71:11, 71:24,                                                 38:17, 39:18
                                           demonstrated [1] - 61:6
 71:25, 72:1, 72:3, 72:4, 72:5, 72:6,                                                  digitally [1] - 100:7
                                           demonstrating [1] - 11:12
 72:9, 72:11, 72:12, 72:25, 73:6, 73:18,                                               dips [1] - 96:17
                                           denoted [1] - 52:25
 73:19, 73:20, 73:21, 73:24, 74:15,
                                           Department [1] - 10:15                      direct [1] - 44:2
 74:22, 74:25, 75:5, 75:21, 75:22,
                                           Depot [1] - 7:18                            director [1] - 4:10
 75:23, 75:24, 76:1, 76:4, 76:5, 76:16,
                                           DeRouin [2] - 2:2, 3:22                     disagree [4] - 42:2, 88:23, 90:13, 90:21
 76:17, 76:19, 76:20, 76:24, 77:1,
                                           described [2] - 78:5, 83:12                 disagreement [5] - 91:7, 91:9, 97:22,
 77:15, 78:22, 78:23, 79:1, 79:6, 79:7,
                                           describes [2] - 80:19, 80:22                 98:1, 98:14
 79:14, 79:15, 79:17, 79:18, 79:21,
                                           description [2] - 91:10, 92:4               disagreements [1] - 96:4
 79:22, 79:25, 80:1, 80:4, 80:7, 80:9,
                                           Design [1] - 34:21                          disclosure [1] - 95:16
 81:6, 83:10, 83:14, 83:15, 83:17,
                                           design [51] - 5:10, 5:11, 5:14, 5:15,       disconnect [1] - 13:6
 87:15, 87:25, 89:24, 94:6, 94:20,
                                            5:19, 8:19, 9:4, 9:7, 9:15, 9:17, 10:13,   discuss [5] - 5:17, 21:21, 23:22, 24:15,
 96:11, 97:17, 97:20, 98:13
                                            11:7, 12:1, 12:11, 12:25, 13:24, 16:10,     74:21
Current [2] - 31:17, 74:19
                                            16:21, 17:11, 18:14, 19:1, 20:24,          discussed [18] - 16:14, 19:14, 23:16,
curves [1] - 12:20
                                            21:18, 21:21, 21:22, 21:23, 22:5, 22:6,     23:17, 24:8, 26:6, 27:16, 32:4, 35:18,
customer [6] - 10:22, 25:21, 25:22,
                                            22:15, 23:6, 23:8, 23:10, 23:18, 23:19,     35:24, 37:15, 38:7, 64:9, 69:23, 75:17,
 26:4, 26:8
                                            26:15, 27:22, 28:1, 34:18, 34:22,           91:6, 91:24, 98:5
Cutler [2] - 2:13, 2:16
                                            34:24, 35:2, 35:10, 35:13, 36:7, 40:15,    discussing [4] - 11:7, 51:23, 86:3,
                                            46:14, 90:19                                92:14
                   D                       designed [10] - 6:21, 8:18, 19:12, 32:7,    discussion [2] - 90:10, 91:16
d-r-o-o-p [1] - 20:7                        35:15, 58:4, 58:25, 59:3, 64:15, 76:22     dishwasher [2] - 11:17, 12:12
DAC [2] - 38:2, 38:4                       designers [2] - 12:11, 26:13                display [2] - 43:3, 59:25
damage [2] - 59:11, 64:3                   designing [6] - 6:12, 8:21, 10:1, 34:22,    District [1] - 2:22
damaged [1] - 44:14                         35:4, 36:2                                 DISTRICT [3] - 1:1, 1:2, 1:18
dark [1] - 85:21                           desired [16] - 17:4, 20:12, 25:3, 31:13,    dive [4] - 41:4, 42:20, 56:18, 57:24
data [15] - 27:3, 28:5, 28:8, 59:16,        31:14, 47:4, 52:5, 52:14, 52:18, 54:3,     domains [1] - 40:3
 85:16, 85:21, 86:19, 86:22, 86:24,         54:7, 57:14, 64:12, 75:15, 75:19, 93:2     done [2] - 40:18, 41:24
 87:5, 87:6, 87:21, 88:3, 94:14            desktop [6] - 8:13, 11:4, 16:4, 24:18,      Dorr [2] - 2:13, 2:16
DATE [1] - 100:12                           29:15, 30:9                                down [15] - 4:16, 18:24, 20:11, 31:11,
days [1] - 8:12                            desktops [1] - 13:25                         39:4, 47:24, 49:13, 55:10, 67:18,
DC [2] - 2:17, 44:2                        detail [3] - 36:9, 47:23, 74:21              67:19, 67:21, 70:6, 78:1, 86:14, 92:18
deal [2] - 38:13, 40:4                     detailed [2] - 91:8, 91:22                  Dr [2] - 3:23, 88:15
dealing [2] - 18:12, 40:3                  details [12] - 33:19, 35:15, 36:7, 39:2,    DR [60] - 4:20, 4:22, 11:22, 13:15, 13:18,
                                            39:5, 42:14, 42:20, 47:17, 89:13,           17:16, 17:22, 17:25, 18:19, 19:3,
deals [2] - 19:1, 42:7
                                            90:15, 91:4, 94:25                          19:16, 19:19, 19:23, 20:3, 20:5, 21:4,
                                                                                                                                     6


 21:12, 21:14, 21:16, 21:20, 23:21,        electric [7] - 42:23, 43:1, 43:2, 43:5,      exist [1] - 32:24
 32:13, 32:19, 32:22, 33:17, 33:23,         43:6, 43:9                                  expect [1] - 16:12
 36:17, 36:21, 36:24, 37:8, 37:11,         electrical [7] - 8:3, 43:14, 43:21, 43:23,   expensive [1] - 28:11
 37:13, 38:11, 38:25, 39:8, 39:14,          43:24, 63:5                                 experiences [1] - 23:23
 39:20, 39:25, 40:8, 40:10, 40:13, 41:2,   electronic [6] - 8:12, 27:21, 42:17,         expert [2] - 88:16, 92:7
 88:17, 88:20, 88:24, 91:12, 91:22,         42:19, 42:25, 44:19                         expert's [1] - 42:1
 92:12, 92:19, 92:22, 93:1, 93:13,         electronics [1] - 92:3                       experts [2] - 41:25, 42:1
 93:19, 94:12, 94:25, 95:4, 95:6, 98:3,    electrons [2] - 13:1, 13:2                   explain [9] - 38:9, 42:8, 47:23, 57:9,
 98:16, 98:19                              elements [3] - 29:2, 39:21, 94:13             59:11, 60:20, 62:19, 65:7, 76:13
drawing [1] - 26:13                        elevated [1] - 66:10                         explained [3] - 57:11, 68:20, 91:25
drawn [2] - 32:23, 32:24                   elsewhere [1] - 20:10                        explaining [2] - 71:20, 98:4
dream [1] - 9:10                           employ [3] - 42:12, 62:22, 64:7              explanation [2] - 67:24, 73:12
driver [2] - 67:15, 67:20                  employees [1] - 35:8                         express [1] - 26:15
drivers [1] - 67:14                        employing [1] - 97:10                        extent [1] - 41:25
driving [1] - 67:13                        employs [2] - 65:14, 66:15                   external [1] - 37:15
Droop [2] - 31:17, 74:20                   enable [2] - 32:25, 40:15                    extremely [6] - 8:9, 9:4, 9:11, 9:14,
droop [153] - 5:2, 20:7, 20:10, 20:11,     end [5] - 5:20, 6:24, 11:1, 15:6, 81:19       18:14, 60:1
 20:13, 20:14, 20:16, 20:23, 21:18,        ends [1] - 93:18
 32:5, 34:2, 35:23, 35:25, 36:3, 36:6,     energize [1] - 59:18                                              F
 37:20, 40:20, 42:11, 42:12, 57:10,        energy [13] - 11:21, 11:23, 11:24, 47:10,
 57:16, 57:25, 59:3, 62:23, 63:7, 63:8,     47:12, 47:13, 47:14, 50:5, 50:8, 50:10,     fact [12] - 9:23, 10:15, 13:11, 15:9,
 63:11, 64:8, 64:12, 64:15, 64:21,          51:1, 59:22                                   32:22, 35:20, 36:2, 90:18, 98:11,
 64:22, 64:23, 64:24, 64:25, 65:1, 65:3,   engineer [3] - 8:3, 9:25, 41:14                98:13, 98:16, 98:17
 65:8, 65:14, 65:19, 65:20, 65:23,         engineering [3] - 13:24, 27:21, 41:14        factor [15] - 76:23, 78:22, 79:5, 79:7,
 65:24, 66:2, 66:3, 66:11, 66:13, 66:15,   engineers [1] - 64:20                          79:15, 79:17, 79:25, 80:4, 81:12,
 66:18, 66:23, 67:1, 67:2, 67:3, 67:12,    ensure [2] - 27:7, 57:13                       81:13, 82:4, 82:6, 82:7, 82:16, 82:17
 67:25, 68:1, 68:20, 68:23, 69:2, 69:3,                                                 factory [3] - 10:2, 10:5, 10:10
                                           ensures [2] - 18:7, 23:15
 69:5, 69:13, 70:2, 70:3, 70:4, 70:8,                                                   Fahrenheit [1] - 87:11
                                           ensuring [1] - 16:11
 70:11, 70:18, 70:20, 70:25, 71:10,                                                     fall [6] - 57:23, 66:3, 66:24, 67:8, 73:9,
                                           entire [2] - 16:13, 35:10
 71:11, 72:7, 72:8, 73:22, 74:15, 74:16,                                                  84:22
                                           entitled [1] - 74:18
 74:23, 74:25, 75:6, 76:10, 81:2, 81:4,                                                 falling [4] - 64:18, 65:21, 66:3, 68:1
                                           environment [1] - 15:22
 81:7, 81:8, 81:11, 81:12, 81:13, 81:14,                                                falls [4] - 63:8, 63:11, 84:10, 84:11
                                           environmental [1] - 15:21
 82:13, 82:14, 83:7, 83:8, 83:14, 84:2,                                                 familiar [1] - 40:17
                                           equal [6] - 12:5, 12:9, 17:2, 18:2, 57:18
 84:6, 84:7, 84:13, 84:16, 84:17, 84:20,                                                family [2] - 9:14, 28:22
                                           equally [2] - 19:11, 23:17
 86:1, 86:6, 86:8, 86:20, 87:1, 87:2,
                                           error [41] - 46:25, 48:1, 48:24, 50:2,       far [2] - 54:2, 84:25
 87:8, 87:9, 87:14, 87:16, 87:17, 87:23,
                                            50:11, 50:17, 50:23, 51:5, 51:25, 52:1,     fast [4] - 8:23, 9:20, 26:1, 28:15
 87:24, 88:1, 90:10, 90:11, 90:12,
                                            52:3, 52:9, 52:12, 52:15, 52:16, 52:17,     faster [4] - 23:7, 28:16, 35:1
 90:17, 90:19, 92:16, 92:21, 95:23,
                                            52:20, 52:21, 69:20, 70:9, 70:21,           fastest [1] - 9:8
 96:1, 96:2, 96:9, 96:11, 96:25, 97:6,
                                            70:23, 71:1, 71:3, 71:5, 71:12, 72:10,      faucet [21] - 60:22, 60:24, 61:3, 61:4,
 97:7, 97:10, 97:13, 97:14, 97:16,
                                            72:12, 72:14, 72:17, 72:20, 73:22,            61:5, 61:8, 61:11, 61:15, 61:17, 61:18,
 97:21, 98:2, 98:5, 98:6, 98:7, 98:10,
                                            73:23, 73:25, 75:12, 75:14, 75:16,            62:3, 62:8, 62:9, 63:2, 63:4, 63:17,
 98:11, 98:16
                                            76:9, 91:23, 92:17, 92:23                     63:19, 63:20, 73:3, 74:5
droops [7] - 64:5, 64:18, 66:11, 67:13,
                                           everyday [1] - 23:23                         fed [12] - 47:2, 50:2, 50:6, 51:21, 51:24,
 67:25, 68:1, 71:8
                                           everywhere [4] - 8:11, 8:20, 28:14             71:9, 71:13, 72:16, 72:17, 73:21,
drop [16] - 60:18, 61:24, 64:22, 65:3,
                                           exactly [13] - 6:15, 10:7, 11:22, 11:24,       73:25, 75:11
 65:24, 66:22, 66:23, 67:7, 67:8, 73:4,
                                            16:11, 17:23, 21:4, 21:12, 29:12,           fed-back [3] - 71:13, 72:17, 73:25
 73:8, 73:9, 84:3, 84:16, 84:21
                                            38:25, 40:18, 77:11, 78:12                  feed [1] - 46:4
dropped [1] - 63:10
                                           example [45] - 8:5, 12:7, 12:17, 13:3,       feedback [101] - 16:23, 16:25, 17:1,
dropping [2] - 63:6, 64:5
                                            13:9, 14:4, 14:9, 14:23, 17:6, 18:20,         17:8, 17:17, 18:4, 18:6, 18:9, 18:13,
drops [4] - 63:4, 66:8, 67:25, 87:19
                                            19:4, 21:6, 22:15, 23:19, 26:17, 29:13,       18:21, 18:24, 19:7, 19:10, 21:25,
due [4] - 17:6, 40:22, 52:11
                                            29:24, 30:9, 31:7, 31:10, 31:20, 31:25,       23:17, 32:4, 42:9, 45:20, 45:24, 46:1,
during [5] - 6:14, 25:10, 29:8, 94:16
                                            32:23, 33:8, 33:10, 35:14, 35:16,             46:9, 46:12, 46:14, 46:18, 46:19,
dynamic [2] - 24:17, 25:8
                                            35:19, 37:14, 37:25, 38:7, 39:21,             46:21, 47:10, 47:11, 47:18, 47:20,
                                            43:25, 44:9, 44:24, 46:7, 46:15, 46:23,       47:21, 47:22, 47:24, 48:1, 48:6, 48:23,
                     E                      50:14, 52:7, 53:8, 58:5, 58:20, 85:6,         49:1, 49:23, 50:23, 51:4, 51:25, 53:25,
                                            91:23                                         54:22, 54:25, 55:6, 56:20, 57:13,
easier [1] - 77:3
                                           examples [4] - 16:2, 26:25, 43:1, 75:18        57:18, 64:11, 64:14, 69:3, 69:4, 69:5,
educate [1] - 41:25
                                           exceed [2] - 57:23, 69:1                       69:13, 69:18, 69:19, 69:22, 70:2, 70:3,
efficient [1] - 23:8
                                           exceeding [2] - 64:6, 64:16                    70:4, 70:8, 70:18, 70:24, 71:1, 71:2,
either [2] - 19:19, 69:8                                                                  71:10, 72:7, 72:16, 73:19, 73:22, 74:1,
                                           exceeds [2] - 63:23, 64:1
                                                                                                                                       7


  74:14, 74:15, 74:16, 75:4, 75:5, 75:6,       FOR [3] - 1:2, 2:2, 2:9                       52:14, 75:16, 84:11, 84:20
  75:9, 75:12, 75:21, 75:22, 81:14,            force [2] - 43:15, 43:18                     Gripp [1] - 2:18
  89:18, 89:20, 89:22, 89:24, 90:2, 93:4       foregoing [1] - 100:4                        group [1] - 35:10
feedbacks [2] - 21:24, 22:14                   forks [1] - 28:23                            grown [1] - 41:18
feeding [2] - 46:21, 57:3                      form [5] - 7:13, 51:2, 97:5, 97:11, 97:14    guess [1] - 92:1
feeds [4] - 46:20, 46:21, 49:3, 55:7           former [1] - 34:21                           guy [1] - 38:23
FEREYDUN [1] - 1:3                             forth [6] - 7:5, 22:25, 27:7, 39:16, 43:3,
few [4] - 7:23, 16:4, 28:13, 49:5                52:23                                                         H
field [1] - 45:19                              fortunately [1] - 24:2
Fifth [1] - 2:10                               forward [1] - 85:2                           Hale [4] - 2:13, 2:16, 4:8, 4:13
figure [26] - 12:23, 33:12, 34:3, 48:2,        four [4] - 14:4, 14:6, 32:25, 42:7           half [3] - 18:23, 25:11, 25:14
  48:3, 48:8, 48:9, 48:17, 49:21, 52:22,       FPGA [1] - 35:7                              halfway [1] - 59:4
  55:1, 55:3, 55:4, 56:4, 59:2, 61:7,          freely [1] - 61:19                           hand [17] - 13:13, 29:18, 43:13, 49:18,
  63:7, 74:7, 94:15, 95:9, 97:1, 97:3,         frequently [1] - 27:25                        56:3, 60:4, 60:25, 61:25, 63:14, 65:9,
  98:4, 98:5, 98:9                             front [6] - 13:11, 13:22, 14:6, 14:20,        78:3, 84:8, 85:17, 86:3, 96:13, 97:5,
Figure [24] - 32:24, 35:21, 36:5, 37:16,         19:4, 90:24                                 97:9
  37:17, 37:25, 38:3, 75:2, 75:3, 78:3,        function [68] - 20:16, 20:23, 21:18,         handing) [2] - 13:15, 13:17
  82:10, 85:12, 85:17, 86:2, 89:13,              42:11, 42:12, 44:13, 57:10, 57:16,         handled [1] - 77:6
  90:20, 90:22, 93:15, 94:8, 95:4, 95:15,        57:25, 58:14, 59:3, 62:23, 64:8, 64:13,    hang [1] - 33:15
  95:21, 95:24                                   64:15, 64:24, 65:3, 65:8, 65:14, 65:24,    happy [3] - 3:14, 41:6, 78:8
figures [1] - 97:4                               66:11, 66:14, 66:15, 66:18, 67:1, 67:2,    hard [1] - 41:20
final [9] - 56:1, 70:16, 76:4, 77:1, 78:22,      67:3, 67:12, 67:25, 68:2, 68:20, 68:23,    head [1] - 8:7
  79:7, 79:18, 79:22, 80:1                       69:2, 70:11, 74:15, 75:1, 76:10, 77:5,     headroom [5] - 71:17, 74:9, 83:10,
finally [7] - 5:20, 12:22, 22:21, 27:17,         77:9, 77:14, 81:13, 82:15, 83:7, 83:8,      83:18, 83:22
  33:6, 34:12, 42:13                             83:9, 83:14, 84:2, 84:13, 87:16, 88:1,     hear [3] - 5:25, 6:16, 91:17
fine [1] - 91:14                                 90:11, 90:12, 91:11, 92:9, 93:11, 96:9,    heard [8] - 3:16, 4:4, 88:16, 89:12,
finish [1] - 71:20                               96:11, 96:25, 97:6, 97:7, 97:13, 97:15,     89:17, 89:23, 92:2, 93:10
finite [1] - 94:2                                97:16, 98:2, 98:7, 98:10, 98:12, 98:16     hearing [1] - 4:14
finite-state [1] - 94:2                        functionality [2] - 16:18, 91:13             heart [1] - 8:14
first [25] - 5:9, 8:18, 22:16, 22:19, 22:22,   fundamental [10] - 5:1, 5:14, 6:18, 11:2,    heat [3] - 15:25, 16:7, 24:19
  22:24, 23:1, 23:13, 24:4, 29:11, 34:22,        12:1, 12:2, 15:19, 91:7, 93:14, 95:1       heating [1] - 15:11
  35:4, 35:19, 37:15, 40:19, 42:7, 42:16,      fundamentally [1] - 90:13                    heats [4] - 10:24, 15:14, 25:5, 30:24
  44:24, 76:13, 89:24, 94:13, 96:16,           fundamentals [4] - 4:24, 5:11, 11:7,         heavy [3] - 16:3, 30:25, 31:5
  97:9                                           40:14                                      help [7] - 42:25, 43:24, 45:21, 60:20,
fit [1] - 26:9                                 funny [1] - 21:1                              69:7, 95:17
Fitbit [1] - 39:8                              fuses [1] - 7:22                             helpful [3] - 42:21, 55:17, 58:1
five [3] - 9:3, 29:13                                                                       helping [1] - 17:19
fix [7] - 15:4, 24:23, 25:3, 25:4, 25:6,                           G                        helps [3] - 43:6, 43:15, 43:18
  25:15, 31:9                                                                               Herbold [2] - 2:9, 4:2
fixed [2] - 44:3, 82:3                         gain [2] - 93:7, 93:8                        HERNANDEZ [1] - 1:17
fixing [1] - 27:15                             game [1] - 15:13                             hidden [1] - 33:19
Flack [2] - 2:6, 3:16                          games [1] - 6:5                              hierarchical [1] - 34:22
flip [1] - 68:22                               gas [1] - 9:11                               high [12] - 6:24, 10:10, 10:18, 10:20,
floor [2] - 24:4, 24:5                         gates [1] - 26:14                             20:20, 61:5, 61:8, 61:17, 62:12, 64:6,
flow [9] - 12:21, 43:4, 43:5, 43:7, 43:8,      general [4] - 4:12, 18:10, 74:14, 91:13       76:18, 87:11
  43:10, 43:11, 51:11, 61:23                   Geringer [1] - 2:20                          high-end [1] - 6:24
flowing [11] - 43:17, 61:1, 61:2, 61:10,       given [2] - 25:25, 95:25                     high-sensitive [1] - 10:20
  61:15, 61:19, 62:2, 62:3, 63:3, 63:5,        goal [1] - 4:23                              high-speed [2] - 10:10, 10:18
  63:16                                        Google [1] - 16:4                            higher [7] - 58:12, 65:16, 66:1, 67:5,
flows [2] - 13:4, 73:3                         Grant [3] - 2:15, 4:8, 41:13                  71:7, 84:2, 93:9
fluctuate [1] - 60:14                          graph [13] - 58:16, 62:18, 62:21, 65:8,      Higher [1] - 34:21
fluctuates [1] - 18:21                          74:3, 83:12, 84:9, 84:10, 84:12, 84:20,     highlight [3] - 37:16, 80:20, 96:5
fluctuations [2] - 60:12, 60:17                 96:13, 96:16, 96:19                         highlighted [10] - 33:12, 33:20, 34:3,
fly [1] - 28:16                                graphs [1] - 84:9                             34:17, 72:15, 85:14, 85:23, 87:3, 88:4,
focus [1] - 37:24                              gray [10] - 16:16, 48:12, 48:16, 48:21,       89:4
focuses [1] - 34:16                             52:24, 53:3, 56:5, 72:21, 76:5, 79:23       highlighting [2] - 81:2, 81:4
focusing [1] - 48:22                           great [5] - 3:25, 39:20, 42:4, 59:10,        hill [5] - 67:14, 67:17, 67:18, 67:20,
folks [2] - 3:21, 22:8                          69:17                                        67:21
follow [2] - 5:11, 69:20                       greater [1] - 58:23                          Hirsch [2] - 2:12, 4:13
foot [2] - 39:3, 39:4                          green [8] - 7:12, 31:23, 33:4, 34:5,
                                                                                                                                    8


hit [2] - 13:2, 39:9                        increases [5] - 25:16, 53:4, 62:11,         IR [2] - 12:5, 18:2
Holleneck [1] - 3:17                          68:21, 71:6                               issue [2] - 42:14, 42:22
home [1] - 23:25                            increasing [1] - 74:5                       itself [9] - 5:5, 39:23, 46:11, 46:15,
Home [1] - 7:18                             indeed [2] - 6:23, 32:13                      49:24, 50:12, 57:3, 59:18, 77:13
Honor [47] - 3:2, 3:7, 3:10, 4:7, 4:14,     independent [1] - 85:13                     IV [1] - 2:20
 4:20, 41:4, 42:5, 48:19, 54:15, 54:20,     independently [1] - 14:8
 55:12, 55:17, 56:19, 57:8, 59:23, 60:9,    indicate [1] - 29:13                                              J
 68:17, 68:23, 69:13, 69:15, 70:11,         indicates [2] - 71:11, 73:20
 71:23, 73:11, 73:13, 73:18, 75:8,          indicating [1] - 72:3                       James [3] - 2:2, 2:18, 2:20
 77:16, 77:24, 78:8, 78:15, 81:22, 83:3,    indicating) [1] - 3:20                      Japan [1] - 10:5
 84:23, 85:8, 86:4, 88:6, 88:8, 88:24,      indiscernible [2] - 8:17, 24:24             Jeff [2] - 3:7, 3:21
 95:13, 95:17, 96:12, 97:12, 97:24,         inform [1] - 72:11                          Jeffrey [1] - 2:2
 98:23, 99:4                                information [36] - 7:7, 17:17, 17:18,       JEFFREY [1] - 3:7
HONORABLE [1] - 1:17                          17:19, 21:9, 21:10, 28:17, 31:3, 31:7,    Jimmy [1] - 3:22
hope [2] - 40:14, 40:24                       31:25, 37:2, 37:3, 37:5, 39:12, 40:1,     job [2] - 8:19, 15:14
horizontal [4] - 11:15, 12:20, 12:21,         40:2, 40:6, 40:11, 46:1, 46:5, 55:7,      Jordan [2] - 2:12, 4:12
 16:24                                        69:6, 70:17, 70:23, 70:24, 71:9, 78:9,    Jr [1] - 2:6
hot [1] - 15:22                               80:14, 80:16, 81:18, 90:5, 92:7, 93:17,   Judge [1] - 95:12
hour [5] - 9:3, 67:16, 67:23                  94:4, 94:11, 94:18                        JUDGE [1] - 1:18
hours [2] - 15:24, 24:20                    ingredients [2] - 14:2, 26:11               junction [1] - 49:25
house [2] - 28:20, 28:21                    initial [9] - 55:21, 70:14, 75:25, 78:22,   June [1] - 1:5
Houston [2] - 2:8, 3:10                       79:1, 79:5, 79:21, 79:25, 80:3
Howard [2] - 2:5, 3:9                       inner [1] - 47:18                                                K
hundred [4] - 7:19, 7:21, 7:24, 8:6         input [34] - 26:17, 34:6, 34:9, 34:12,
                                              34:13, 36:10, 36:12, 36:17, 36:25,        keep [14] - 53:12, 53:14, 53:17, 53:18,
                    I                         37:4, 37:21, 38:4, 38:5, 45:1, 45:5,       53:20, 53:21, 57:21, 59:3, 66:8, 67:14,
                                              76:25, 81:10, 82:4, 82:6, 82:15, 82:18,    74:10, 84:14, 85:1, 96:14
idea [1] - 98:11                              82:21, 82:23, 85:16, 86:1, 86:9, 86:12,   keeping [2] - 65:11, 95:9
ideal [2] - 15:17, 25:18                      89:11, 91:2, 93:22, 93:23, 94:19          keeps [1] - 30:22
idle [4] - 60:4, 60:11, 62:7, 63:18         inputs [6] - 16:16, 16:19, 26:18, 26:23,    kid [1] - 59:20
ignorance [1] - 92:3                          36:18, 37:20                              Kim [1] - 4:10
Illinois [1] - 8:18                         inside [13] - 14:1, 19:9, 30:18, 33:9,      Kimberly [1] - 2:19
images [3] - 16:6, 26:19, 26:21               34:18, 36:10, 36:11, 46:15, 61:4,         kind [10] - 7:1, 14:15, 29:6, 33:5, 38:2,
imaginary [1] - 22:2                          90:25, 91:1, 91:4, 94:1                    68:7, 68:11, 69:4, 91:20, 92:22
imagine [3] - 7:20, 7:25, 60:8              inspect [1] - 25:11                         Klarquist [3] - 2:3, 3:7, 3:21
imagining [1] - 90:23                       instance [2] - 65:1, 82:22                  knives [1] - 28:23
implement [1] - 21:17                       instead [6] - 14:3, 14:14, 26:13, 29:22,    knob [2] - 24:2
implementation [3] - 64:24, 65:2              35:4, 65:11                               known [7] - 42:11, 44:21, 48:4, 57:10,
implemented [5] - 69:2, 74:16, 76:14,       instruct [2] - 71:13, 79:16                  64:7, 66:9, 75:4
  81:14, 87:17                              instructed [1] - 60:5                       knows [3] - 21:7, 34:17, 73:23
implementing [3] - 67:3, 89:21, 90:11       instructs [2] - 79:4
implements [3] - 20:23, 67:1, 67:2          Intel [5] - 2:19, 2:19, 3:4, 4:11, 4:12                          L
implies [3] - 42:17, 44:17, 76:15           INTEL [1] - 1:6
imply [1] - 97:6                            intentional [3] - 64:23, 65:2, 97:23        lack [1] - 24:24
importance [1] - 39:18                      intentionally [1] - 67:3                    land [2] - 27:5, 27:6
important [14] - 5:12, 5:16, 9:4, 9:8,      interested [2] - 9:4, 9:10                  landings [1] - 27:6
  9:15, 16:10, 17:11, 18:15, 26:4, 27:13,   interesting [1] - 53:24                     language [4] - 51:7, 85:11, 87:3, 88:4
  27:14, 28:20, 40:22, 91:3                 interface [9] - 32:16, 34:1, 34:4, 34:9,    laptop [14] - 8:12, 11:4, 15:23, 16:3,
IN [1] - 1:1                                  34:13, 37:15, 38:15, 87:4, 89:10            24:18, 28:5, 28:6, 29:15, 31:5, 43:2,
in-use [3] - 25:8, 31:21, 40:23             interfaces [8] - 34:7, 34:16, 35:24,          44:1, 44:3, 44:6, 44:9
include [1] - 44:16                           37:18, 37:21, 85:15, 85:25, 89:10         laptops [1] - 44:16
includes [14] - 47:24, 48:5, 48:6, 48:23,   internal [3] - 46:25, 49:24, 52:11          laser [2] - 69:14, 69:20
  48:25, 54:25, 69:12, 70:8, 75:4, 75:5,    interpret [2] - 89:2, 95:17                 last [5] - 9:6, 22:22, 23:3, 41:16
  75:6, 75:21, 75:23                        interpreting [1] - 89:15                    law [3] - 12:4, 18:2, 21:6
including [2] - 6:6, 70:9                   interrupt [1] - 17:14                       lawyer [1] - 41:16
incorporate [1] - 71:13                     introduce [3] - 3:12, 4:3, 4:5              lawyers [1] - 4:15
incorrect [1] - 90:12                       investigating [1] - 10:7                    learn [2] - 41:11, 47:17
increase [9] - 25:13, 56:1, 60:19, 62:16,   investigation [1] - 10:9                    learned [2] - 10:9, 89:2
  67:12, 69:8, 73:1, 74:6, 83:22            involved [1] - 28:6                         learning [1] - 89:1
increased [1] - 65:25                                                                   least [4] - 9:6, 9:8, 26:1, 95:2
                                                                                                                                      9


leave [1] - 81:21                               94:8                                       40:23, 94:16, 94:17
Lee [1] - 2:18                                looks [6] - 16:19, 21:6, 48:11, 78:9,       MARCO [1] - 1:17
left [22] - 7:17, 12:14, 16:3, 19:6, 19:11,     81:19, 97:1                               Markowitz [2] - 2:9, 4:2
  25:1, 48:3, 48:10, 49:1, 52:22, 54:21,      loop [78] - 16:23, 16:25, 17:1, 17:8,       Maryland [1] - 41:15
  55:4, 56:3, 66:14, 66:16, 70:1, 72:21,        17:17, 18:4, 18:6, 18:21, 22:24, 32:4,    mashood [1] - 2:19
  78:3, 84:8, 92:20, 97:5, 98:8                 46:9, 46:12, 46:18, 46:20, 46:21,         Mashood [1] - 4:11
left-hand [4] - 56:3, 78:3, 84:8, 97:5          47:10, 47:11, 47:18, 47:22, 47:24,        masked [1] - 95:24
legroom [2] - 66:9, 67:7                        48:1, 48:6, 48:23, 49:1, 49:23, 50:23,    masking [1] - 95:20
less [8] - 35:2, 50:12, 53:13, 53:19,           51:4, 51:25, 53:25, 54:22, 54:25, 55:6,   material [1] - 24:11
  53:22, 58:13, 58:23, 91:24                    56:20, 57:18, 64:11, 64:14, 69:3, 69:4,   mathematical [1] - 59:15
letting [1] - 41:24                             69:5, 69:13, 69:19, 69:23, 70:2, 70:3,    matter [3] - 3:3, 28:11, 82:4
level [20] - 42:18, 44:3, 44:8, 44:20,          70:4, 70:8, 70:18, 70:24, 71:1, 71:2,     max [11] - 58:18, 59:2, 59:6, 62:25,
  45:13, 51:15, 51:16, 65:15, 65:16,            71:10, 72:7, 73:19, 73:22, 74:1, 74:16,    63:23, 65:13, 71:16, 71:18, 83:20,
  65:21, 66:1, 66:4, 66:6, 67:4, 67:8,          75:5, 75:6, 75:9, 75:12, 75:22, 81:14,     83:25, 84:15
  76:18, 77:6, 83:16, 83:19                     89:18, 89:20, 89:22, 89:24, 90:2, 93:4    maximize [1] - 25:24
levels [1] - 46:7                             loops [19] - 18:13, 19:7, 19:10, 42:9,      maximum [19] - 57:23, 58:13, 58:18,
life [1] - 23:23                                45:20, 45:21, 45:24, 46:1, 46:15,          59:5, 59:9, 60:17, 60:19, 62:24, 63:23,
lifetime [1] - 6:19                             47:20, 47:21, 57:13, 69:19, 71:10,         64:1, 64:7, 64:17, 65:13, 66:20, 68:3,
light [15] - 7:2, 7:22, 11:16, 12:8, 12:12,     74:15, 75:4, 91:5                          69:1, 74:10, 83:20, 83:24
  13:3, 53:11, 53:12, 53:13, 64:25,           loosely [1] - 64:21                         McAndrew [1] - 3:17
  85:18, 86:21, 87:20, 95:18                  Loss [2] - 31:18, 74:20                     mean [3] - 38:22, 60:20, 89:24
lights [1] - 11:24                            loss [14] - 5:2, 20:10, 20:11, 20:13,       meaning [3] - 32:5, 64:23, 95:25
likewise [1] - 82:13                            20:14, 32:5, 74:23, 84:3, 84:7, 84:16,    means [6] - 5:18, 12:17, 36:6, 38:10,
limit [2] - 18:23, 94:6                         84:17, 84:20, 98:5, 98:7                   96:1
limited [1] - 6:6                             lost [2] - 28:5, 49:9                       measure [6] - 19:21, 55:20, 70:13, 72:1,
line [36] - 12:23, 17:9, 26:17, 26:19,        LOVE [1] - 3:7                               75:24, 80:8
  26:20, 26:22, 36:24, 40:19, 49:25,          Love [2] - 2:2, 3:7                         measured [35] - 20:1, 55:21, 56:1,
  54:7, 72:20, 75:10, 75:19, 77:19,           low [7] - 9:11, 16:12, 28:15, 62:4, 64:5,    56:13, 57:2, 70:14, 70:15, 70:16, 72:3,
  77:22, 78:1, 78:2, 78:3, 78:11, 78:13,        68:22, 97:17                               72:5, 72:6, 72:9, 72:11, 73:19, 73:21,
  84:10, 84:11, 84:18, 84:20, 85:21,          lower [12] - 7:17, 10:12, 12:14, 50:5,       76:1, 76:4, 76:5, 76:16, 76:19, 76:24,
  86:4, 86:7, 86:9, 86:10, 86:14, 86:23,        53:1, 68:23, 71:14, 74:8, 83:15, 83:16,    77:2, 78:23, 79:5, 79:7, 79:14, 79:17,
  97:9                                          84:16                                      79:18, 79:21, 79:22, 79:25, 80:1, 80:4,
linear [1] - 20:19                            lowered [2] - 74:8, 83:20                    87:25
lines [3] - 16:24, 83:7, 84:5                 lowering [2] - 20:17, 96:10                 measurement [4] - 47:9, 80:5, 80:6,
litigation [3] - 2:18, 2:18, 4:11             lowers [5] - 21:1, 74:3, 83:9, 97:18,        87:15
LLP [4] - 2:3, 2:6, 2:13, 2:16                  98:12                                     measurements [1] - 81:6
load [98] - 11:16, 11:17, 11:20, 12:2,        Luke [2] - 2:20, 3:18                       measures [2] - 55:6, 56:23
  12:8, 12:24, 13:2, 13:3, 14:14, 14:15,                                                  measuring [4] - 56:11, 56:12, 56:16,
  17:9, 17:13, 18:11, 18:25, 27:17, 33:6,                        M                         56:20
  34:6, 34:9, 37:20, 45:18, 46:4, 46:8,                                                   meets [1] - 53:5
  46:10, 46:11, 46:13, 46:19, 46:20,          MA [1] - 2:14                               member [1] - 41:15
  46:21, 49:2, 49:7, 49:8, 49:15, 49:18,      machine [2] - 24:12, 94:3                   memory [33] - 27:10, 28:1, 28:2, 28:3,
  50:1, 50:4, 50:7, 50:9, 50:11, 50:12,       magnitude [2] - 76:22, 78:25                 28:4, 28:6, 28:7, 28:8, 28:9, 28:10,
  50:14, 50:17, 50:19, 50:21, 50:25,          maintain [4] - 28:11, 59:7, 62:23, 66:18     28:13, 28:14, 28:15, 28:17, 28:19,
  51:20, 52:2, 52:6, 52:7, 52:10, 52:14,      maintained [1] - 67:22                       28:25, 29:1, 29:2, 29:6, 29:14, 29:20,
  52:19, 53:5, 53:6, 53:16, 53:19, 53:22,     maintaining [1] - 60:15                      31:7, 31:20, 32:1, 40:1, 40:10, 87:5,
  54:2, 54:3, 54:6, 54:7, 54:8, 55:6,         Majid [1] - 3:23                             88:4, 94:4, 94:11, 94:14
  55:7, 55:21, 56:24, 57:6, 57:21, 58:5,      majority [2] - 50:20, 51:1                  mention [1] - 97:13
  63:6, 66:16, 70:5, 70:7, 70:13, 70:18,      malfunction [5] - 10:12, 63:13, 64:2,       mentioned [3] - 18:8, 41:13, 58:3
  71:15, 71:24, 72:2, 72:13, 72:24, 73:2,      66:5, 66:24                                Michael [2] - 2:12, 4:3
  73:7, 75:11, 75:25, 80:9, 81:7, 83:11,      management [1] - 30:13                      microamperage [1] - 19:20
  86:1, 86:9, 86:10, 86:12, 86:14, 93:5,      mandate [2] - 34:23, 35:3                   microprocessor [37] - 5:9, 6:9, 6:10,
  93:22, 94:19                                mandates [1] - 35:11                         6:24, 7:11, 7:15, 8:1, 8:16, 8:19, 8:22,
local [1] - 94:4                              manufacture [2] - 24:8, 24:9                 8:24, 9:5, 9:7, 9:9, 9:15, 9:18, 10:2,
located [1] - 49:13                           manufactured [1] - 25:2                      10:13, 10:24, 11:18, 11:19, 12:12,
look [19] - 14:2, 15:9, 19:3, 31:16,          manufacturer [3] - 10:19, 30:3, 35:7         13:7, 13:19, 13:23, 14:3, 15:5, 15:8,
  32:14, 34:25, 35:5, 36:4, 39:23, 40:15,     manufacturer's [1] - 29:5                    15:20, 15:24, 17:3, 17:10, 27:18,
  43:4, 54:24, 58:16, 81:1, 86:2, 89:2,       manufacturing [18] - 6:14, 10:3, 11:3,       30:19, 33:6, 94:2
  89:4, 95:22, 97:8                            17:7, 24:14, 25:10, 25:12, 25:19, 26:3,    microprocessors [11] - 5:22, 5:24, 5:25,
looking [5] - 20:25, 35:2, 88:22, 89:13,       26:8, 29:5, 29:8, 30:2, 30:8, 31:21,        6:4, 6:11, 8:10, 8:11, 8:23, 10:6,
                                                                                                                                      10


 10:12, 27:18                                 81:24, 83:2, 83:6, 85:2, 85:10, 88:11,       35:22, 35:25, 37:14
middle [6] - 8:6, 13:19, 48:9, 55:2,          95:8, 95:12, 98:23                          novelty [1] - 74:22
 69:24, 92:20                                MS [1] - 4:1                                 nowhere [3] - 61:6, 90:11, 98:17
midpoint [17] - 59:1, 59:8, 60:16, 62:24,    multiphase [9] - 5:15, 21:22, 22:14,         number [11] - 15:13, 15:14, 15:18,
 65:12, 65:17, 66:1, 66:19, 67:5, 71:7,       23:6, 23:11, 23:18, 35:16, 35:20,            24:18, 30:11, 30:25, 39:12, 90:13,
 71:15, 83:16, 84:14, 96:15, 96:18,           40:21                                        90:21, 91:8, 94:25
 96:21, 96:24                                multiple [2] - 36:18, 77:1                   numbers [2] - 26:22, 59:16
might [4] - 24:13, 42:21, 58:1, 88:7         multiplication [1] - 7:4                     NW [1] - 2:16
mileage [1] - 9:11                           multiplier [2] - 76:18, 82:3
miles [6] - 10:10, 24:10, 67:16, 67:23       multiplies [7] - 79:1, 79:6, 79:21, 81:9,                        O
milliamperage [1] - 19:20                     82:3, 82:15, 82:18
milliamps [1] - 56:14                        multiply [12] - 76:22, 79:5, 79:14, 79:17,   obviously [2] - 16:7, 89:7
million [1] - 8:7                             79:25, 80:3, 81:12, 81:13, 82:5, 82:7,      occurred [1] - 66:2
min [13] - 58:17, 59:2, 62:24, 63:8,          82:22, 82:24                                occurs [2] - 53:8, 80:10
 63:12, 65:13, 66:4, 66:10, 67:9, 71:15,     multiplying [1] - 78:21                      OF [2] - 1:2, 1:16
 84:15, 84:17, 84:22                         must [1] - 12:9                              office [1] - 3:15
mind [3] - 73:17, 93:20, 95:9                mystery [1] - 48:21                          Official [1] - 100:13
minimize [1] - 16:20                                                                      offset [8] - 71:2, 71:6, 71:13, 72:14,
minimum [22] - 57:23, 58:12, 58:17,                              N                         72:16, 72:19, 72:21, 73:25
 59:5, 59:9, 60:16, 60:18, 62:24, 63:11,                                                  often [1] - 15:22
 64:5, 64:18, 65:12, 65:21, 66:4, 66:9,      name [4] - 33:1, 42:17, 44:17, 76:15         OHM [1] - 12:5
 66:10, 66:19, 66:24, 67:8, 68:1, 73:9,      namely [1] - 45:13                           ohms [6] - 12:4, 12:8, 18:2, 19:25, 20:2,
 84:22                                       names [2] - 3:16, 5:25                        21:6
minus [3] - 12:16, 16:17, 24:1               nancy [1] - 2:21                             on/off [1] - 54:4
minutes [2] - 54:13, 88:18                   Nancy [1] - 100:11                           once [2] - 15:19, 42:13
misfortune [1] - 41:17                       NANCY [1] - 100:12                           one [90] - 3:19, 5:14, 5:18, 6:16, 7:8,
missing [2] - 36:6, 90:20                    narrow [1] - 9:16                             7:19, 8:18, 8:23, 9:3, 9:9, 10:2, 10:16,
mistake [1] - 44:11                          national [1] - 19:16                          11:3, 13:6, 13:25, 14:3, 14:11, 15:13,
mistakenly [1] - 90:9                        naturally [1] - 29:19                         15:19, 16:16, 16:17, 19:12, 21:8,
misunderstanding [2] - 95:1, 96:6            necessarily [2] - 40:8, 57:1                  21:21, 21:22, 21:23, 21:25, 22:5, 22:6,
misunderstood [1] - 92:10                    necessary [1] - 16:8                          22:7, 22:9, 22:16, 22:17, 22:18, 22:19,
model [3] - 12:13, 12:15, 14:13              need [23] - 8:21, 10:21, 22:10, 23:10,        22:20, 22:22, 22:24, 22:25, 23:1, 23:4,
modulation [2] - 18:7, 32:4                   24:5, 24:14, 24:20, 25:6, 25:10, 27:6,       23:5, 23:8, 23:10, 23:12, 23:13, 23:14,
modulator [13] - 48:4, 48:10, 48:25,          28:25, 29:1, 29:7, 29:21, 29:24, 30:1,       23:18, 24:7, 24:12, 25:7, 25:8, 26:17,
 52:22, 53:2, 55:3, 56:3, 56:5, 69:21,        38:14, 39:15, 54:10, 58:10, 68:9,            26:20, 27:21, 27:25, 28:2, 30:19, 34:8,
 69:25, 72:21, 72:22, 75:17                   89:25                                        34:17, 34:21, 35:1, 38:15, 46:23,
moment [3] - 38:24, 49:10, 76:13             needed [1] - 58:8                             58:23, 64:21, 77:5, 79:3, 79:24, 82:8,
momentarily [3] - 59:12, 63:20, 63:24        needs [5] - 10:17, 16:13, 24:3, 59:17,        82:20, 84:9, 92:1, 92:22, 94:12, 96:3,
monitoring [1] - 8:15                         93:13                                        96:5, 97:22
months [1] - 10:9                            never [1] - 53:23                            One [1] - 2:7
morning [2] - 98:22, 98:23                   new [2] - 44:21, 45:25                       one-phase [7] - 5:14, 21:21, 21:23,
most [1] - 91:25                             next [29] - 7:8, 11:6, 12:3, 12:16, 12:23,    22:5, 22:6, 23:8, 23:18
motherboard [4] - 13:9, 13:11, 14:5,          13:8, 14:13, 15:9, 16:2, 16:9, 19:3,        one-third [6] - 22:17, 22:18, 23:1, 23:5,
 19:4                                         20:17, 22:13, 23:21, 25:21, 26:5, 26:6,      23:12, 23:14
Motley [2] - 2:20, 3:18                       26:12, 28:5, 29:16, 33:20, 34:3, 41:3,      ones [9] - 15:19, 16:24, 16:25, 29:13,
move [4] - 45:20, 68:7, 78:7, 86:18           68:11, 71:21, 82:22, 84:1, 89:14,            38:13, 38:16, 38:20, 40:11, 91:8
movement [2] - 39:2, 39:5                     90:15                                       oOo [1] - 100:1
moving [2] - 45:3, 87:3                      nice [1] - 22:6                              open [2] - 13:25, 93:24
                                             nobody [1] - 23:25                           operate [16] - 6:19, 42:23, 42:25, 43:6,
MR [73] - 3:7, 3:9, 3:12, 3:15, 4:7, 41:4,
 41:8, 41:10, 41:20, 41:23, 42:4, 46:12,     nonvolatile [15] - 28:3, 28:7, 28:10,         43:21, 44:7, 44:8, 44:10, 45:15, 58:9,
 46:17, 47:11, 47:14, 47:17, 48:15,           28:12, 28:19, 29:1, 29:6, 29:14, 29:20,      58:11, 58:21, 58:22, 58:24, 59:14,
                                              31:19, 32:1, 40:1, 87:5, 88:4, 94:13         67:9
 48:19, 49:15, 49:18, 49:20, 49:23,
 50:7, 50:13, 50:16, 50:25, 51:10,           normal [2] - 15:10, 31:13                    operated [1] - 95:15
 51:15, 51:19, 53:9, 53:25, 54:15,           normally [3] - 25:10, 25:12, 29:15           operates [2] - 44:24, 78:20
 54:20, 54:24, 55:16, 55:19, 56:12,          Northwestern [1] - 5:7                       operating [1] - 9:16
 56:17, 56:23, 57:8, 59:22, 60:1, 68:6,      note [1] - 96:8                              operation [7] - 6:14, 27:7, 29:21, 31:13,
 68:10, 68:13, 68:16, 68:19, 69:17,          noted [3] - 68:23, 73:18, 95:14               44:20, 78:6, 80:12
 71:22, 73:15, 76:12, 77:5, 77:9, 77:11,     nothing [1] - 7:22                           operational [5] - 16:15, 16:17, 17:18,
 77:16, 77:18, 77:22, 78:1, 78:12,           notion [12] - 5:16, 6:17, 6:20, 19:10,        17:20, 92:15
 78:18, 80:18, 80:22, 81:1, 81:20,            20:10, 23:22, 35:9, 35:17, 35:20,           operations [3] - 18:6, 60:5, 61:13
                                                                                                                                       11


opinion [1] - 32:10                          particular [6] - 6:10, 47:20, 58:4, 58:5,   place [1] - 24:16
opportunity [1] - 88:25                       90:14, 91:21                               places [1] - 92:1
opposed [2] - 19:15, 44:10                   particularly [1] - 51:23                    PLAINTIFF [1] - 2:2
opposite [1] - 68:5                          partner [2] - 3:17, 4:8                     plaintiff's [3] - 96:4, 96:7, 96:8
option [1] - 21:17                           parts [6] - 25:18, 29:6, 29:14, 30:3,       plaintiffs [4] - 3:6, 59:19, 95:20, 97:3
OR [3] - 2:4, 2:11, 2:23                      39:15                                      Plaintiffs [1] - 1:4
order [3] - 32:25, 67:19, 93:18              passes [1] - 10:11                          plan [2] - 10:17, 42:6
ordinarily [1] - 67:18                       passport [1] - 28:21                        plane [2] - 27:5, 27:6
ordinary [1] - 34:17                         past [2] - 5:6, 24:20                       planes [1] - 27:8
OREGON [1] - 1:2                             patent [42] - 4:11, 4:24, 4:25, 5:4, 5:5,   planned [1] - 6:15
Oregon [2] - 1:6, 100:13                      20:6, 20:7, 20:9, 31:16, 32:10, 32:23,     planning [1] - 30:14
organized [1] - 5:8                           32:24, 36:4, 37:17, 40:5, 40:16, 41:15,    plates [1] - 28:23
original [2] - 81:17, 100:6                   42:14, 42:15, 44:22, 45:18, 46:1,          play [1] - 6:4
otherwise [3] - 9:19, 15:5, 53:21             64:25, 65:1, 74:17, 74:18, 74:22, 75:3,    plays [1] - 6:18
outlet [1] - 43:23                            75:21, 76:14, 78:5, 80:19, 80:22, 83:7,    pleasure [7] - 4:3, 17:25, 21:16, 40:13,
output [135] - 16:22, 17:2, 17:7, 20:17,      85:12, 85:14, 90:10, 90:23, 91:21,          41:2, 95:6, 98:19
 20:18, 21:2, 26:20, 33:11, 38:1, 45:8,       95:16                                      plug [2] - 11:11, 43:23
 45:9, 45:10, 45:13, 45:17, 46:2, 46:3,      patents [1] - 89:1                          plugged [1] - 14:20
 46:19, 46:20, 46:21, 47:6, 49:2, 49:3,      Patrick [1] - 3:17                          plus [2] - 12:16, 16:17
 49:6, 51:20, 51:21, 51:24, 52:1, 52:10,     Pause [1] - 33:18                           point [6] - 20:22, 64:20, 84:15, 84:19,
 52:13, 52:19, 54:6, 54:7, 55:21, 56:20,     pause [3] - 78:7, 78:8, 88:6                 88:7, 96:3
 57:13, 57:20, 57:21, 58:4, 58:6, 58:14,     PC [2] - 2:9, 8:13                          pointer [6] - 69:15, 69:20, 71:25, 72:15,
 59:1, 59:4, 59:8, 60:13, 60:18, 62:16,      peach [6] - 14:16, 14:22, 21:24, 33:2,       78:15, 78:16
 63:6, 63:21, 64:11, 65:12, 65:25, 66:7,      34:5, 36:8                                 pointing [3] - 49:12, 53:1
 66:19, 67:4, 67:12, 68:21, 68:24, 69:8,     Pennsylvania [1] - 2:16                     portion [13] - 48:3, 49:1, 49:7, 49:25,
 69:9, 70:13, 71:6, 71:14, 72:2, 72:23,      people [2] - 39:1, 83:4                      50:21, 51:3, 52:22, 55:1, 55:4, 56:3,
 73:1, 73:7, 74:3, 75:10, 75:11, 75:14,      per [4] - 25:13, 25:15, 67:23                78:3, 85:14, 85:23
 75:19, 77:1, 78:4, 78:5, 78:18, 78:22,      percent [6] - 23:13, 23:14, 25:16, 25:17,   Portland [4] - 1:6, 2:4, 2:11, 2:23
 78:23, 78:24, 79:4, 79:10, 79:12,            37:11                                      potentially [1] - 10:25
 79:16, 79:18, 79:19, 79:20, 79:22,          perfect [1] - 29:12                         pounds [2] - 24:1
 80:1, 80:3, 80:4, 80:11, 80:16, 80:19,      perform [4] - 27:24, 60:5, 61:12, 74:22     Power [2] - 31:17, 74:19
 80:22, 80:24, 81:2, 81:5, 81:7, 81:11,      performance [1] - 25:25                     power [30] - 5:2, 9:1, 9:2, 9:4, 9:8, 9:21,
 82:6, 82:7, 82:24, 83:9, 83:10, 83:15,      performing [2] - 59:15, 77:14                9:23, 10:25, 11:10, 11:12, 11:23, 12:2,
 83:17, 83:19, 84:14, 85:20, 86:3,           perhaps [1] - 17:19                          15:6, 16:12, 23:7, 25:23, 26:2, 28:9,
 86:13, 87:13, 87:14, 87:22, 87:23,          period [1] - 53:14                           28:10, 31:14, 32:2, 35:2, 40:19, 42:24,
 96:10, 96:14, 96:24, 97:18, 97:21,          permission [1] - 13:12                       42:25, 43:20, 43:22, 44:2, 51:16
 98:12, 98:13                                permitted [5] - 58:18, 64:1, 68:3, 73:9,    powered [1] - 11:24
outputs [27] - 26:21, 26:23, 33:11,           74:10                                      powerful [3] - 6:3, 6:7, 35:4
 33:21, 33:23, 34:3, 37:20, 56:25, 79:7,     person [6] - 22:9, 22:10, 23:1, 23:2,       preamble [2] - 89:5, 89:6
 81:3, 82:22, 82:25, 85:25, 86:1, 86:6,       23:3, 31:4                                 preceding [1] - 89:12
 86:20, 86:25, 87:1, 87:8, 95:23, 95:25,     personally [1] - 28:21                      precisely [6] - 17:22, 21:14, 37:8, 58:11,
 96:1, 96:2                                  phase [11] - 5:14, 21:21, 21:23, 22:5,       59:8, 60:15
outputting [1] - 46:19                        22:6, 22:15, 22:16, 23:8, 23:18, 23:19,    predetermined [2] - 64:16, 64:18
outside [4] - 19:5, 19:9, 32:11, 32:13        35:21                                      preemptively [8] - 57:20, 65:16, 67:4,
oven [1] - 11:18                             phone [5] - 3:16, 4:4, 8:14, 9:1, 30:4       68:21, 73:6, 74:2, 74:8, 97:18
overcome [2] - 44:15, 64:4                   Photoshop [10] - 6:3, 7:4, 10:23, 14:9,     prepared [1] - 41:4
overheat [1] - 44:14                          14:12, 15:13, 16:5, 24:18, 30:10,          PRESENT [1] - 2:18
oversees [1] - 35:8                           30:25                                      presentation [2] - 54:14, 68:12
own [1] - 27:14                              Pickering [2] - 2:13, 2:16                  presentations [1] - 42:2
                                             pictorially [1] - 30:20                     presenting [2] - 3:24, 4:9
                     P                       picture [6] - 6:8, 12:12, 15:10, 19:11,     pressure [21] - 43:14, 43:15, 43:18,
                                              19:12, 98:10                                51:13, 61:4, 61:7, 61:8, 61:16, 61:17,
page [1] - 4:25                              pictures [1] - 26:22                         61:18, 61:23, 62:4, 62:5, 62:10, 62:12,
parallel [1] - 14:10                         piece [3] - 16:10, 22:22, 26:14              63:4, 63:6, 63:19, 66:23, 74:5
parameter [1] - 18:3
                                             pin [2] - 8:6, 8:7                          pretty [1] - 87:11
parameters [4] - 9:23, 9:24, 18:12, 19:1
                                             pink [4] - 86:7, 86:8, 87:1, 87:2           prevent [4] - 64:16, 64:17, 65:20, 68:2
part [18] - 4:13, 6:10, 11:18, 14:8, 19:9,   pipe [9] - 43:9, 43:10, 43:12, 43:16,       prevents [2] - 66:11, 67:25
 24:9, 25:13, 25:15, 29:19, 29:25,
                                              43:17, 43:19, 51:12, 51:13, 62:11          previous [4] - 89:19, 89:23, 93:20, 98:5
 32:10, 38:12, 38:13, 68:11, 91:25,
                                             pipes [2] - 61:5, 62:4                      previously [5] - 4:19, 57:11, 58:3, 58:8,
 96:16
                                                                                                                                       12


 68:20                                      pushes [2] - 13:1, 51:13                     84:18
primarily [1] - 51:2                        put [18] - 8:6, 9:14, 12:16, 18:4, 26:6,    red-colored [1] - 49:7
problem [3] - 14:8, 44:15, 64:4              28:17, 28:20, 28:21, 28:24, 29:1,          ref [1] - 57:15
proceed [1] - 21:20                          29:12, 29:14, 30:9, 32:6, 39:3, 82:5,      refer [4] - 13:23, 42:15, 60:2, 60:6
proceedings [2] - 99:7, 100:5                92:13, 97:3                                reference [17] - 17:2, 17:3, 17:4, 17:8,
PROCEEDINGS [1] - 1:16                      putting [1] - 32:6                           17:19, 52:4, 52:8, 52:14, 53:5, 57:14,
process [2] - 24:6, 29:4                    PW [1] - 77:4                                57:19, 64:12, 75:15, 75:20, 93:2, 93:5
processing [1] - 6:1                        PWM [14] - 48:4, 48:10, 48:25, 52:22,       referenced [1] - 52:18
processor [132] - 11:3, 14:5, 14:15,         52:23, 55:4, 75:17, 76:5, 77:7, 77:8,      referred [4] - 45:1, 45:10, 45:18, 82:13
 14:19, 14:24, 15:10, 15:11, 15:16,          79:23, 80:5, 81:19, 91:13                  referring [1] - 78:11
 16:7, 19:6, 19:9, 24:12, 24:19, 25:1,                                                  refers [3] - 64:22, 64:23, 82:11
 25:5, 25:6, 25:11, 29:11, 29:12, 29:18,                        Q                       regarding [5] - 42:1, 46:1, 50:5, 69:6,
 29:20, 29:22, 29:23, 29:25, 30:7,                                                       92:3
 30:23, 30:24, 31:5, 31:12, 31:13, 43:3,    quality [2] - 10:6, 10:12                   register [3] - 35:17, 38:4, 38:5
 44:9, 44:12, 44:13, 44:19, 45:6, 45:8,     questions [5] - 42:1, 73:13, 84:25, 88:9,   regular [3] - 38:22, 96:13, 96:22
 45:10, 45:14, 45:16, 46:4, 46:24, 47:2,     88:12                                      regulate [8] - 6:23, 42:18, 44:18, 45:4,
 47:4, 47:8, 52:7, 58:7, 58:8, 58:10,       quickly [5] - 28:25, 53:17, 53:20, 70:10     45:22, 57:12, 64:10
 58:19, 58:20, 58:21, 59:11, 59:13,         quite [5] - 7:15, 7:21, 9:7, 27:25, 35:4    regulated [1] - 84:12
 59:15, 59:17, 60:1, 60:2, 60:4, 60:6,      quote [1] - 6:23                            regulating [3] - 42:11, 57:17, 64:13
 60:9, 60:12, 60:14, 60:23, 61:2, 61:9,     quoted [1] - 84:5                           regulation [12] - 6:17, 6:18, 16:9, 19:8,
 61:11, 61:16, 61:20, 61:22, 62:1, 62:6,                                                 40:19, 41:6, 41:12, 42:8, 42:21, 57:10,
 62:13, 62:20, 63:1, 63:3, 63:9, 63:12,                         R                        96:14, 96:22
 63:15, 63:17, 63:22, 63:25, 64:2, 64:3,                                                regulator [121] - 14:17, 14:18, 14:21,
 64:17, 64:19, 65:4, 65:9, 65:10, 65:14,    raise [4] - 39:3, 65:15, 72:23, 97:20        14:24, 15:4, 15:15, 15:25, 16:8, 16:13,
 65:17, 65:22, 66:1, 66:2, 66:4, 66:7,      raises [2] - 67:4, 73:7                      19:5, 19:7, 20:23, 21:10, 23:16, 27:12,
 66:16, 66:21, 66:25, 67:5, 67:6, 67:9,     raising [1] - 66:6                           27:13, 31:9, 31:24, 32:11, 32:12,
 68:22, 68:24, 68:25, 69:7, 69:9, 69:10,    range [7] - 9:16, 57:22, 58:10, 58:14,       32:14, 33:3, 33:13, 33:19, 33:25, 34:8,
 71:4, 71:5, 71:8, 71:12, 72:13, 72:24,      58:24, 67:15, 67:22                         34:10, 34:24, 35:20, 35:21, 36:7,
 73:2, 73:6, 73:8, 73:21, 73:23, 74:4,      Rassam [2] - 2:19, 4:11                      42:17, 44:24, 44:25, 45:4, 45:9, 45:11,
 74:11, 75:25, 83:13, 83:21, 84:2,          rate [1] - 8:14                              45:17, 46:2, 46:5, 46:6, 46:10, 46:13,
 96:15, 96:17, 96:20, 97:17, 97:19          read [6] - 27:2, 77:4, 90:8, 90:12, 90:14    46:15, 46:18, 46:22, 46:23, 47:2, 47:3,
processors [2] - 6:1, 6:19                  reading [2] - 64:25, 93:3                    47:6, 47:19, 47:20, 47:25, 48:5, 49:2,
produce [1] - 76:4                          reads [1] - 31:25                            49:3, 49:4, 49:6, 49:8, 49:11, 49:13,
profit [2] - 25:13, 25:15                   ready [1] - 4:17                             49:16, 49:21, 49:24, 50:3, 50:9, 50:13,
program [4] - 29:6, 29:19, 29:25, 94:16     reality [1] - 7:14                           50:20, 51:2, 51:6, 51:21, 53:4, 54:1,
programmability [2] - 30:8, 31:19           realize [2] - 25:24, 29:6                    55:5, 55:8, 56:21, 57:6, 58:3, 58:6,
programmable [1] - 5:2                      realized [2] - 10:5, 55:12                   59:3, 60:14, 62:17, 62:22, 63:21,
Programmable [2] - 31:16, 74:19             really [14] - 16:18, 20:17, 25:19, 26:4,     65:11, 65:13, 65:25, 66:13, 66:14,
programmed [1] - 30:5                        27:23, 28:1, 28:13, 31:18, 32:25,           66:18, 67:2, 67:3, 69:12, 69:18, 69:22,
programming [2] - 30:3, 30:16                37:18, 40:15, 59:15, 88:22, 97:6            71:6, 71:14, 72:25, 73:5, 75:3, 75:9,
propagates [1] - 74:1                       realtime [2] - 28:16, 31:4                   76:7, 84:13, 85:20, 85:25, 89:5, 89:7,
proper [1] - 45:6                           reason [2] - 20:20, 24:7                     89:21, 90:15, 91:4, 93:22, 94:5, 94:20,
properly [10] - 25:18, 44:8, 44:10, 58:9,   reasons [1] - 15:18                          96:14, 96:23, 96:25, 97:7, 97:10,
 58:11, 58:15, 58:21, 58:22, 67:9,          recalibrate [1] - 54:5                       97:17
 91:25                                      receive [13] - 17:4, 26:18, 26:19, 26:21,   regulators [20] - 5:12, 5:22, 6:20, 26:9,
provide [5] - 8:5, 29:22, 30:1, 31:9,        44:20, 52:8, 52:10, 58:9, 58:10, 58:11,     42:10, 42:12, 42:16, 42:22, 44:17,
 70:16                                       58:19, 85:16                                44:18, 44:21, 45:21, 45:23, 57:11,
provided [3] - 51:1, 51:17, 52:2            receives [12] - 14:24, 44:10, 44:25,         57:12, 58:25, 64:7, 64:9, 74:14
provides [4] - 83:10, 83:18, 83:19,          45:16, 52:1, 52:4, 58:12, 58:22, 69:6,     relate [1] - 87:7
 86:22                                       70:25, 85:19, 93:23                        related [2] - 21:7, 65:2
providing [2] - 66:9, 92:7                  receiving [2] - 44:11, 58:21                relates [1] - 97:6
provisional [2] - 36:4, 90:20               recess [1] - 54:17                          relationship [5] - 12:4, 20:18, 20:20,
published [1] - 10:16                       reconfigure [1] - 46:6                       21:5
pull [3] - 14:1, 96:7, 97:2                 record [2] - 3:6, 100:4                     relatively [2] - 61:5, 62:4
pulse [13] - 48:4, 48:9, 48:25, 52:21,      rectangle [8] - 7:11, 7:12, 13:18, 14:16,   relay [1] - 22:25
 53:2, 55:3, 56:3, 56:5, 69:21, 69:25,       38:3, 48:7                                 relevant [1] - 39:6
 72:20, 72:22, 75:17                        rectangles [1] - 27:23                      reliability [4] - 9:7, 9:14, 9:24
purple [10] - 11:14, 16:24, 18:5, 22:16,    red [15] - 22:2, 22:19, 25:5, 46:17,        reliable [6] - 9:9, 9:12, 9:20, 16:13, 26:1,
 32:3, 84:10, 84:11, 84:12, 86:9, 86:10      46:19, 46:21, 49:7, 49:25, 72:20,           31:15
purposes [1] - 60:3                          75:10, 75:13, 75:15, 84:10, 84:12,         remain [1] - 28:8
                                                                                                                                    13


remaining [1] - 25:17                        53:9, 53:25, 54:15, 54:20, 54:24,           sells [1] - 9:10
remember [11] - 10:4, 29:20, 29:21,          55:16, 55:19, 56:12, 56:17, 56:23,          send [3] - 87:12, 87:20, 93:8
  29:23, 29:24, 29:25, 30:6, 30:13, 31:6,    57:8, 59:22, 60:1, 68:6, 68:10, 68:13,      sending [2] - 37:5, 57:4
  34:20, 94:16                               68:16, 68:19, 69:17, 71:22, 73:15,          sends [1] - 57:2
remembers [2] - 30:15, 31:1                  76:12, 77:5, 77:9, 77:11, 77:16, 77:18,     sense [93] - 33:11, 33:21, 33:23, 35:17,
remote [1] - 85:4                            77:22, 78:1, 78:12, 78:18, 80:18,            37:20, 38:1, 48:7, 48:8, 54:25, 55:2,
remove [1] - 48:21                           80:22, 81:1, 81:20, 81:24, 83:2, 83:6,       55:19, 55:22, 55:24, 55:25, 56:23,
rendering [4] - 7:4, 14:9, 16:6, 59:16       85:2, 85:10, 88:11, 95:8, 95:12              56:25, 57:2, 57:4, 69:23, 69:24, 70:12,
renderings [1] - 24:19                      run [6] - 22:11, 23:4, 43:24, 59:18, 68:8,    70:14, 70:15, 71:25, 72:1, 72:6, 75:23,
Renee [2] - 2:9, 4:1                         88:8                                         75:24, 76:1, 76:3, 76:9, 76:17, 76:20,
replaced [1] - 35:10                        running [4] - 22:9, 23:1, 24:10, 84:24        76:25, 78:4, 78:5, 78:6, 78:18, 78:19,
report [1] - 10:16                          runs [1] - 23:1                               78:20, 78:21, 78:23, 78:24, 78:25,
REPORTER [1] - 2:21                         Russ [1] - 3:17                               79:1, 79:3, 79:4, 79:10, 79:12, 79:13,
Reporter [1] - 100:13                                                                     79:15, 79:16, 79:19, 79:20, 79:21,
represent [3] - 12:24, 52:17, 52:20                             S                         79:24, 80:2, 80:3, 80:7, 80:8, 80:11,
represented [1] - 86:6                                                                    80:12, 80:15, 80:24, 81:5, 82:10,
represents [4] - 6:9, 58:17, 58:18, 86:9    safe [4] - 27:7, 28:19, 28:20, 29:1           82:12, 85:25, 86:3, 86:5, 86:20, 86:25,
require [2] - 28:10, 44:8                   safety [1] - 18:9                             87:8, 87:13, 87:14, 87:23, 87:24,
                                            Salmon [1] - 2:3                              95:23, 96:1
requires [3] - 28:9, 95:22, 95:23
                                            SARRAFZADEH [60] - 4:20, 4:22, 11:22,        senses [4] - 36:12, 71:3, 85:19, 86:21
reside [1] - 27:19
                                             13:15, 13:18, 17:16, 17:22, 17:25,          Sensing [2] - 31:17, 74:20
resistance [4] - 12:6, 12:9, 19:24, 20:1
                                             18:19, 19:3, 19:16, 19:19, 19:23, 20:3,     sensing [3] - 32:3, 74:22, 74:25
resistors [1] - 26:14
                                             20:5, 21:4, 21:12, 21:14, 21:16, 21:20,     sensitive [1] - 10:20
respect [1] - 54:21
                                             23:21, 32:13, 32:19, 32:22, 33:17,          sensor [14] - 30:17, 30:18, 30:22, 31:1,
respectfully [1] - 90:21
                                             33:23, 36:17, 36:21, 36:24, 37:8,            36:12, 61:7, 62:5, 62:12, 85:18, 86:21,
respond [1] - 95:7
                                             37:11, 37:13, 38:11, 38:25, 39:8,            87:20, 90:4, 90:6, 90:8
response [3] - 23:7, 81:18, 88:15
                                             39:14, 39:20, 39:25, 40:8, 40:10,           sent [3] - 39:22, 72:7, 87:1
responsibility [3] - 8:2, 8:3, 54:11
                                             40:13, 41:2, 88:17, 88:20, 88:24,           separate [1] - 32:20
responsible [11] - 7:3, 7:7, 14:18,
                                             91:12, 91:22, 92:12, 92:19, 92:22,          September [1] - 10:16
  14:22, 14:25, 15:4, 15:25, 16:11,
                                             93:1, 93:13, 93:19, 94:12, 94:25, 95:4,     set [4] - 14:4, 26:12, 52:23, 82:20
  22:10, 22:12, 27:15
                                             95:6, 98:3, 98:16, 98:19                    sets [1] - 84:2
rest [4] - 5:22, 6:22, 40:16, 49:20
                                            Sarrafzadeh [2] - 3:23, 88:15                shapes [1] - 11:15
resting [2] - 22:21, 22:23
                                            scale [2] - 23:24, 24:4                      share [1] - 94:23
resume [1] - 31:12
                                            scarce [1] - 28:13                           ship [1] - 30:4
return [1] - 14:11
                                            scenario [3] - 62:3, 63:15, 72:13            shipped [1] - 29:15
returning [1] - 50:11
                                            Schaumberg [1] - 8:18                        short [1] - 84:24
rid [1] - 25:14
                                            Schmitt [2] - 2:19, 4:10                     show [16] - 5:21, 6:21, 12:15, 12:20,
right-hand [7] - 49:18, 60:25, 65:9,
                                            screen [9] - 55:14, 69:14, 69:25, 70:1,       12:21, 13:12, 19:6, 24:3, 25:4, 26:7,
  85:17, 86:3, 96:13, 97:9
                                             70:12, 78:16, 80:20, 95:19, 95:24            33:9, 43:25, 44:4, 59:19, 85:10, 90:1
rigorous [1] - 35:2
                                            searches [1] - 16:4                          showed [1] - 90:7
rigorously [1] - 35:9
                                            seated [1] - 54:18                           showing [24] - 4:24, 7:10, 7:13, 7:17,
rise [1] - 71:17
                                            second [8] - 17:14, 22:20, 22:25, 23:2,       7:19, 8:5, 11:8, 13:7, 14:4, 14:13,
rising [2] - 64:6, 68:2
                                             24:5, 33:16, 64:23                           14:14, 14:16, 16:2, 19:4, 25:1, 26:18,
Riverway [1] - 2:7                          section [1] - 7:10                            30:9, 30:17, 30:20, 49:12, 61:7, 96:22,
RMR [2] - 2:21, 100:12                      sections [1] - 5:8                            96:24, 97:14
role [1] - 6:18                             see [61] - 4:24, 5:3, 7:1, 7:18, 9:22,       shown [79] - 6:8, 8:13, 8:15, 11:14,
roll [2] - 4:17, 41:7                        13:18, 13:20, 13:25, 15:2, 15:9, 15:11,      12:19, 16:23, 18:5, 19:6, 21:24, 22:19,
Ronald [1] - 2:6                             16:15, 20:6, 20:9, 20:16, 21:24, 22:13,      25:5, 26:23, 31:23, 32:3, 33:4, 36:5,
Ronnie [1] - 3:15                            23:22, 27:22, 27:23, 33:10, 34:2,            37:16, 42:6, 42:23, 43:13, 43:25,
room [6] - 39:1, 53:12, 53:13, 66:3, 74:9    34:15, 35:5, 35:16, 35:17, 35:19,            44:13, 45:7, 46:17, 48:17, 49:7, 51:21,
Room [1] - 2:22                              35:22, 35:23, 36:13, 36:14, 36:24,           52:3, 52:16, 52:23, 55:19, 55:23,
rothauge [1] - 2:9                           37:14, 37:23, 37:25, 38:2, 39:1, 40:19,      55:24, 56:5, 59:2, 60:25, 61:14, 62:4,
ROTHAUGE [1] - 4:1                           45:11, 49:24, 58:17, 63:11, 69:13,           62:9, 62:12, 62:21, 63:1, 63:6, 63:22,
Rothauge [1] - 4:1                           70:11, 72:15, 75:9, 77:18, 77:24,            65:21, 65:23, 66:6, 66:16, 70:12,
roughly [1] - 23:12                          78:15, 82:10, 84:8, 85:17, 86:14,            70:22, 72:20, 73:11, 74:3, 74:7, 74:17,
Rowan [3] - 2:15, 4:8, 41:13                 86:21, 89:20, 89:22, 90:11, 92:24,           74:18, 75:10, 75:12, 75:22, 76:1,
ROWAN [62] - 42:4, 46:12, 46:17, 47:11,      93:7, 99:1                                   76:20, 77:23, 80:19, 81:3, 83:8, 84:1,
  47:14, 47:17, 48:15, 48:19, 49:15,        seem [2] - 9:17, 97:5                         84:3, 84:17, 84:20, 85:14, 86:4, 86:7,
  49:18, 49:20, 49:23, 50:7, 50:13,         sees [1] - 27:21                              88:4, 90:18, 90:24, 94:14, 95:19,
  50:16, 50:25, 51:10, 51:15, 51:19,        selfish [1] - 88:7                            95:24, 96:12
                                                                                                                                      14


shows [11] - 8:7, 12:16, 22:3, 23:25,         slides [2] - 4:18, 26:12                     steps [4] - 39:4, 39:9, 49:5
 35:21, 44:23, 47:19, 47:21, 69:11,           slight [4] - 15:3, 24:13, 96:6               still [4] - 53:20, 66:8, 67:21, 74:10
 75:3, 94:9                                   slightly [2] - 67:20, 82:14                  stop [1] - 88:9
sic [1] - 42:15                               slow [6] - 8:23, 10:25, 15:5, 25:22,         stops [3] - 62:8, 63:18, 68:25
side [22] - 12:14, 13:4, 16:17, 24:12,         67:18, 92:18                                stopwatch [3] - 22:2, 22:18
 37:1, 47:25, 49:18, 52:3, 60:25, 65:9,       slower [1] - 85:4                            store [3] - 27:11, 40:1, 87:5
 66:12, 68:22, 84:8, 85:17, 86:3, 95:2,       slowing [1] - 67:19                          stored [3] - 40:6, 40:10, 88:3
 96:13, 97:4, 97:5, 97:9                      slows [1] - 67:21                            stores [1] - 94:14
side-by-side [1] - 66:12                      small [7] - 7:10, 8:8, 47:13, 47:14,         story [1] - 10:4
signal [60] - 38:17, 39:10, 39:11, 39:22,      50:21, 51:3, 82:11                          Street [2] - 2:3, 2:13
 39:23, 52:16, 52:17, 52:20, 52:21,           smaller [2] - 30:18, 30:21                   student [3] - 34:21, 35:7, 98:14
 55:22, 55:25, 56:1, 56:2, 57:1, 57:2,        socket [2] - 11:11, 14:21                    students [2] - 5:7, 11:9
 57:4, 70:14, 70:16, 70:21, 72:3, 72:5,       someone [2] - 9:1, 15:12                     stuff [2] - 29:1, 59:21
 72:6, 72:9, 72:11, 73:19, 73:21, 75:16,      sometimes [2] - 26:15, 60:17                 submitted [1] - 4:18
 76:1, 76:4, 76:5, 76:16, 76:19, 76:21,       somewhat [1] - 50:12                         subsequent [5] - 66:8, 67:13, 71:16,
 76:22, 76:24, 77:2, 77:6, 78:23, 79:1,       somewhere [2] - 10:9, 58:24                   84:21, 97:21
 79:6, 79:7, 79:14, 79:17, 79:18, 79:21,      soon [1] - 62:11                             subsequently [6] - 65:17, 67:6, 71:8,
 79:22, 79:25, 80:1, 80:4, 81:9, 82:4,        sophisticated [1] - 6:5                       73:2, 73:8, 83:21
 82:5, 82:15, 82:21, 82:23                    sorry [8] - 48:15, 62:2, 67:1, 69:14,        sudden [7] - 61:11, 61:15, 61:18, 61:21,
signals [2] - 38:14, 38:20                     79:4, 85:4, 85:7, 92:16                      62:7, 62:10, 63:7
signature [3] - 100:6, 100:7                  sort [5] - 8:6, 30:20, 48:20, 76:12, 92:19   suddenly [7] - 62:14, 63:1, 63:6, 63:10,
signed [1] - 100:7                            sorts [1] - 15:24                             63:17, 66:21, 74:4
signing [1] - 100:3                           sounded [1] - 37:10                          Suite [3] - 2:4, 2:7, 2:10
similar [5] - 14:1, 22:9, 27:4, 93:5, 97:10   source [4] - 12:15, 13:1, 15:2, 44:2         summary [1] - 28:9
similarly [2] - 61:24, 81:1                   sources [4] - 11:2, 43:20, 43:22             summersgill [1] - 2:12
simple [5] - 11:8, 11:10, 22:7, 23:9,         space [1] - 83:19                            Summersgill [1] - 4:4
 44:23                                        Sparkman [2] - 2:3, 3:8                      SUMMERSGILL [6] - 4:7, 41:4, 41:8,
simpler [1] - 23:9                            spec [2] - 25:25, 29:12                       41:10, 41:20, 41:23
simply [7] - 6:25, 20:23, 21:18, 49:12,       specific [5] - 14:15, 42:10, 57:19, 57:22,   super [2] - 6:11, 23:4
 57:17, 59:7, 64:13                            90:7                                        supplied [46] - 42:18, 44:12, 44:18,
simultaneously [1] - 40:4                     specifically [2] - 90:22, 91:2                45:9, 45:14, 46:4, 46:25, 47:2, 47:4,
site [3] - 11:3, 24:14, 29:5                  specification [2] - 95:16, 95:18              47:7, 50:1, 50:9, 50:19, 52:13, 52:19,
situation [5] - 60:7, 61:16, 66:5, 79:3,      speed [10] - 8:22, 9:23, 10:10, 10:18,        52:21, 53:4, 53:6, 54:3, 54:6, 54:7,
 80:2                                          16:11, 31:14, 67:14, 67:15, 67:19,           54:8, 55:7, 55:21, 56:24, 57:6, 57:21,
six [1] - 5:8                                  67:21                                        60:14, 64:17, 64:19, 70:5, 70:13,
skill [1] - 34:17                             speeds [1] - 67:22                            70:17, 71:15, 71:24, 72:2, 72:17,
skip [4] - 71:19, 74:12, 84:23, 85:2          spend [4] - 5:13, 5:17, 11:6, 68:8            72:19, 72:24, 73:1, 74:11, 75:16, 80:9,
sleep [4] - 63:18, 74:4, 83:21, 96:20         spike [14] - 62:16, 63:22, 64:1, 69:1,        81:7, 86:10, 87:8
sleeping [12] - 60:23, 61:9, 61:21,            71:16, 71:17, 74:6, 74:9, 83:22, 83:23,     supplies [8] - 44:1, 44:3, 46:7, 49:2,
 62:21, 65:10, 66:2, 66:7, 66:17, 67:6,        83:24, 96:21, 97:19                          49:6, 55:5, 75:10, 86:13
 71:5, 84:3, 96:15                            spikes [5] - 63:20, 63:24, 64:6, 64:16,      Supply [2] - 31:17, 74:19
slide [110] - 8:6, 12:3, 12:14, 13:8,          68:2                                        supply [18] - 11:10, 11:13, 12:2, 13:4,
 14:13, 15:9, 16:2, 18:8, 19:3, 20:17,        staff [1] - 54:11                             32:2, 43:20, 46:3, 46:24, 50:13, 52:6,
 22:13, 33:18, 33:20, 34:4, 42:6, 42:23,      standard [4] - 19:16, 19:24, 37:7             53:16, 53:18, 53:19, 53:22, 58:4,
 43:4, 43:13, 43:25, 44:13, 44:15,            standards [1] - 19:25                         70:21, 73:7, 75:25
 44:23, 45:3, 45:7, 45:23, 46:17, 46:18,                                                   supplying [2] - 44:4, 58:6
                                              standing [1] - 24:1
 47:18, 47:21, 48:11, 48:12, 48:13,                                                        support [2] - 2:18, 2:18
                                              start [4] - 22:1, 61:23, 68:16, 76:12
 48:16, 48:22, 48:24, 49:1, 49:6, 50:3,                                                    supposed [4] - 17:8, 18:10, 52:8, 98:9
                                              started [7] - 10:7, 34:20, 35:11, 63:9,
 51:22, 51:24, 52:16, 52:23, 54:9,                                                         switch [6] - 7:1, 7:21, 10:23, 53:11,
                                               89:1, 89:13, 89:14
 54:21, 54:24, 55:10, 55:24, 56:6,                                                          53:13, 53:14
                                              starting [6] - 3:6, 31:8, 36:13, 56:10,
 57:11, 57:25, 58:16, 59:13, 60:20,                                                        switches [10] - 7:1, 52:25, 53:8, 53:9,
                                               84:15, 84:19
 60:25, 61:25, 62:5, 62:19, 62:20, 63:2,                                                    53:10, 53:15, 53:16, 54:5, 56:7, 72:23
                                              starts [3] - 25:22, 63:3, 65:22
 63:14, 63:23, 65:7, 65:22, 66:6, 66:12,                                                   symbol [1] - 38:2
                                              State [1] - 2:13
 67:10, 68:16, 69:11, 70:22, 73:11,                                                        synonym [1] - 21:3
                                              state [4] - 3:5, 65:4, 65:5, 94:2
 73:17, 74:3, 74:17, 74:18, 75:2, 75:7,                                                    system [25] - 5:23, 6:22, 8:12, 11:4,
                                              states [3] - 85:24, 86:18, 87:4
 75:22, 76:5, 76:20, 77:18, 83:6, 83:13,                                                    12:11, 13:8, 13:22, 13:24, 14:20,
                                              STATES [2] - 1:1, 1:18
 84:1, 84:4, 84:8, 85:2, 85:7, 85:8,                                                        16:13, 23:11, 23:18, 23:19, 25:4,
 85:18, 85:23, 86:18, 87:3, 89:4, 89:14,      States [1] - 2:22
                                              static [2] - 25:7, 25:8                       25:22, 25:25, 26:1, 28:4, 28:7, 31:4,
 89:19, 90:15, 93:20, 95:19, 96:7, 96:8,                                                    39:8, 93:3
 96:9, 97:13, 97:14, 98:5, 98:6               step [2] - 39:2, 71:22
                                                                                           systems [3] - 6:7, 8:14, 23:15
                                                                                                                                         15


                                               91:16, 92:1, 92:18, 92:21, 92:24,              36:14, 37:1, 38:5, 48:2, 48:3, 48:9,
                    T
                                               93:12, 93:16, 94:8, 94:22, 95:3, 95:5,         48:10, 48:24, 55:2, 76:2, 76:3, 86:6,
Tabaian [1] - 3:3                              95:7, 95:11, 97:25, 98:15, 98:18,              92:20
TABAIAN [1] - 1:3                              98:20, 98:25                                 tried [3] - 12:13, 22:1, 22:17
talks [17] - 32:15, 33:8, 33:25, 34:6,       thereby [1] - 84:3                             tries [3] - 16:20, 21:7, 84:13
  35:20, 37:18, 37:20, 65:1, 83:7, 89:5,     therefore [4] - 8:8, 16:7, 27:7, 84:15         true [1] - 80:8
  89:6, 89:9, 90:2, 90:7, 96:9, 97:9         thermometer [2] - 30:17, 30:20                 try [2] - 62:19, 70:6
target [9] - 47:4, 52:5, 52:14, 52:18,       they've [3] - 41:22, 44:21, 45:25              trying [7] - 59:7, 59:10, 62:23, 67:11,
  53:5, 57:14, 57:18, 75:15, 75:19           Third [1] - 2:22                                 90:14, 95:14, 96:23
task [3] - 6:10, 24:5, 27:24                 third [10] - 22:17, 22:18, 22:20, 22:25,       turn [21] - 7:2, 13:5, 28:4, 28:5, 28:7,
tax [1] - 14:11                                23:1, 23:2, 23:3, 23:5, 23:12, 23:14           29:16, 44:23, 45:23, 53:10, 53:16,
teach [6] - 5:6, 11:8, 22:8, 28:18, 41:17,   Thomas [1] - 2:18                                53:17, 53:20, 54:9, 57:11, 57:25, 65:7,
  98:13                                      three [7] - 9:23, 12:1, 22:13, 22:15,            67:10, 74:17, 76:6, 83:6
teaching [1] - 5:6                             23:19, 58:23, 75:4                           turned [4] - 35:3, 60:25, 62:11, 63:9
team [2] - 4:5, 34:23                        three-phase [2] - 22:15, 23:19                 turning [8] - 44:15, 53:11, 61:14, 62:8,
technique [7] - 16:21, 57:10, 57:16,         threshold [3] - 58:12, 58:13, 84:17              63:2, 63:19, 74:5, 75:7
  57:19, 59:10, 64:15, 65:8                  throughout [8] - 5:5, 6:1, 6:19, 9:22,         turns [4] - 49:25, 56:7, 62:9, 62:14
TECHNOLOGY [1] - 1:15                          14:23, 27:8, 30:23, 33:2                     TUTORIAL [1] - 1:15
technology [8] - 3:3, 41:6, 41:12, 41:18,    throw [3] - 25:13, 25:16, 83:4                 tutorial [25] - 3:3, 3:24, 4:9, 4:17, 5:8,
  42:14, 42:22, 56:19, 58:2                  timing [2] - 54:4                                6:17, 9:23, 14:23, 32:7, 33:3, 40:24,
temperature [62] - 15:20, 15:21, 17:6,       tiny [2] - 8:20, 30:18                           41:14, 42:6, 60:3, 89:12, 89:13, 89:23,
  30:16, 30:22, 30:23, 31:1, 33:5, 34:12,    tired [1] - 23:4                                 90:6, 90:19, 91:3, 92:14, 96:4, 96:7,
  34:13, 36:10, 36:11, 36:12, 36:13,         title [5] - 4:25, 5:4, 20:9, 31:16, 40:16        96:8, 97:23
  36:25, 37:4, 37:5, 37:21, 40:21, 52:11,    titled [1] - 100:5                             two [36] - 5:13, 7:21, 10:1, 11:2, 14:6,
  74:23, 74:24, 79:9, 79:12, 79:13,          toaster [1] - 11:18                              15:13, 16:2, 16:16, 16:19, 18:12,
  79:16, 79:19, 79:24, 80:2, 80:10,          today [16] - 3:2, 4:9, 4:23, 5:1, 5:8, 5:25,     18:18, 18:22, 19:7, 21:21, 22:21,
  80:12, 81:11, 81:15, 85:16, 85:18,           6:20, 15:3, 26:6, 32:7, 35:9, 40:14,           22:22, 23:13, 24:1, 24:7, 24:22, 28:1,
  85:19, 85:20, 86:19, 86:21, 86:22,           40:18, 40:24, 98:20, 99:1                      29:2, 35:21, 47:5, 47:21, 49:12, 51:8,
  86:24, 87:2, 87:7, 87:10, 87:12, 87:16,    Todd [2] - 2:15, 4:12                            51:10, 53:9, 64:21, 81:24, 84:9, 89:9,
  87:18, 87:19, 87:20, 87:21, 87:25,         together [10] - 5:20, 5:21, 26:11, 32:6,         97:4, 98:11
  89:11, 90:4, 90:6, 90:8, 91:2, 93:23,        32:7, 34:15, 51:15, 80:8, 98:21, 98:22       two-phase [1] - 35:21
  94:19                                      tomorrow [7] - 4:14, 91:17, 95:14,             TX [1] - 2:8
tenth [1] - 47:7                               98:21, 98:22, 98:23, 99:1                    type [5] - 7:18, 11:8, 37:2, 82:8, 82:11
term [9] - 11:20, 19:15, 20:6, 20:7, 20:9,   top [6] - 6:9, 7:12, 15:10, 22:16, 38:3,       types [14] - 10:1, 21:21, 24:22, 27:19,
  20:16, 34:2, 64:20, 80:15                    93:7                                           28:1, 29:2, 30:11, 42:9, 42:19, 43:1,
terms [12] - 5:1, 5:3, 19:15, 20:2, 20:25,   topic [2] - 23:21, 42:7                          43:22, 47:21, 69:18, 81:24
  39:17, 40:17, 73:15, 89:3, 94:5, 96:1      topics [1] - 42:7                              typical [7] - 6:24, 7:14, 8:1, 26:22,
Texas [2] - 3:10, 3:18                       totally [1] - 98:10                              27:21, 30:17, 39:14
THE [140] - 1:1, 1:2, 1:17, 2:2, 2:9, 3:2,   trace [1] - 78:1                               typically [13] - 12:19, 12:21, 13:23,
  3:11, 3:13, 3:25, 4:6, 4:15, 4:21,         track [5] - 22:9, 22:11, 23:1, 23:2, 30:22       28:12, 28:17, 28:18, 30:18, 40:10,
  11:20, 13:14, 13:17, 17:14, 17:17,         trade [2] - 35:1, 35:11                          45:1, 45:10, 45:18, 56:13
  17:24, 18:16, 19:2, 19:14, 19:18,          trade-off [2] - 35:1, 35:11
  19:22, 20:1, 20:4, 20:25, 21:9, 21:13,     traffic [2] - 27:4, 27:5                                           U
  21:15, 21:19, 23:20, 32:9, 32:18,          train [3] - 10:10, 10:11, 24:9
  32:21, 33:15, 33:22, 36:15, 36:19,                                                        U.S [1] - 10:15
                                             trains [1] - 10:18
  36:22, 37:3, 37:9, 37:12, 38:9, 38:22,                                                    UCLA [2] - 5:7, 11:9
                                             transcript [2] - 100:4, 100:6
  39:7, 39:13, 39:17, 39:24, 40:6, 40:9,                                                    ultimately [1] - 70:25
                                             TRANSCRIPT [1] - 1:16
  40:12, 40:25, 41:3, 41:7, 41:9, 41:19,                                                    umbrella [1] - 92:13
                                             transforms [1] - 48:16
  41:22, 41:24, 46:9, 46:16, 47:9, 47:13,                                                   under [4] - 15:10, 61:16, 82:20, 92:13
                                             transient [1] - 83:23
  47:16, 48:11, 48:18, 49:9, 49:17,                                                         undergraduate [1] - 11:9
                                             transients [1] - 83:11
  49:19, 49:22, 50:4, 50:10, 50:15,                                                         understood [3] - 56:2, 92:6, 92:8
                                             transistor [2] - 7:8, 7:13
  50:24, 51:7, 51:14, 51:18, 53:7, 53:23,                                                   unintentional [4] - 63:8, 64:22, 65:3,
                                             transistors [10] - 6:25, 7:3, 7:14, 8:1,
  54:10, 54:16, 54:18, 54:23, 55:15,                                                         65:24
                                               8:7, 8:8, 10:23, 27:22, 29:10
  55:18, 56:9, 56:15, 56:22, 57:7, 59:19,                                                   unintentionally [2] - 60:15, 63:10
                                             transition [1] - 60:9
  59:24, 68:4, 68:7, 68:11, 68:15, 68:18,                                                   unit [1] - 19:20
                                             translate [2] - 38:16, 38:20
  69:16, 71:20, 73:14, 76:8, 77:3, 77:8,                                                    United [1] - 2:22
  77:10, 77:13, 77:17, 77:21, 77:25,         Transportation [1] - 10:15
                                                                                            UNITED [2] - 1:1, 1:18
  78:9, 78:17, 80:14, 80:21, 80:25,          trash [1] - 25:14
                                                                                            units [2] - 6:2, 56:13
  81:16, 81:23, 83:1, 83:4, 85:1, 85:9,      travel [1] - 96:19
                                                                                            University [1] - 5:7
  88:10, 88:12, 88:19, 88:21, 91:9,          triangle [16] - 16:15, 16:16, 16:22,
                                                                                            unless [5] - 13:5, 41:22, 84:24, 88:8,
                                                                                                                                     16


 98:25                                        17:13, 18:1, 18:12, 18:17, 18:20, 19:5,   voltages [1] - 57:22
unquote [1] - 6:23                            19:7, 19:8, 19:10, 19:23, 19:24, 20:8,    volts [52] - 12:17, 14:21, 14:22, 14:24,
unreliable [3] - 11:1, 15:6, 25:23            20:12, 20:18, 20:19, 20:21, 20:22,         15:16, 17:3, 17:20, 18:20, 20:13,
up [58] - 10:24, 11:23, 11:24, 13:3,          21:2, 21:6, 21:7, 21:10, 21:23, 23:16,     20:14, 29:22, 31:11, 44:4, 44:7, 44:10,
 15:12, 15:14, 15:25, 16:7, 20:11,            25:3, 26:9, 26:10, 27:12, 27:15, 29:7,     44:11, 44:12, 45:1, 45:5, 45:7, 45:12,
 20:12, 24:19, 25:5, 29:9, 30:24, 47:6,       29:19, 29:24, 30:1, 31:9, 31:10, 31:24,    45:13, 46:24, 47:1, 47:3, 47:5, 47:7,
 48:2, 49:10, 49:12, 55:17, 61:11,            32:5, 32:10, 32:12, 34:6, 34:9, 36:8,      50:14, 50:16, 50:18, 52:8, 52:9, 52:12,
 61:17, 61:22, 63:1, 63:20, 63:22,            37:20, 39:22, 41:5, 41:11, 42:7, 42:10,    52:13, 52:15, 53:4, 53:5, 56:16, 58:6,
 63:24, 64:6, 65:16, 65:18, 65:22, 66:3,      42:11, 42:12, 42:16, 42:17, 42:18,         58:9, 58:11, 58:21, 58:23, 59:4, 59:6,
 66:21, 67:6, 67:18, 67:21, 68:2, 69:21,      42:20, 42:22, 42:24, 43:13, 43:17,         59:8, 59:9, 60:16, 60:17
 69:25, 70:6, 71:8, 72:21, 73:2, 73:8,        43:20, 44:1, 44:3, 44:8, 44:16, 44:17,    vs [1] - 1:5
 77:6, 78:18, 81:19, 84:20, 85:7, 85:8,       44:18, 44:20, 44:21, 44:24, 44:25,
 86:8, 93:18, 95:9, 95:19, 96:7, 96:17,       45:1, 45:2, 45:3, 45:4, 45:6, 45:7,                           W
 96:18, 97:2, 97:4                            45:8, 45:9, 45:10, 45:11, 45:13, 45:17,
upper [12] - 48:3, 48:7, 48:10, 48:25,        45:21, 45:22, 45:23, 46:2, 46:3, 46:5,    wakes [10] - 61:11, 61:22, 63:1, 65:22,
 52:22, 52:25, 55:1, 55:3, 56:3, 69:25,       46:7, 46:15, 46:18, 46:19, 46:20,          66:21, 67:6, 71:8, 73:2, 73:8, 96:17
 70:12, 72:21                                 46:22, 46:23, 46:25, 47:4, 47:6, 47:19,   waking [1] - 65:17
useful [1] - 40:24                            47:20, 47:21, 47:24, 47:25, 48:5,         walk [3] - 29:3, 49:5, 85:6
user [5] - 15:7, 16:3, 30:10, 31:5, 39:11     48:22, 48:23, 49:1, 49:2, 49:3, 49:6,     walked [1] - 73:15
uses [2] - 50:4, 70:4                         50:1, 50:2, 50:5, 50:9, 50:13, 50:20,     WALKER [1] - 100:12
                                              51:2, 51:4, 51:5, 51:8, 51:10, 51:12,     Walker [2] - 2:21, 100:11
                                              51:15, 51:19, 51:20, 51:21, 51:24,
                     V                                                                  wall [4] - 7:1, 11:11, 14:20, 43:23
                                              51:25, 52:1, 52:4, 52:5, 52:8, 52:10,     wants [5] - 46:23, 50:13, 61:12, 74:24,
vacuum [1] - 81:22                            52:13, 52:14, 52:18, 52:19, 53:5,          96:14
value [17] - 20:12, 52:9, 56:2, 57:1, 58:5,   53:16, 53:18, 53:19, 53:22, 53:25,        Washington [1] - 2:17
 61:21, 62:12, 65:11, 66:10, 67:5, 73:1,      54:1, 54:3, 54:5, 54:6, 54:7, 55:5,       watch [2] - 8:15, 30:5
 76:21, 78:22, 79:10, 80:11, 87:13,           56:20, 56:21, 57:6, 57:9, 57:11, 57:12,   water [43] - 43:8, 43:11, 43:16, 43:17,
 93:9                                         57:13, 57:14, 57:17, 57:18, 57:19,         43:18, 43:19, 51:11, 51:13, 60:22,
values [2] - 29:16, 87:13                     57:20, 57:22, 57:23, 58:3, 58:4, 58:5,     60:24, 61:2, 61:4, 61:5, 61:6, 61:8,
variable [1] - 30:5                           58:6, 58:10, 58:12, 58:13, 58:14,          61:10, 61:11, 61:15, 61:17, 61:18,
variation [29] - 10:11, 10:14, 10:22,         58:17, 58:18, 58:22, 58:25, 59:1, 59:3,    61:19, 61:22, 61:23, 62:2, 62:3, 62:4,
 11:2, 15:3, 15:18, 17:7, 20:21, 24:13,       59:4, 59:5, 59:8, 60:13, 60:15, 60:18,     62:8, 62:9, 62:10, 62:11, 63:4, 63:16,
 24:25, 25:2, 25:19, 25:21, 26:4, 27:15,      60:19, 61:20, 61:23, 62:1, 62:16,          63:17, 63:19, 63:20, 66:22, 73:3, 74:5
 29:7, 29:9, 30:8, 31:21, 31:22, 32:5,        62:17, 62:22, 62:23, 62:24, 62:25,        wave [3] - 97:5, 97:11, 97:14
 35:5, 35:9, 39:22, 40:21, 40:23              63:5, 63:7, 63:8, 63:10, 63:11, 63:12,    ways [5] - 34:18, 35:13, 36:2, 64:21,
variations [13] - 10:1, 10:3, 15:1, 15:2,     63:21, 63:22, 63:23, 63:24, 64:1, 64:4,    89:21
 15:3, 24:8, 24:24, 29:5, 30:2, 34:25,        64:5, 64:6, 64:7, 64:9, 64:10, 64:11,     weight [4] - 23:24, 23:25, 24:3, 24:4
 35:3, 36:7, 52:11                            64:12, 64:13, 64:14, 64:16, 64:18,
                                                                                        welcome [1] - 4:16
various [2] - 8:14, 85:11                     64:19, 64:22, 65:3, 65:11, 65:12,
                                                                                        well-known [1] - 75:4
versa [1] - 38:19                             65:13, 65:16, 65:18, 65:20, 65:21,
                                                                                        whatsoever [1] - 60:11
versatile [1] - 19:13                         65:23, 65:24, 65:25, 66:4, 66:7, 66:8,
                                                                                        whereas [5] - 23:8, 25:14, 28:14, 28:23,
versus [1] - 3:3                              66:10, 66:13, 66:14, 66:17, 66:19,
                                                                                         93:6
                                              66:23, 67:1, 67:2, 67:4, 67:7, 67:8,
vertical [5] - 7:11, 11:15, 12:20, 12:21,                                               whole [5] - 5:21, 26:7, 32:8, 49:11,
                                              67:12, 67:13, 67:24, 67:25, 68:2, 68:3,
 16:24                                                                                   49:15
                                              68:21, 68:24, 69:1, 69:4, 69:8, 69:10,
via [6] - 34:8, 75:11, 85:21, 85:25,                                                    width [13] - 48:4, 48:9, 48:25, 52:21,
                                              69:12, 69:18, 69:19, 69:22, 70:4, 70:6,
 86:10, 86:23                                                                            53:2, 55:3, 56:3, 56:5, 69:21, 69:25,
                                              70:24, 71:2, 71:6, 71:7, 71:13, 71:14,
vibration [1] - 29:8                                                                     72:20, 72:22, 75:17
                                              71:16, 71:17, 72:15, 72:16, 72:17,
vice [1] - 38:19                                                                        Wikipedia [2] - 97:2, 97:8
                                              72:23, 72:25, 73:1, 73:3, 73:5, 73:7,
video [4] - 6:5, 7:4, 14:9, 15:13                                                       Wilmer [4] - 2:13, 2:16, 4:8, 4:13
                                              73:8, 73:9, 74:1, 74:3, 74:6, 74:7,
videos [1] - 16:6                                                                       wire [6] - 7:11, 7:20, 12:2, 26:20, 26:21,
                                              74:8, 74:9, 74:10, 74:13, 74:14, 75:3,
view [1] - 6:9                                                                           49:7
                                              75:5, 75:9, 75:10, 75:11, 75:15, 75:19,
volatile [10] - 28:2, 28:4, 28:9, 28:14,                                                wires [15] - 7:6, 7:9, 7:14, 7:17, 7:18,
                                              75:20, 83:9, 83:15, 83:20, 83:22,
 28:15, 28:17, 28:24, 31:7, 31:20, 94:4                                                  7:21, 7:24, 8:1, 8:8, 11:14, 12:19,
                                              83:23, 83:24, 84:2, 84:12, 84:13,
volt [5] - 47:7, 58:23, 59:5, 59:9, 60:16     84:14, 84:16, 84:21, 84:22, 85:19,         12:22, 13:6, 29:10
voltage [424] - 5:12, 5:21, 6:17, 6:20,       86:1, 86:9, 86:12, 86:13, 89:18, 89:22,   woke [1] - 66:2
 6:23, 9:16, 9:17, 9:19, 12:5, 12:15,         93:2, 93:3, 93:4, 93:6, 93:22, 94:6,      word [2] - 33:11, 90:12
 12:17, 12:18, 12:25, 13:4, 14:17,            94:19, 94:21, 96:10, 96:13, 96:14,        words [3] - 18:17, 33:20, 35:16
 14:18, 14:19, 14:21, 14:24, 15:1, 15:4,      96:15, 96:17, 96:20, 96:22, 96:23,        workings [1] - 47:19
 15:15, 15:16, 15:19, 15:25, 16:7, 16:9,      96:24, 97:7, 97:17, 97:18, 97:19,         works [7] - 5:21, 7:22, 19:11, 26:7, 31:1,
 16:13, 17:2, 17:3, 17:5, 17:9, 17:12,        97:21, 98:12                               38:12, 38:13
                                             17


worlds [1] - 40:4
Wright [2] - 2:6, 3:9
write [3] - 12:17, 31:6, 31:19
writes [1] - 94:3
written [1] - 32:10

                     X
Xilinx [1] - 35:7

                     Y
years [6] - 5:6, 8:17, 10:4, 34:20, 41:16,
 89:1
yellow [16] - 34:4, 37:16, 38:3, 55:23,
 56:10, 56:12, 76:2, 76:3, 77:19, 80:12,
 80:23, 86:4, 86:5, 86:25

                     Z
zag [2] - 12:23, 17:9
zero [2] - 24:3, 24:5
zeroed [1] - 23:25
zeros [5] - 29:13, 38:13, 38:16, 38:20,
 40:11
zig [2] - 12:23, 17:9
zig-zag [2] - 12:23, 17:9
Zubler [2] - 2:15, 4:12
